 



 

 

AGREEMENT OF PURCHASE AND SALE

 

BY AND BETWEEN

 

hfp hOTEL OWNER II, LLC,

 

csb stratford, llc,

 

cc technology square, llc

 

collectively aS “sELLER,”

 

AND

 

ARC HOSPITALITY BALTIMORE LLC

 

ARC HOSPITALITY PROVIDENCE LLC

 

ARC HOSPITALITY STRATFORD LLC

 

ARC HOSPITALITY TRS GA TECH LLC

 

EACH A DELAWARE LIMITED LIABILITY COMPANY,

 

As “PuRCHASER”

 

January 30, 2014

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1. INTERPRETATION 1       1.1. Definitions 1 1.2.
Governing Law 10 1.3. Captions, Numbering and Headings 10 1.4. Number; Gender 10
1.5. Business Day 10 1.6. Severability 10 1.7. No Oral Modifications or Waivers
11 1.8. Exhibits 11 1.9. Integration 11 1.10. No Construction Against Drafter 11
1.11. Including 11       ARTICLE 2. SALE OF HOTEL 11       2.1. Sale and
Purchase 11 2.2. Purchase Price. 11 2.3. Allocation of Purchase Price 12 2.4.
Earnout Amount. 12 2.5. Condition of Hotel 14       ARTICLE 3. SELLER’S
REPRESENTATIONS AND WARRANTIES 16       3.1. Good Standing 16 3.2. Due
Authorization 16 3.3. No Violations 16 3.4. Bankruptcy 16 3.5. Litigation 16
3.6. Violations of Law 16 3.7. Condemnation 16 3.8. Environmental Matters 17
3.9. Contracts 17 3.10. Tenant Leases 17 3.11. Employees 17 3.12. Financial
Information 17 3.13. Terrorist Organizations Lists 18 3.14. Brokers 18 3.15.
Ground Lease 18

 



i

 

 

3.16. Licenses and Permits 18       ARTICLE 4. PURCHASER’S REPRESENTATIONS AND
WARRANTIES 18       4.1. Good Standing 18 4.2. Due Authorization 18 4.3. No
Violations 19 4.4. Bankruptcy 19 4.5. Litigation 19 4.6. No Other Relationships;
Brokers 19 4.7. Terrorist Organizations Lists 19       ARTICLE 5. ACTIONS
PENDING CLOSING 19       5.1. Inspection Activities. 19 5.2. Title and Survey 21
5.3. Operation of Hotel 22 5.4. Updates to Representations 23 5.5. Certain
Agreements 23 5.6. Satisfaction of Conditions 24 5.7. Liquor License 24 5.8. New
Franchise Agreements 24 5.9. WARN Act 25 5.10. GECC Loan 25 5.11. Ground Lessor
Consent. 27 5.12. Other Estoppel Certificates 27 5.13. New Management Agreement
27 5.14. Schedules 27       ARTICLE 6. CONDITIONS TO CLOSING 27       6.1.
Purchaser’s Conditions to Closing 27 6.2. Failure of Purchaser’s Condition 28
6.3. Seller’s Conditions to Closing 28 6.4. Failure of Seller’s Condition 29    
  ARTICLE 7. CLOSING 30       7.1. Closing 30 7.2. Seller’s Closing Deliveries
30 7.3. Purchaser’s Closing Deliveries 32 7.4. Closing and Other Costs 33 7.5.
Indemnification 34 7.6. Survival and other Limitations 36 7.7. Checked Baggage
38 7.8. Safe Deposit Boxes 38 7.9. Books and Records 38

 



ii

 

 

ARTICLE 8. DEFAULT, REMEDIES 38       8.1. Purchaser’s Default 38 8.2. Seller’s
Default 39       ARTICLE 9. CASUALTY AND CONDEMNATION 40       9.1. Notice to
Purchaser 40 9.2. Effect of Casualty or Condemnation 40 9.3. Extension of
Closing Date 41       ARTICLE 10. PRORATIONS 41       10.1. Prorations Generally
41 10.2. Rules for Specific Items of Income and Expense 42 10.3. Tax Appeals 45
10.4. Transaction Taxes 46 10.5. Interest 46 10.6. Disputes with Respect to
Adjustments 46 10.7. Revenue Contracts and Reservations 46 10.8. Survival 46    
  ARTICLE 11. MISCELLANEOUS 46       11.1. Assignment 46 11.2. Notices 47 11.3.
Reserved. 48 11.4. Waiver of Jury Trial; Jurisdiction 48 11.5. Counterparts;
Electronic Signatures and Effectiveness 48 11.6. Brokerage 48 11.7. No Third
Party Beneficiaries 48 11.8. Confidentiality 49 11.9. Bulk Sales Compliance 49
11.10. Public Announcements 49 11.11. Recordation 49 11.12. Time of Essence 49
11.13. Attorneys’ Fees 50 11.14. No Offer 50 11.15. Seller Liability; Purchaser
liability 50 11.16. Rights under LLC Agreement 50

 



iii

 

 

Schedules and Exhibits

 

Schedules

 

1.1.41 Franchise Agreements 1.1.47 Ground Lease Documents 1.1.36 Existing
Management Agreements 1.1.90 Property Reports 1.1.104 Seller’s Knowledge 2.3
Purchase Price Allocation 3.5 Pending Actions 3.9 Contracts 3.10 Tenant Leases
3.16 Licenses and Permits 7.4.1 Allocation of Closing Costs

 

Exhibits

 

A-1 Legal Description of Baltimore Hotel A-2 Legal Description of Providence
Hotel A-3 Legal Description of Stratford Hotel B Form of Deed C Form of Bill of
Sale D Form of Assignment and Assumption of Contracts, Tenant Leases,
Miscellaneous Hotel Assets, Assignable Permits and Assignable Intellectual
Property E Form of New Management Agreement F Form of Promissory Note G Form of
Assignment of Ground Lease

 



iv

 

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of
January 30th, 2014 (“Contract Date”), between (i) ARC Hospitality Baltimore LLC,
ARC Hospitality Providence LLC, ARC Hospitality Stratford LLC, and ARC
Hospitality TRS GA Tech LLC, each a Delaware limited liability company
(collectively, “Purchaser”), and (ii) HFP Hotel Owner II, LLC, a Delaware
limited liability company (“HFP Seller”), CSB Stratford, LLC, a Delaware limited
liability company (“CSB Seller”), and CC Technology Square, LLC, a Delaware
limited liability company (“CC Technology Seller” and together with HFP Seller
and CSB Seller individually and collectively, “Seller”).

 

RECITALS:

 

(i)          HFP Seller owns fee simple interest in each of the Baltimore Hotel
(as defined below) and the Providence Hotel (as defined below).

 

(ii)         CSB Seller owns fee simple interest in the Stratford Hotel (as
defined below).

 

(iii)        CC Technology Seller owns a leasehold interest in the Georgia Tech
Hotel (as defined below).

 

(iv)         Each Seller desires to sell to Purchaser and Purchaser desires to
buy from Seller the applicable Hotel, on the terms and provisions, and subject
to the conditions, more particularly set forth in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1. INTERPRETATION

 

1.1.          Definitions. For purposes of this Agreement, the following
capitalized terms shall have the meanings indicated:

 

1.1.1.          Accounting Firm: as defined in Section 10.6.

 

1.1.2.          Action: any action, suit, arbitration, governmental
investigation or other legal proceeding.

 

1.1.3.          Additional Advances: as defined in Section 5.10.2.

 

1.1.4.          Additional Collateral: as defined in Section 5.10.2.

 

1.1.5.          Apportionment Time: for each Hotel, 11:59 p.m. local time at
such Hotel on the day preceding the Closing Date.

 

1.1.6.          Assignment of Ground Lease: as defined in Section 7.2.

 



1

 

 

1.1.7.          Baltimore Hotel: (i) the land described in Exhibit A-1, together
with all right, title and interest of HFP Seller in and to (a) all rights, ways,
easements, privileges and appurtenances thereto, (b) all strips and gores
appurtenant thereto, and (c) any land lying in the bed of any streets, roads and
alleys appurtenant thereto, (ii) all right, title and interest of HFP Seller in
and to the Improvements located on the foregoing described land, (iii) all
right, title and interest of HFP Seller in and to the Furnishings, Consumables,
Inventories, Miscellaneous Hotel Assets, assignable Permits and assignable
Intellectual Property used or to be used in connection with the Baltimore Hotel,
and (iv) all right, title and interest of HFP Seller in, to and under the
Contracts applicable to the Baltimore Hotel; but excluding (a) the Excluded
Property and (b) any Confidential Materials.

 

1.1.8.          BCC Purchase and Sale Agreement: that certain Purchase and Sale
Agreement, dated on the Contract Date, between Barceló Crestline Corporation, as
seller (“BCC”), and Purchaser, as purchaser, pursuant to which BCC has agreed to
sell and Purchaser has agreed to purchase a one hundred percent (100%)
membership interests in each of (i) CHRI Blacksburg Hotel (A/H) Minority
Holding, LLC, a Delaware limited liability company, and (ii) CHRI Virginia Beach
Hotel (A/H) Minority Holding LLC, a Delaware limited liability company, all as
more particularly set forth in such Purchase and Sale Agreement.

 

1.1.9.          Claims: collectively, all past, present and future claims,
cross-claims, counterclaims, demands, liabilities, obligations, debts, liens,
damages, losses, costs, expenses, controversies, actions, rights, suits,
assessments, penalties, charges, indemnities, guaranties, promises, commitments,
or causes of action of whatsoever nature, whether in law or equity and whether
direct or indirect, known or unknown, asserted or unasserted, foreseen or
unforeseen, fixed or contingent.

 

1.1.10.         Closing: the consummation of the purchase and sale of the Hotels
as contemplated by this Agreement.

 

1.1.11.         Closing Date: the date on which the Closing occurs.

 

1.1.12.         Code: the Internal Revenue Code of 1986, as amended.

 

1.1.13.         Confidential Materials: as to each Hotel, attorney and
accountant work product and attorney-client privileged documents.

 

1.1.14.         Consumables: as to each Hotel, (i) all opened and unopened food
and alcoholic or non-alcoholic beverages located at such Hotel, excluding any
alcoholic beverages that may not be legally transferred to Purchaser under Legal
Requirements, and (ii) all china, glassware, linens, silverware, kitchen and bar
small goods, paper goods, guest supplies, engineering, maintenance, cleaning and
housekeeping supplies, matches and ashtrays, soap and other toiletries, laundry
supplies, stationery, menus, uniforms, brochures and other promotional
materials, and all other similar supplies and materials located at such Hotel;
but excluding the Excluded Property.

 

1.1.15.         Contract Date: as defined in the Preamble.

 



2

 

 

1.1.16.         Contract: as to each Hotel, any contract for services,
maintenance and supplies, purchase order, booking and reservation agreement,
credit card service agreement, equipment lease and any other contract or
agreement to which the applicable Seller or Manager is a party relating to the
use, maintenance, operation, provisioning or equipping of such Hotel; but
excluding (i)  the Tenant Leases, (ii) the Ground Lease, and (iii) the Excluded
Contracts.

 

1.1.17.         Current Year Tax Appeal: as defined in Section 10.3.2.

 

1.1.18.         Damages: out-of-pocket damages, liabilities, losses, Claims,
costs and expenses (including reasonable attorneys’ fees and expenses) actually
incurred by a Person.

 

1.1.19.         Deed: as defined in Section 7.2.

 

1.1.20.         Dispute Resolution Arbitrator: as defined in Section 2.4.4.

 

1.1.21.         Earnout Amount: the Incremental EBITDA divided by 8.4%
multiplied by 90%.

 

1.1.22.         Earnout Payment Date: the date selected by Purchaser not later
than ten (10) business days following the final determination of the obligation
of Purchaser to pay the Earnout Amount in accordance with Section 2.4.

 

1.1.23.         Earnout Payment Notice: as defined in Section 2.4.1.

 

1.1.24.         Earnout Seller: as defined in Section 2.4.1

 

1.1.25.         Earnout Target EBITDA: is $7,812,000.00.

 

1.1.26.         EBITDA: for any twelve-month period, the “Operating Profit” (as
defined in the applicable Existing Management Agreement) of the Baltimore Hotel,
the Providence Hotel and the Stratford Hotel for the period in question plus the
amount credited to the “Reserve” (as defined in the Existing Management
Agreement), which would otherwise be deducted from the calculation of “Operating
Profit under the terms of the Existing Management Agreement.

 

1.1.27.         Employee Benefit Payables: as defined in Section 10.2.18

 

1.1.28.         Employees: all Persons employed (or previously employed) by
Manager in connection with the Hotel as of immediately prior to the Closing.

 

1.1.29.         Encumbrance: as to each Hotel, any lien, mortgage, deed of
trust, security interest, pledge, charge, option, encroachment, easement,
covenant, lease, reservation or restriction of any kind (whether recorded,
perfected, choate or inchoate, actual or contingent) affecting title to all or
any part of such Hotel.

 

1.1.30.         Environmental Laws: all Legal Requirements in effect as of the
Contract Date relating to the protection of the environment or to human health,
or regulating the manufacture, use or disposal of Hazardous Substances.

 



3

 

 

1.1.31.         Environmental Reports: as to each Hotel, the environmental
reports listed on Schedule 1.1.90.

 

1.1.32.         Estimated Proration Report: as defined in Section 10.1.3.

 

1.1.33.         Excluded Contracts: as to each Hotel, collectively, (i) the
Franchise Agreement, (ii) the Existing Management Agreement, and (iii) any
national, regional or other contract entered into by the applicable Seller or
Manager pursuant to which goods or services are provided to properties in
addition to such Hotel and which terminates with respect to such Hotel upon the
sale or transfer of such Hotel by the applicable Seller.

 

1.1.34.         Excluded Property: as to each Hotel, collectively, (i) any
property owned by Manager pursuant to the Existing Management Agreement or by
any Occupant under a Tenant Lease, and (ii) the Liquor License.

 

1.1.35.         Existing Loan Amount: as defined in Section 5.10.2.

 

1.1.36.         Existing Management Agreement: as to each Hotel, the management
agreement set forth on Schedule 1.1.36.

 

1.1.37.         Final Proration Period: as defined in Section 10.1.3.

 

1.1.38.         Final Proration Report: as defined in Section 10.1.3.

 

1.1.39.         Financial Statements: as defined in Section 3.12.

 

1.1.40.         Fiscal Year: as defined in the Existing Management Agreement.

 

1.1.41.         Franchise Agreement: as to each Hotel, the franchise agreement
set forth on Schedule 1.1.41.

 

1.1.42.         Franchisor: as to each Hotel, the franchisor party to the
applicable Franchise Agreement.

 

1.1.43.         Furnishings: as to each Hotel, all furniture, fixtures,
equipment and other items of tangible personal property located at such Hotel;
but excluding (i) the Consumables, (ii) the Miscellaneous Hotel Assets and
(iii) the Excluded Property, in each case applicable to such Hotel.

 

1.1.44.         GECC: General Electric Capital Corporation.

 

1.1.45.         GECC Approval: as defined in Section 5.10.1.2.

 



4

 

 

1.1.46.         Georgia Tech Hotel: (i)  all right, title and interest of CC
Technology Seller in and to (a) the Ground Lease, (b) all rights, ways,
easements, privileges and appurtenances thereto, (c) all strips and gores
appurtenant thereto, and (d) any land lying in the bed of any streets, roads and
alleys appurtenant thereto, (ii) all right, title and interest of CC Technology
Seller in and to the Improvements located on the foregoing, (iii) all right,
title and interest of CC Technology Seller in and to the Furnishings,
Consumables, Inventories, Miscellaneous Hotel Assets, assignable Permits and
assignable Intellectual Property used or to be used in connection with the
Georgia Tech Hotel, and (iv) all right, title and interest of CC Technology
Seller in, to and under the Contracts applicable to the Georgia Tech Hotel; but
excluding (a) the Excluded Property and (b) any Confidential Materials.

 

1.1.47.         Ground Lease: the ground lease with respect to the Georgia Tech
Hotel as more particularly described on Schedule 1.1.47.

 

1.1.48.         Ground Lease Guarantor: Crestline Capital Corporation, a
Maryland corporation.

 

1.1.49.         Ground Lease Guaranty: Guaranty of Lease, dated October 29,
2001, from Ground Lease Guarantor to Ground Lessor.

 

1.1.50.         Ground Lease Guaranty Release: as defined in Section 5.11.

 

1.1.51.         Ground Lessor: Fifth Street Hotel, LLC, a Georgia limited
liability company.

 

1.1.52.         Ground Lessor Consent: as defined in Section 5.11.

 

1.1.53.         Ground Lessor Release: as defined in Section 5.11.

 

1.1.54.         Ground Lessor Estoppel: as defined in Section 5.11.

 

1.1.55.         Guest Ledger: as to each Hotel, all charges accrued to the open
accounts of any guests or customers of such Hotel as of the Apportionment Time
for the use or occupancy of any guest, conference or banquet rooms or other
facilities at such Hotel, and restaurant, bar or banquet services, or any other
goods or services provided by or on behalf of the applicable Seller at such
Hotel.

 

1.1.56.         Hazardous Substance: any pollutant, contaminant or any toxic,
radioactive or otherwise hazardous substance, including petroleum, its
derivatives, by-products and other hydrocarbons, asbestos, and toxic mold, in
each case as regulated under Environmental Laws.

 

1.1.57.         Hotel or Hotels: individually or collectively, as applicable,
the Baltimore Hotel, the Providence Hotel, the Stratford Hotel, and/or the
Georgia Tech Hotel.

 

1.1.58.         Improvements: as to each Hotel, the buildings, structures
(surface and sub-surface), installations, utility systems and other
improvements, including such fixtures and appurtenances as shall constitute real
property, located on the applicable land and other real property applicable to
such Hotel.

 

1.1.59.         Incremental EBITDA: the difference, but not below zero, between
Year-2 EBITDA and Earnout Target EBITDA.

 



5

 

 

 

1.1.60.         Indemnifying Party: as defined in Section 7.5.5.

 

1.1.61.         Inspection Activities: as defined in Section 5.1.2.

 

1.1.62.         Intellectual Property: as to each Hotel, (i) all trademarks,
service marks, trade dress, logos and trade names used in connection with such
Hotel (excluding any of the foregoing that are associated or used in connection
with the name of Seller, or any Franchisor or Manager), together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all trademarks or business or corporate
names confusingly similar thereto in relation to any goods or services, and all
applications, registrations, and renewals in connection therewith, (ii) all
copyrightable works, all copyrights, and applications, registrations, and
renewals in connection therewith, (iii) all software used in connection with the
ownership and operation of such Hotel (including data, passwords, source codes
and related documentation), and (iv) all trade secrets relating to such Hotel;
but excluding (a) the Excluded Property and (b) the other Confidential
Materials.

 

1.1.63.         Interest Rate Cap: as defined in Section 5.10.1.6.

 

1.1.64.         Interim Liquor Agreement: as defined in Section 7.2.9.

 

1.1.65.         Inventoried Baggage: as defined in Section 7.7.

 

1.1.66.         Inventories: as to each Hotel, all sundry, gift shop and other
merchandise held for resale at such Hotel; but excluding the Excluded Property.

 

1.1.67.         Leased Hotel: the Georgia Tech Hotel.

 

1.1.68.         Legal Requirement: any federal, state, local or municipal
constitution, law, statute, ordinance, rule, order or regulation.

 

1.1.69.         Licenses and Permits: as to each Hotel, all certificates of
occupancy and all zoning, building, safety and health approvals and all other
licenses, permits and entitlements issued by a governmental authority and owned
by the applicable Seller in connection with the operation or ownership of such
Hotel to the extent assignable to Purchaser by such Seller (or Manager as agent
of such Seller); provided that Licenses and Permits shall not include Liquor
Licenses.

 

1.1.70.         Liquor License: as defined in Section 5.7.

 

1.1.71.         Loan: that certain loan in the maximum principal amount of up to
Forty Five Million Dollars ($45,500,000.00) from GECC to HFP Seller as evidenced
by the Loan Agreement and the other Loan Documents.

 

1.1.72.         Loan Agreement: that certain Loan Agreement, dated December 28,
2012, between GECC, as lender, and HFP Seller, as borrower.

 

1.1.73.         Loan Assumption: as defined in Section 5.10.1.1.

 



6

 

 

1.1.74.         Loan Assumption Documents: as defined in Section 5.10.1.3

 

1.1.75.         Loan Documents: the Loan Agreement and all other documents
evidencing or executed in connection with the making of the Loan.

 

1.1.76.         Loan Reserves: as defined in Section 5.10.1.1.

 

1.1.77.         Manager: Crestline Hotels & Resorts, LLC, a Delaware limited
liability company, successor-in-interest to Crestline Hotels & Resorts, Inc., a
Delaware corporation.

 

1.1.78.         Miscellaneous Hotel Assets: as to each Hotel, all general
intangibles relating to design, development, operation and use of such Hotel,
all rights and work product under construction, service, consulting,
engineering, architectural and other contracts (including warranties contained
therein), receipts, accounting and business records, books and files relating
solely to the ownership or operation of such Hotel, plans and specifications of
any portion of such Hotel, and keys and lock and safe combinations relating to
such Hotel; but excluding (i) the Excluded Property of such Hotel, and (ii) the
Confidential Materials with respect to such Hotel.

 

1.1.79.         New Franchise Agreement: as defined in Section 5.8.

 

1.1.80.         New Management Agreement: the form of Management Agreement
attached hereto as Exhibit E, with such changes as reasonably agreed to by
Purchaser and Manager (including, but not limited, to any changes requested or
required by Manger should an entity other than Purchaser enter into the New
Management Agreement pursuant to Section 7.3.3.1).

 

1.1.81.         Objection Notice: as defined in Section 2.4.3.

 

1.1.82.         Occupant: as to each Hotel, any lessee, licensee, concessionaire
or other Person with the right to use or occupy space or facilities at such
Hotel under a Tenant Lease.

 

1.1.83.         Other Estoppel Certificates: as defined in Section 5.12.

 

1.1.84.         Outside Closing Date: October 1, 2014.

 

1.1.85.         Owned Hotels: collectively, the Baltimore Hotel, the Providence
Hotel, and the Stratford Hotel.

 

1.1.86.         Permitted Exceptions: as to each Hotel, collectively, (i) the
matters approved or deemed approved by Purchaser in accordance with Section
5.2.2, (ii) all presently existing and future liens for real estate taxes and/or
assessments, water rates, water meter charges, water frontage charges, sewer
taxes, and other rents and charges, subject to apportionment as provided in this
Agreement, (iii) the rights of Occupants under Tenant Leases, (v) all matters
arising by, through or under Purchaser, any other Purchaser Party or any
Purchaser Representative or for which Purchaser is obligated to indemnify
Seller, (vi) the lien of the GECC Loan, and (v) all Legal Requirements.

 

1.1.87.         Person: a natural person or any legal or governmental entity.

 



7

 

 

1.1.88.         PIP: as defined in Section 5.8.

 

1.1.89.         Promissory Note: as defined in Section 2.2.2(b).

 

1.1.90.         Property Reports: as to each Hotel, the reports described on
Schedule 1.1.90, any other third-party reports received by Purchaser or
Purchaser’s Designee relating to any inspections of a Hotel conducted on
Purchaser’s behalf.

 

1.1.91.         Providence Hotel: (i) the land described in Exhibit A-2,
together with all right, title and interest of HFP Seller in and to (a) all
rights, ways, easements, privileges and appurtenances thereto, (b) all strips
and gores appurtenant thereto, and (c) any land lying in the bed of any streets,
roads and alleys appurtenant thereto, (ii) all right, title and interest of HFP
Seller in and to the Improvements located on the foregoing described land,
(iii) all right, title and interest of HFP Seller in and to the Furnishings,
Consumables, Inventories, Miscellaneous Hotel Assets, assignable Permits and
assignable Intellectual Property used or to be used in connection with the
Providence Hotel, and (iv) all right, title and interest of HFP Seller in, to
and under the Contracts applicable to the Providence Hotel; but excluding (a)
the Excluded Property and (b) any Confidential Materials.

 

1.1.92.         Purchase Price: as defined in Section 2.2.1.

 

1.1.93.         Purchaser: as defined in the Preamble.

 

1.1.94.         Purchaser Parties: collectively, Purchaser, Purchaser’s Designee
and each and all of their respective past, present or future agents, heirs,
executors, administrators, conservators, successors, assigns, participants,
direct and indirect parents, principals, subsidiaries, affiliates, related
companies, shareholders, interest holders, investors, members, managers,
partners (including general and limited partners), representatives, receivers,
attorneys and beneficiaries, and each and all of the past, present and future
managers, officers, directors and employees of each of them (each, a “Purchaser
Party”).

 

1.1.95.         Purchaser Representatives: as defined in Section 5.1.2.

 

1.1.96.         Purchaser’s Designee: as defined in Section 11.1.

 

1.1.97.         Released Claims: as defined in Section 2.5.2.

 

1.1.98.         Release of HFP Seller: as defined in Section 5.10.1.2.

 

1.1.99.         Release of Existing Joinder Party: as defined in Section
5.10.1.2.

 

1.1.100.        Resolution Period: as defined in Section 2.4.4.

 

1.1.101.        Seller: as defined in the Preamble.

 

1.1.102.        Seller Cure Items: as defined in Section 5.2.2.

 



8

 

 

1.1.103.        Seller Parties: as to each Seller, collectively, such Seller,
and each and all of their respective past, present or future agents, heirs,
executors, administrators, conservators, successors, assigns, participants,
direct and indirect parents, principals, subsidiaries, affiliates, related
companies, shareholders, interest holders, investors, members, managers,
partners (including general and limited partners), representatives, receivers,
attorneys and beneficiaries, and each and all of the past, present and future
managers, officers, directors and employees of each of them (each, a “Seller
Party”).

 

1.1.104.        Seller’s Knowledge: as to each Seller, the actual current
knowledge (without investigation or the duty to investigate) of those Persons
set forth on Schedule 1.1.104. No knowledge of any other Person (including
Manager and its employees) shall be imputed to such Seller.

 

1.1.105.        Settlement Statement: as defined in Section 10.1.3.

 

1.1.106.        Stratford Hotel: (i) the land described in Exhibit A-3, together
with all right, title and interest of CSB Seller in and to (a) all rights, ways,
easements, privileges and appurtenances thereto, (b) all strips and gores
appurtenant thereto, and (c) any land lying in the bed of any streets, roads and
alleys appurtenant thereto, (ii) all right, title and interest of CSB Seller in
and to the Improvements located on the foregoing land, (iii) all right, title
and interest of CSB Seller in and to the Furnishings, Consumables, Inventories,
Miscellaneous Hotel Assets, assignable Permits and assignable Intellectual
Property used or to be used in connection with the Stratford Hotel, and (iv) all
right, title and interest of CSB Seller in, to and under the Contracts
applicable to the Stratford Hotel; but excluding (a) the Excluded Property and
(b) any Confidential Materials.

 

1.1.107.        Substitute Joinder Party: as defined in Section 5.10.1.1.

 

1.1.108.        Substitute Joinder: as defined in Section 5.10.1.1.

 

1.1.109.        Survey: as defined in Section 5.2.1.

 

1.1.110.        Survival Date: the date that is one year after the Closing Date.

 

1.1.111.        Surviving Obligations: as defined in Section 7.6.1.

 

1.1.112.        Tenant Lease: as to each Hotel, any space lease, lease, license
or concession agreement which provides for the use or occupancy of space or
facilities at the Hotel to which a Seller or Manager is a party, including any
leases or licenses for antennae and related equipment; but excluding (i) any
booking or reservation agreement at such Hotel, and (ii) the Excluded Contracts
with respect to such Hotel.

 

1.1.113.        Third-Party Claims: as defined in Section 7.5.5.

 

1.1.114.        Title Commitment: as defined in Section 5.2.1.

 



9

 

 

1.1.115.        Title Company: Stewart Title Guaranty, 5935 Carnegie Blvd.,
Suite 301, Charlotte, NC 28209. Attention: Regina L. Fiegel, Telephone: (704)
401-2010, Telecopy (704) 401-2039; E-Mail: rfiegel@stewart.com.

 

1.1.116.        Transaction Documents: collectively, this Agreement and the
documents executed by Seller and Purchaser and/or Purchaser’s Designee in
connection with the transaction described in this Agreement.

 

1.1.117.        True-Up: as defined in Section 10.1.3.

 

1.1.118.        Virtual Data Room: Seller’s virtual data room hosted by Box at
(https://app.box.com/files/0/f/879279574/Crestline).

 

1.1.119.        WARN Act: collectively, all federal, state and local plant
closing laws, including the Worker Adjustment Retraining and Notification Act
(29 U.S.C. § 2101, et seq.), as amended.

 

1.1.120.        Year 2 EBITDA: as defined in Section 2.4.1.

 

1.2.          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (without reference to
conflicts of laws principles).

 

1.3.          Captions, Numbering and Headings. Captions, numbering and headings
of Articles, Sections, Schedules and Exhibits in this Agreement are for
convenience of reference only and shall not be considered in the interpretation
of this Agreement. References in this Agreement to Articles, Sections, Schedules
and Exhibits shall be deemed to be references to such Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise expressly specified.

 

1.4.          Number; Gender. Whenever required by the context, the singular
shall include the plural, the neuter gender shall include the male gender and
female gender, and vice versa.

 

1.5.          Business Day. In the event that the date for performance of any
obligation or the exercise of any right or option under this Agreement falls on
other than a Business Day, then such obligation shall be performed on the next
succeeding Business Day. For purposes of this Agreement, “Business Day” shall
mean any day other than a Saturday, Sunday or any other day on which national
banks in the State of New York are not open for business. Unless otherwise
specified herein, all references herein to a “day” or “days” shall refer to
calendar days and not Business Days.

 

1.6.          Severability. In the event that one or more of the provisions of
this Agreement shall be held to be illegal, invalid or unenforceable, each such
provision shall be deemed severable and the remaining provisions of this
Agreement shall continue in full force and effect, unless this construction
would operate as an undue hardship on Seller or Purchaser or would constitute a
substantial deviation from the general intent of the parties as reflected in
this Agreement.

 



10

 

 

1.7.          No Oral Modifications or Waivers. No modification of this
Agreement shall be valid or effective unless the same is in writing and signed
by Seller and Purchaser. No purported waiver of any of the provisions of this
Agreement shall be valid or effective unless the same is in writing and signed
by the party against whom it is sought to be enforced.

 

1.8.          Exhibits. All Schedules and Exhibits referenced in this Agreement
are incorporated by this reference as if fully set forth in this Agreement, and
all references to this Agreement shall be deemed to include all such Schedules
and Exhibits.

 

1.9.          Integration. This Agreement, all Schedules and Exhibits appended
to this Agreement, the documents and agreements referenced in this Agreement
contain the entire understanding between Seller and Purchaser with respect to
the sale of the Hotels, and are intended to be a full integration of all prior
or contemporaneous agreements, conditions, understandings or undertakings
between Seller and Purchaser with respect thereto. There are no promises,
agreements, conditions, undertakings, understandings, warranties or
representations, whether oral, written, express or implied, between Seller and
Purchaser with respect to the sale of the Hotels other than as are expressly set
forth in this Agreement, the Schedules and Exhibits appended to this Agreement,
the documents and agreements referenced in this Agreement and the
Confidentiality Agreement.

 

1.10.         No Construction Against Drafter. This Agreement has been
negotiated and prepared by Seller and Purchaser and their respective attorneys
and, should any provision of this Agreement require judicial interpretation, the
court interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

 

1.11.         Including. The term “including,” and variants thereof, shall mean
“including without limitation.”

 

ARTICLE 2. SALE OF HOTEL

 

2.1.          Sale and Purchase. Subject to and in accordance with the terms of
this Agreement, Seller shall sell to Purchaser, and Purchaser shall purchase
from Seller, the Hotel.

 

2.2.          Purchase Price.

 

2.2.1.          The purchase price (“Purchase Price”) for the sale and purchase
of the Hotels shall be One Hundred Two Million and 00/100 Dollars
($102,000,000.00), subject to the debits and credits described in ARTICLE 10.

 

2.2.2.          The Purchase Price shall be payable as follows:

 

(a)          A portion of the Purchase Price equal to the then-outstanding
principal amount of the Loan as of the Closing Date, including any adjustments
made to the principal amount of the Loan made on the Closing Date, shall be paid
by Purchaser’s assumption of the Loan as described in Section 5.10.1;

 



11

 

 

(b)          The balance of the Purchase Price, less Four Million Dollars
($4,000,000.00) shall be paid by Purchaser’s execution of a promissory note in
the form attached hereto as Exhibit F (the “Promissory Note”).

 

(c)          If on the first anniversary of the Closing Date the Promissory Note
remains unpaid, then the Promissory Note shall be amended and restated such that
the principal balance of the Promissory Note is increased by Three Million
Dollars ($3,000,000.00) (the “Second Georgia Tech Payment”) , with interest
payable on the Second Georgia Tech Payment from the date of such amendment and
restatement of the Promissory Note; if not, then Purchaser shall, on or before
such first anniversary, pay Seller the Second Georgia Tech Payment in
immediately available funds.

 

(d)          If on the second anniversary of the Closing Date the Promissory
Note remains unpaid, then the Promissory Note (as it may have been previously
amended and restated pursuant to Section 2.2.2(c) above) shall be further
amended and restated such that the principal balance of the Promissory Note is
increased by One Million Dollars ($1,000,000.00) (the “Third Georgia Tech
Payment”) , with interest payable on the Third Second Georgia Tech Payment from
the date of such further amendment and restatement of the Promissory Note; if
not, then Purchaser shall, on or before, such second anniversary, pay Seller the
Third Georgia Tech Payment in immediately available funds.

 

Sections 2.2.2(c) and 2.2.2(d) shall survive Closing indefinitely.

 

2.3.          Allocation of Purchase Price. The Purchase Price shall be
allocated among the Hotels as set forth on Schedule 2.3, and each party agrees
to file federal, state and local tax returns consistent with such allocations
agreed upon between the parties. As to each Hotel, Seller and Purchaser shall
use commercially reasonable efforts to agree, prior to the Closing Date, upon a
further allocation of the real and personal property comprising such Hotel. If
Seller and Purchaser agree on such further allocation, Schedule 2.3,, shall be
revised to include such further allocation. and each party agrees to file
federal, state and local tax returns consistent with such further allocations
agreed upon between the parties. If Seller and Purchaser cannot agree on such
further allocations, each shall have the right to file federal, state and local
tax returns based on each party’s own determination of such proper allocations,
each bearing its own consequences of any discrepancies. The provisions of this
Section 2.3, shall survive Closing indefinitely.

 

2.4.          Earnout Amount.

 

2.4.1.          Within thirty (30) days after the second (2nd) anniversary of
the Closing Date, Purchaser shall deliver to HFP Seller and CSB Seller
(collectively, “Earnout Seller”) a notice (the “Earnout Payment Notice”) setting
forth a detailed calculation of EBITDA (as adjusted, if applicable, for any
adjustments required under Section 2.4.5 below) for the twelve (12) calendar
months that ended on, or immediately prior to the second (2nd) anniversary of
the Closing Date (“Year 2 EBITDA”), which such Year 2 EBITDA shall be calculated
based on the Hotel’s Financial Statements for such calendar months, together
with a copy of such Financial Statements. In the event that the Year 2 EBITDA
equals or exceeds the Earnout Target EBITDA, then Purchaser shall pay to Earnout
Seller on the Earnout Payment Date, by wire transfer of immediately available
funds to such accounts as Earnout Seller may direct, an amount equal to the
Earnout Amount.

 



12

 

 

2.4.2.          Following receipt of the Earnout Payment Notice and Financial
Statements, Earnout Seller shall have thirty (30) days to review such notice and
Financial Statements after receiving the same from Purchaser. For the purposes
of such review, Earnout Seller and its agents and advisors shall have reasonable
access during normal business hours to all relevant books and records of
Purchaser (including all relevant work papers, if any). If Earnout Seller
concurs with the calculation of the Year 2 EBITDA set forth in the Earnout
Payment Notice, or does not object to such calculation by delivering an
Objection Notice (as defined below) to Purchaser in the manner as set forth
herein, the calculation of the Year 2 EBITDA shall be deemed to be final and
conclusive and shall be binding on the parties hereto.

 

2.4.3.          If Earnout Seller disagrees with the calculation of the Year 2
EBITDA or believes that the Purchaser has not properly adjusted the Year 2
EBITDA as contemplated under Section 2.4.5 below, then Earnout Seller shall,
within thirty (30) days after receipt of the Earnout Payment Notice and the
Financial Statements, deliver a notice (an “Objection Notice”) to Purchaser
setting forth Earnout Seller’s calculation of the Year 2 EBITDA, which such
calculation shall be based on the Financial Statements and shall reflect any
adjustments that Earnout Seller believes are required under Section 2.4.5 below.
Purchaser and Earnout Seller will attempt in good faith to resolve any
disagreements as to the calculation of the Year 2 EBITDA.

 

2.4.4.           If Purchaser and Earnout Seller do not obtain a final
resolution regarding the calculation of the Year 2 EBITDA within thirty (30)
days after Purchaser has received the Objection Notice (the “Resolution
Period”), Seller and Purchaser shall submit the issues remaining in dispute to a
reputable independent accounting firm that has not performed any work for any of
the parties hereto or their respective affiliates in the prior three years
(which firm shall be selected by lot after each of Seller and Purchaser shall
have submitted two proposed firms meeting such requirements and then excluded
one firm proposed by the other) for final resolution (the “Dispute Resolution
Arbitrator”). Each of Seller and Purchaser agrees to execute, if requested by
the Dispute Resolution Arbitrator, a reasonable and customary engagement letter.
The Dispute Resolution Arbitrator will consider only those items and amounts
which Purchaser and Seller are unable to resolve. In resolving any item of
dispute, the Dispute Resolution Arbitrator may not assign a value to any item
greater than the greatest value for such item claimed by either Purchaser or
Seller or less than the smallest value for such item claimed by either Purchaser
or Seller. Any further submissions to the Dispute Resolution Arbitrator must be
written and delivered to each party to the dispute. The Dispute Resolution
Arbitrator shall consider only those items and amounts which are identified in
the Objection Notice as being items which Seller and Purchaser are unable to
resolve. The Dispute Resolution Arbitrator’s determination shall take into
account the definition of “Year 2 EBITDA” including any adjustments that Earnout
Seller believes are required under Section 2.4.5 below. Seller and Purchaser
shall use their best efforts to cause the Dispute Resolution Arbitrator to
resolve all disagreements as soon as practicable and in any event within 20 days
following the submission of any dispute to the Dispute Resolution Arbitrator.
Further, the Dispute Resolution Arbitrator’s determination shall be based solely
on the presentations by Seller and Purchaser and in accordance with the terms
and procedures set forth in this Agreement (i.e., not on the basis of an
independent review). The resolution of the dispute by the Dispute Resolution
Arbitrator shall be final, binding and non-appealable on the parties hereto. The
costs and expenses of the Dispute Resolution Arbitrator shall be borne by Seller
and Purchaser in proportion to the difference between the Dispute Resolution
Arbitrator’s determination of the value of Year 2 EBITDA and the value claimed
by Seller and Purchaser. For example, if it is Purchaser’s position that Year 2
EBITDA is US$300, Seller’s position that Year 2 EBITDA is US$100 and the Dispute
Resolution Arbitrator’s finding that YEAR 2 EBITDA is US$150, then Purchaser
shall pay 75% (300-150 / 300-100) of such fees and expenses and Seller shall pay
25% (150-100 / 300-100) of such fees and expenses.

 



13

 

 

2.4.5.          Purchaser agrees that, during the period from the Closing Date
until the second (2nd) anniversary of the Closing Date, Purchaser shall: (i)
conduct the operation of and manage the Baltimore Hotel, the Providence Hotel
and the Stratford Hotel in the usual and ordinary course of business and in a
manner reasonably consistent with the past practices of Earnout Seller prior to
the acquisition by the Purchaser hereunder; and (ii) not take any action with
the intent to reduce the Company’s Year 2 EBITDA. If there is any event(s)
during the period from the Closing Date until the second (2nd) anniversary of
the Closing Date that violate the foregoing covenants, then the parties hereto
agree that an appropriate adjustment shall be made to the Year 2 EBITDA to
properly account for the impact of any such event on the Year 2 EBITDA. In
determining any such adjustments under this Section 2.4.5, the parties hereto
agree to act towards each other in good faith and with fair dealings. Further,
notwithstanding anything contained in this Agreement to the contrary, the
following charges shall be excluded from the calculation of the Year 2 EBITDA:
(i) corporate management, overhead, or selling, general and administrative
expenses from the Purchaser or any Affiliate of Purchaser, and (ii) transaction
or goodwill charges relating to the acquisition by Purchaser of the Hotels or
any other assets or business.

 

2.4.6.          This Secton 2.4 shall survive Closing indefinitely.

 

2.5.          Condition of Hotel.

 

2.5.1.          Purchaser acknowledges that (i) Purchaser has been given a
reasonable opportunity to inspect and investigate each of the Hotels, all
improvements thereon and all aspects relating thereto, including all of the
physical, environmental and operational aspects of each of the Hotels, either
independently or through agents and experts of Purchaser’s choosing, and
(ii) Purchaser will acquire each of the Hotels based solely upon Purchaser’s own
investigation and inspection thereof and the representations, warranties and
covenants of Seller expressly set forth in this Agreement and the other
Transaction Documents executed by Seller at the Closing . Seller and Purchaser
agree that, except as expressly provided for in the Transaction Documents,
(i) each of the Hotels shall be sold and Purchaser shall accept possession of
each Hotel on the Closing Date “AS IS,” “WHERE IS,” and “WITH ALL FAULTS,” with
no right of set-off or reduction in the Purchase Price; and (ii) such sale shall
be without representation or warranty of any kind, whether express, implied,
statutory or otherwise, including any warranty of income potential, operating
expenses, uses, merchantability or fitness for a particular purpose, and Seller
hereby disclaims and renounces any such representation or warranty. Purchaser
further acknowledges and agrees that, except as expressly provided in the
Transaction Documents, (A) Seller shall be under no duty to make any affirmative
disclosure regarding any matter which may be known to Seller or its officers,
directors, contractors, agents or employees, and that it is relying solely upon
its own inspection of each of the Hotels and not upon any representations made
to it by any Person whomsoever on Seller’s behalf, and (B) Seller shall have no
obligation to make any repairs, replacements or improvements to any of the
Hotels.

 



14

 

 

2.5.2.          Except with respect to any Damages arising out of any breach of
any express representation, warranty or covenant set forth in this Agreement or
any Transaction Document which shall be governed exclusively by the provisions
of ARTICLE 7, Purchaser, for itself and on behalf of each other Purchaser Party,
hereby waives, releases and forever discharges the Seller Parties, from any and
all Damages whether known or unknown, which Purchaser has or may have in the
future, arising out of or in connection with any Hotel, including without
limitation the physical, environmental, governmental, economic or legal
condition of the Hotel or the operation thereof (collectively, the “Released
Claims”). PURCHASER, FOR ITSELF AND ON BEHALF OF EACH OTHER PURCHASER PARTY,
SPECIFICALLY WAIVES THE PROVISIONS OF ANY LEGAL REQUIREMENTS, THE INTENT OF
WHICH IS AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

 

2.5.3.          Purchaser, for itself and on behalf of each other Purchaser
Party, acknowledges that it or its attorneys or agents may hereafter discover
Claims or facts in addition to, or different from, those which it now believes
to be true with respect to the subject matter of the Released Claims, but agrees
that (i) it has taken such possibility into account in reaching this Agreement,
and (ii) the releases given herein shall be and remain in effect notwithstanding
the discovery or existence of any such additional or different Claims or facts,
as to which Purchaser expressly assumes the risk, and (iii) notwithstanding the
discovery or existence of any such additional or different Claims or facts, it
is nonetheless Purchaser’s intention, for itself and on behalf of each other
Purchaser Party, to fully, finally and forever settle and release all disputes
and differences, known or unknown, suspected or unsuspected, as to the Released
Claims.

 

2.5.4.          Purchaser, for itself and on behalf of each other Purchaser
Party, hereby covenants not to file or commence any Claim or Action against any
of the Seller Parties in connection with any Released Claim.

 

2.5.5.          The provisions of this Section 2.5 shall survive the Closing
indefinitely.

 

2.5.6.          Purchaser, for itself and on behalf of each other Purchaser
Party, acknowledges that it has carefully reviewed this Section 2.5 and
discussed it with legal counsel and that this Section 2.5 is a material part of
this Agreement.

 



15

 

 

____________________________

Purchaser’s Initials

 

ARTICLE 3. SELLER’S REPRESENTATIONS AND WARRANTIES

 

Each Seller, on behalf of itself and not any other Seller, hereby represents and
warrants to Purchaser as follows:

 

3.1.          Good Standing. It is duly organized, validly existing and in good
standing under the laws of the state of its organization, and has all requisite
limited liability company power and authority to conduct the business in which
it is now engaged. It is duly qualified to do business and in good standing
under the laws of the state in which its Hotel is located.

 

3.2.          Due Authorization. The execution, delivery and performance of this
Agreement by it and the consummation by it of the transactions contemplated by
this Agreement will have been duly and validly authorized by all requisite
actions of such Seller. Assuming the due execution and delivery of this
Agreement by Purchaser, this Agreement constitutes the valid and binding
obligation of it, enforceable against it in accordance with its terms.

 

3.3.          No Violations. The execution, delivery and performance of this
Agreement by it and the consummation by it of the transactions contemplated by
this Agreement will not:  (i) violate any Legal Requirement or any order of any
court or governmental authority that is binding on it or its respective Hotel;
(ii) subject to the fulfillment of the requirements set forth in Sections 5.8,
5.10, and 5.11, result in a breach of or default under any material contract or
other agreement to which it is a party or by which its respective Hotel is bound
(except that such Seller makes no representation or warranty under this clause
(ii) with respect to any Contract), or (iii) result in a breach of or default
under any provision of the organizational documents of it.

 

3.4.          Bankruptcy. It is not the subject debtor under any federal, state
or local bankruptcy or insolvency proceeding, or any other proceeding for
dissolution, liquidation or winding up of its assets.

 

3.5.          Litigation. Except as set forth in Schedule 3.5, to such Seller’s
Knowledge, there are no Actions pending before any court or governmental
authority or threatened against it and affecting the applicable Hotel (not
including Actions filed with insurance companies, or litigation that is being
defended by insurance companies), an adverse determination of which would
materially adversely affect (i) the financial condition or operations of such
Seller or such Hotel, (ii) its ability to enter into or perform under this
Agreement, (iii) its title to such Hotel.

 

3.6.          Violations of Law. Neither it nor, to such Seller’s Knowledge,
Manager, has received any written notice from any governmental authority
alleging a violation of any Legal Requirement that has not been corrected.

 

3.7.          Condemnation. Neither it nor, to such Seller’s Knowledge, Manager,
has received any written notice of any pending or threatened condemnation
actions with respect to the applicable Hotel.

 



16

 

 

3.8.          Environmental Matters. It has provided Purchaser with correct and
complete copies of all Environmental Reports with respect to the applicable
Hotel. To Seller’s Knowledge, other than as set forth in the Environmental
Reports, and other than (i) Hazardous Substances used in the ordinary course of
maintaining and cleaning the applicable Hotel in commercially reasonable
amounts, and (ii) Hazardous Substances used as fuels, lubricants or otherwise in
connection with vehicles, machinery and equipment located at such Hotel in
commercially reasonable amounts, no Hazardous Substances are present on or in
such Hotel. To such Seller’s Knowledge, the Hazardous Substances described in
the foregoing clauses (i) and (ii) are being used and disposed of in compliance
with all Environmental Laws.

 

PURCHASER ACKNOWLEDGES THAT (1) PURCHASER HAS RECEIVED COPIES OF THE
ENVIRONMENTAL REPORTS LISTED ON SCHEDULE 1.1.90 WITHOUT REPRESENTATION OR
WARRANTY, AND (2) IF SELLER DELIVERS ANY ADDITIONAL ENVIRONMENTAL REPORTS TO
PURCHASER, PURCHASER WILL PROMPTLY UPON RECEIPT THEREOF BE DEEMED TO HAVE
ACKNOWLEDGED IN WRITING THAT IT HAS RECEIVED SUCH REPORTS WITHOUT REPRESENTATION
OR WARRANTY. SELLER SHALL HAVE NO LIABILITY OR OBLIGATION WHATSOEVER FOR ANY
INACCURACY IN OR OMISSION FROM ANY ENVIRONMENTAL REPORT. SUBJECT TO THE TERMS OF
ANY CONSENT THAT MAY BE OBTAINED PURSUANT TO AND IN ACCORDANCE WITH SECTION
5.1.6, PURCHASER SHALL HAVE NO CLAIMS AGAINST THE PREPARER OF ANY ENVIRONMENTAL
REPORT PROVIDED BY SELLER. PURCHASER HAS CONDUCTED ITS OWN INVESTIGATION OF THE
ENVIRONMENTAL CONDITION OF THE HOTEL TO THE EXTENT PURCHASER DEEMS SUCH AN
INVESTIGATION TO BE NECESSARY OR APPROPRIATE.

 

3.9.          Contracts. Schedule 3.9 accurately identifies each Contract
currently in full force and effect at the applicable Hotel and Purchaser has
been provided with a true, correct and complete copy of each such Contract. To
such Seller’s Knowledge, there is no default or set of circumstances which but
for the passage of time would result in a default under any Contract by such
Seller or any third party.

 

3.10.         Tenant Leases. To such Seller’s Knowledge, there are no Tenant
Leases that will affect the applicable Hotel following the Closing Date, except
as set forth on Schedule 3.10 or as otherwise permitted under this Agreement
(including any Tenant Leases constituting Permitted Exceptions). To such
Seller’s Knowledge, it has delivered to Purchaser correct and complete copies of
each Tenant Lease as received by it from Manager.

 

3.11.         Employees. It has no employees who are Hotel employees.

 

3.12.         Financial Information. It has provided to Purchaser a correct and
complete copy of the unaudited annual operating statement for the 2013 Fiscal
Year for the applicable Hotel as received by it from Manager (the “Financial
Statement”). To such Seller’s Knowledge, such Financial Statement was prepared
by the Manager in accordance with the accounting standards set forth in the
Existing Management Agreement and fairly present the operations of the
applicable Hotel for the periods covered.

 



17

 

 

3.13.         Terrorist Organizations Lists. It is not acting, directly or, to
such Seller’s Knowledge, indirectly, for or on behalf of any Person named by the
United States Treasury Department as a Specifically Designated National and
Blocked Person, or for or on behalf of any Person designated in Executive
Order 13224 as a Person who commits, threatens to commit, or supports terrorism.
It is not engaged in the transaction contemplated by this Agreement directly or
indirectly on behalf of, or facilitating such transaction directly or indirectly
on behalf of, any such Person.

 

3.14.         Brokers. No broker, finder or similar consultant has acted on
behalf of any of the applicable Seller Parties in connection with this Agreement
or the transaction contemplated by this Agreement.

 

3.15.         Ground Lease. CC Technology Seller has provided to Purchaser a
correct and complete copy of the Ground Lease. The Ground Lease is in full force
and effect, and, to CC Technology Seller’s Knowledge, there are no defaults or
events that with notice or lapse of time or both would constitute a default by
any party under the Ground Lease. There are no amendments, modifications,
terminations, side letters, guaranties or other agreements affecting the duties
and obligations of the parties to the Ground Lease that will survive the Closing
except as identified on Schedule 1.1.47.

 

3.16.         Licenses and Permits. The Licenses and Permits owned or possessed
by such Seller and identified on Schedule 3.16 constitute all of the licenses,
permits and entitlements required by any governmental authority for the
operation and ownership of the applicable Hotel as currently conducted and all
such Licenses and Permits are unexpired and are in full force and effect. Such
Seller has not received written notice from any governmental authority that (i)
the Licenses and Permits necessary for the operation and ownership of the
applicable Hotel as it is currently operated are not in full force and effect,
or (ii) that there has been any uncured violation of any such Licenses and
Permits. Such Seller has provided to Purchaser true, correct, and complete
copies of all of the Licenses and Permits issued by any governmental authority
necessary to operate, maintain and use its Hotel as it is currently operated,
including Licenses and Permits relative to the handling of Hazardous Substances.

 

ARTICLE 4. PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

Purchaser hereby represents and warrants to Seller as follows:

 

4.1.          Good Standing. Purchaser is duly organized, validly existing and
in good standing under the laws of the state of its organization, and has full
power and authority to conduct the business in which it is now engaged.
Purchaser is duly qualified to do business and in good standing under the laws
of the state in which each Hotel is located, or will be so qualified and in good
standing as of the Closing Date.

 

4.2.          Due Authorization. The execution, delivery and performance of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated by this Agreement have been duly and validly authorized by all
requisite actions of Purchaser and its partners, members, board of directors,
board of managers, trustees or other Persons, as applicable. Assuming the due
execution and delivery of this Agreement by Seller, this Agreement constitutes
the valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms.

 



18

 

 

4.3.          No Violations. The execution, delivery and performance of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated by this Agreement will not:  (i) violate any Legal Requirement or
any order of any court or governmental authority that is binding on Purchaser;
(ii) result in a breach of or default under any contract or other agreement to
which Purchaser is a party, or (iii) result in a breach of or default under any
provision of the organizational documents of Purchaser.

 

4.4.          Bankruptcy. Purchaser is not the subject debtor under any federal,
state or local bankruptcy or insolvency proceeding, or any other proceeding for
dissolution, liquidation or winding up of its assets.

 

4.5.          Litigation. There are no Actions pending or, to Purchaser’s
knowledge, threatened against Purchaser before any court or governmental
authority, an adverse determination of which would materially adversely affect
(i) the financial condition of Purchaser, or (ii) Purchaser’s ability to enter
into or perform this Agreement.

 

4.6.          No Other Relationships; Brokers. No broker, finder or similar
consultant has acted on behalf of any of the Purchaser Parties in connection
with this Agreement or the transaction contemplated by this Agreement.

 

4.7.          Terrorist Organizations Lists. Purchaser is not acting, directly
or indirectly, for or on behalf of any Person named by the United States
Treasury Department as a Specifically Designated National and Blocked Person, or
for or on behalf of any Person designated in Executive Order 13224 as a Person
who commits, threatens to commit, or supports terrorism. Purchaser is not
engaged in the transaction contemplated by this Agreement directly or indirectly
on behalf of, or facilitating such transaction directly or indirectly on behalf
of, any such Person.

 

ARTICLE 5. ACTIONS PENDING CLOSING

 

5.1.          Inspection Activities.

 

5.1.1.          Seller shall use commercially reasonable efforts to cooperate
with Purchaser’s continued due diligence of the Interest and the Hotels;
provided, however, that Purchaser shall have no right to terminate this
Agreement, nor a right of set-off or reduction of the Purchase Price, as a
result of such diligence.

 

5.1.2.          Subject to the terms of this Agreement, Purchaser and its
representatives, agents and contractors (collectively, “Purchaser
Representatives”) have and may enter onto a Hotel during regular business hours
and upon reasonable prior notice to the applicable Seller for the sole purpose
of undertaking such inspections and investigations of such Hotel as Purchaser
deems desirable to evaluate such Hotel (collectively, “Inspection Activities”).
The Inspection Activities have been and shall continue to be subject to the
following conditions:

 

5.1.2.1.          All Inspection Activities shall be at the sole cost and
expense of Purchaser and at Purchaser’s sole risk.

 



19

 

 

5.1.2.2.          In undertaking the Inspection Activities, Purchaser shall (and
shall cause Purchaser Representatives to) comply with all applicable Legal
Requirements.

 

5.1.2.3.          At Seller’s option, Purchaser Representatives shall be
accompanied by a representative of Seller or Manager during any such entry upon
the Hotel.

 

5.1.2.4.          Purchaser agrees that all Inspection Activities shall be
subject to the rights of Manager and of Occupants of such Hotel, and shall be
conducted in a manner not disruptive to Manager, Occupants, guests, or invitees
at such Hotel or otherwise to the operation of such Hotel.

 

5.1.2.5.          Purchaser Representatives shall notify Seller prior to making
any contact or communication with any Occupant at such Hotel.

 

5.1.2.6.          Purchaser shall notify Seller prior to making any contact with
any governmental or quasi-governmental authority regarding non-public
information relating to such Hotel.

 

5.1.2.7.          In the event Purchaser desires to conduct any physically
invasive Inspection Activities such as sampling of soils or drilling wells,
Purchaser shall provide Seller with the scope of the work to be done and the
name of the contractor to conduct such work, and shall request Seller’s prior
consent thereto, which consent may be given or withheld in Seller’s sole and
absolute discretion.

 

5.1.2.8.          Prior to entry onto a Hotel, Purchaser shall provide Seller
with a certificate of insurance evidencing that Purchaser maintains insurance,
on an occurrence basis from a company with an “A-:IX” or better rating from A.M.
Best Company, naming Seller and Manager as additional insureds, in the following
amounts:

 

Workers Compensation:   Statutory Employers Liability:   $1,000,000
accident/disease Commercial General Liability: $1,000,000 combined single
limit/$1,000,000 general aggregate Auto Liability: $1,000,000 combined single
limit

 

5.1.2.9.          Purchaser shall (i) restore such Hotel, at its own expense, to
substantially the same condition which existed prior to any Inspection
Activities; and (ii) be responsible for and pay any and all liens by
contractors, subcontractors, materialmen, or laborers performing the inspections
or any other work for Purchaser Representatives on or related to such Hotel.

 

5.1.3.          Purchaser agrees to and hereby does indemnify, defend and hold
harmless the Seller Parties from and against any and all Damages, including
mechanic’s and materialmen’s liens, caused by the entry by Purchaser
Representatives onto any Hotel pursuant to this Agreement, provided that
Purchaser shall not be so liable for any Damages resulting from the mere
discovery by Purchaser Representatives of any existing condition at such Hotel,
but shall be liable for any such Damages to the extent Purchaser or Purchaser’s
Representatives exacerbate any such existing condition.

 



20

 

 

5.1.4.          Each Seller shall make or cause to be made available to
Purchaser for inspection and copying all books, records and files of Seller and
of Manager related to each Hotel (other than the Confidential Materials). Any
inspection of such books, records and files shall be during regular business
hours and upon reasonable prior notice to Seller. Seller makes no representation
or warranty with respect to the accuracy or completeness of such books, records
and files.

 

5.1.5.          Upon any termination of this Agreement, Purchaser shall
promptly: (i) deliver to Seller all books, records and files (and all copies
thereof) and other information obtained by Purchaser pursuant to this Section
5.1, and (ii) destroy all memoranda, notes and other writings prepared by
Purchaser Representatives and containing any information described in the
foregoing clause (i).

 

5.1.6.          Purchaser acknowledges receipt from Seller of the Property
Reports listed on Schedule 1.1.90 with respect to each Hotel. The Property
Reports are being provided to Purchaser solely as a convenience to Purchaser,
and Seller makes no representation or warranty of any kind with respect to such
reports. Seller hereby consents to Purchaser obtaining the consent of the
preparers of such reports to the reliance thereon by Purchaser or any other
Person as may be designated by Purchaser, at Purchaser’s sole cost and expense.

 

5.1.7.          Purchaser’s obligations under this Section 5.1 shall survive the
Closing or termination of this Agreement indefinitely.

 

5.2.          Title and Survey.

 

5.2.1.          Purchaser has obtained from Title Company (A) (x) with respect
to each of the Owned Hotels, a commitment for an ALTA 2006 Owner’s Policy of
Title Insurance with respect to the land and Improvements of such Hotel, and (y)
with respect to the Leased Hotel, a commitment for an ALTA 2006 Leasehold Policy
of Title Insurance (collectively, the “Title Commitments”), together with copies
of the documents referenced therein, and (B) with respect to each Hotel, an ALTA
land title survey of the land and Improvements of such Hotel (collectively, the
“Surveys”).

 



21

 

 

5.2.2.          Seller shall endeavor to cure at or before the Closing (i) any
mortgage lien created or assumed by Seller (other than mortgage lien of the GECC
Loan), (ii) any mechanics’ lien or other lien securing a monetary amount created
or consented to by Seller, (iii) any other monetary lien created by, through or
under Seller that may be removed by the payment of a liquidated sum of money,
and (iv) any other Encumbrance expressly consented to by Seller or that arises
from the acts or omissions of Seller (and, in each case, not consented to or
caused by Purchaser or any other Purchaser Party) and becoming of record from
and after the effective date of the applicable Title Commitment. If Seller is
unable to cure at or before the Closing such items or any other items that
Seller otherwise agrees in writing to cure (collectively, “Seller Cure Items”),
Seller shall have the right to extend the Closing for a period not to exceed ten
(10) days in the aggregate to effect such cure. Title insurance that
affirmatively insures over any item shall constitute cure of such item. If
Seller fails to cure any Seller Cure Items at or prior to the Closing, then
Purchaser shall have the right either (a) to terminate this Agreement, or (b) to
waive any objection to such uncured Seller Cure Items, without any reduction in
the Purchase Price, in which event such uncured Seller Cure Items shall be
deemed to have been approved by Purchaser and shall be Permitted Exceptions for
all purposes under this Agreement. Except for the foregoing and as otherwise
expressly agreed in writing by Seller, any item reflected in any Title
Commitment or any Survey as of the Contract Date, shall be deemed to have been
approved by Purchaser and shall be a Permitted Exception for all purposes under
this Agreement. Except for the foregoing and as otherwise expressly agreed in
writing by Seller, any item reflected in the Title Commitment, any item
reflected in any update to the Title Commitment that is not objected to by
Purchaser in writing within three (3) Business Days following delivery to
Purchaser of such update (the parties hereby agree to extend the date for the
Closing if necessary to provide such three (3) Business Day period to
Purchaser), and any item that would be shown on the Survey or in an update
thereto or other current survey of any Hotel shall be deemed to have been
approved by Purchaser and shall be Permitted Exceptions for all purposes under
this Agreement.

 

5.3.          Operation of Hotel. Prior to the Closing, unless Purchaser
consents otherwise, which consent will not be unreasonably withheld, conditioned
or delayed:

 

5.3.1.          Each Seller shall a continue to operate its respective Hotel in
the ordinary course pursuant to the Existing Management Agreement consistent
with the practices and procedures in effect as of the Contract Date, except to
the extent that this Agreement expressly provides otherwise.

 

5.3.2.          Each Seller shall continue to maintain the insurance currently
carried by such Seller with respect to its respective Hotel.

 

5.3.3.          Seller shall not enter into, amend or otherwise modify any
Contract or Tenant Lease unless (i) any such new Contract or Tenant Lease or
such amendment or modification will not be binding after the Closing, (ii) any
such new, amended or modified Contract or Tenant Lease is an extension or
renewal of, or replacement for, a Contract or Tenant Lease existing as of the
Contract Date on substantially similar terms, allowing for a reasonable
adjustment in the price or rent charged thereunder to reflect market conditions
in such Seller’s reasonable judgment, and which new, amended or modified
Contract or Tenant Lease may be with a new contracting third party or parties in
such Seller’s reasonable judgment, (iii) any such new, amended or modified
Contract or Tenant Lease is terminable by Purchaser without penalty after the
Closing on no more than sixty (60) days’ notice, or (iv) the same is a purchase
order for goods or services, or a reservation for rooms or other facilities,
entered into in the ordinary course of business of such Hotel consistent with
the practices and procedures in effect as of the Contract Date. Nothing set
forth in this Section 5.3.3 shall restrict the right of Manager under the
Existing Management Agreement to enter into, amend or otherwise modify any
Contracts or Tenant Leases, except that Seller shall not consent or approve of
the same (to the extent that Seller has the right under the Existing Management
Agreement to withhold such consent or approval) except in accordance with the
requirements of this Section 5.3.3.

 



22

 

 

5.3.4.          Seller shall not terminate any Contract or Tenant Lease unless
the same is terminated as a result of the default or nonperformance of a party
thereto other than Seller. Nothing set forth in this Section 5.3.4 shall
restrict the right of Manager under the Existing Management Agreement to
terminate such Contract or Tenant Lease, except that Seller shall not consent or
approve of the same (to the extent that Seller has the right under the Existing
Management Agreement to withhold such consent or approval) except in accordance
with the requirements of this Section 5.3.4.

 

5.3.5.          Seller shall not market, sell, pledge, convey, remove or permit
or suffer the removal of or offer to sell any portion of its respective Hotel,
except for items sold or consumed in the ordinary course of business.

 

5.3.6.          Each Seller shall cooperate (without any out-of-pocket cost or
expense to Seller) with Purchaser in all reasonable respects in connection with
the transfer of existing Permits to Purchaser or Purchaser’s Designee or the
issuance of new licenses and permits to Purchaser or Purchaser’s Designee, each
to be effective no earlier than the Closing.

 

5.3.7.          CC Technology Seller shall not amend, modify or terminate the
Ground Lease and shall perform its obligations under the Ground Lease.

 

5.4.          Updates to Representations. Prior to the Closing, Seller and
Purchaser shall each promptly notify the other in writing if it becomes aware of
any fact or condition that is inconsistent with any of Seller’s representations
or warranties under this Agreement. Such representations and warranties shall
automatically be deemed modified to reflect (a) all information actually known
to Purchaser prior to the Contract Date, and (b) the following information,
which shall be deemed to be known to Purchaser: (x) information included prior
to the Contract Date in the Virtual Data Room or otherwise delivered to
Purchaser, (y) information related to any physical condition affecting any Hotel
that existed prior to the Contract Date, and (z) any matters existing as of the
Contract Date.

 

5.5.          Certain Agreements.

 

5.5.1.          Seller shall cause all of the Excluded Contracts to be
terminated with respect to each Hotel at or prior to the Closing, without cost
or liability to Purchaser, provided that Seller’s obligation to terminate the
Franchise Agreements shall be subject to the condition set forth in Section
6.1.4.

 



23

 

 

5.5.2.          With respect to any Contract requiring the consent of the
counterparty thereto (or the fulfillment of other conditions such as
confirmation by the counterparty of Purchaser’s or Purchaser’s Designee’s
creditworthiness) for such Contract to be assigned to Purchaser or Purchaser’s
Designee, Purchaser shall use reasonable good faith efforts to obtain such
consent (and/or fulfill any other conditions) and shall pay fifty percent (50%)
of any fees and costs payable to the counterparty in connection with such
assignment or proposed assignment. If Purchaser or Purchaser’s Designee is not
approved as an assignee of any such Contract or the conditions of assignment are
not fulfilled, then Seller shall terminate such Contract as to the applicable
Hotel and Purchaser shall pay for any termination fees or charges assessed to
Seller in connection with such termination. If a termination fee is payable by
the counterparty in connection with such termination, Seller shall be entitled
to retain such fee.

 

5.6.          Satisfaction of Conditions. Prior to the Closing, Seller and
Purchaser shall each use good faith, commercially reasonable efforts to satisfy
the conditions to the Closing set forth in ARTICLE 6.

 

5.7.          Liquor License.

 

5.7.1.          Promptly following the Contract Date, Purchaser, at its sole
cost and expense, shall make all necessary applications, if any, for, and shall
thereafter diligently pursue, issuance of all licenses and approvals required
under any Legal Requirements for the continued sale of alcoholic beverages at
each Hotel from and after the Closing Date (including temporary permits, to the
extent available) consistent with the practices and procedures in effect as of
the Contract Date (collectively, “Liquor Licenses”). Purchaser shall keep Seller
informed of the status of such applications, and shall promptly respond to
Seller’s inquiries regarding the status of the same. Seller shall cause Manager
to reasonably cooperate with Purchaser as necessary.

 

5.7.2.          If necessary, at the Closing the applicable Seller shall cause
Manager to enter into an Interim Liquor Agreement that will permit Purchaser to
continue the sale of alcoholic beverages at such Hotel from and after the
Closing Date consistent with the practices and procedures in effect as of the
Contract Date, provided that the Interim Liquor Agreement is, in the judgment of
such Seller and Purchaser (and if applicable, Manager), each acting reasonably
and in good faith, permitted by all applicable Legal Requirements and is custom
or practice in the geographic area in which such Hotel is located. The Interim
Liquor Agreement shall (i) be in form and substance reasonably satisfactory to
such Seller and Purchaser (and if applicable, Manager), (ii) provide for the
indemnification by Purchaser of the applicable Seller Parties with respect to
all Damages related to the sale or consumption of alcoholic beverages at such
Hotel from and after the Closing Date, (iii) provide that Purchaser shall
maintain liquor liability insurance from such companies, and in such forms and
amounts, as may be acceptable to such Seller, and/or Manager, as applicable,
which policies shall name such Seller and/or Manager, as applicable, as
additional insureds thereunder, and (iv) expire on the date of issuance of the
Liquor License.

 

5.8.          New Franchise Agreements. Purchaser, at its sole cost and expense,
shall make all necessary applications for, and shall diligently pursue, a
franchise agreement with each Licensor, on such Licensor’s current standard form
(each, a “New Franchise Agreement”), for the continued participation by each
Hotel from and after the Closing Date in the Franchisor’s system of hotels in
which such Hotel participates as of the Contract Date. Purchaser shall keep
Seller informed of the status of such applications, and shall promptly respond
to Seller’s inquiries regarding the status of the same. Purchaser acknowledges
that it is fully aware that in connection with any New Franchise Agreement,
Licensor may require a Property Improvement Plan (“PIP”), pursuant to which
Purchaser may be required to upgrade and make certain improvements at a Hotel in
connection with its purchase thereof. All such upgrades and improvements shall
be performed after Closing, with the first eighty percent (80%) of such costs to
be borne by Manager and the final twenty percent (20%) of such costs to be borne
by Purchaser (with a final true-up if actual costs vary from estimates).
Purchaser shall have each New Franchise Agreement in place on the Closing Date.

 



24

 

 

5.9.          WARN Act. No Seller shall give any termination notices under the
WARN Act to any Employees or governmental authorities. In addition, each Seller
shall request Manager not to give any termination notices under the WARN Act to
any Employees or governmental authorities. Purchaser shall employ a sufficient
number of Employees on sufficient terms and conditions to avoid applicability of
the WARN Act to the transaction contemplated by this Agreement. Purchaser shall
indemnify, defend and hold harmless the Seller Parties from and against any
Damages that may be incurred by, or asserted against, any such indemnified party
arising out of or relating to Purchaser’s or any Seller Party’s failure to
comply with the WARN Act in connection with the transactions described in this
Agreement. This Section 5.9 shall survive the Closing indefinitely.

 

5.10.         GECC Loan.

 

5.10.1.          Assumption.

 

5.10.1.1.          At Closing, HFP Seller and Purchaser shall do the following
(collectively, “Loan Assumption”): (i) HFP Seller shall assign and Purchaser
shall assume (a) HFP Seller’s obligations under the Loan Documents to pay the
principal amount of the Loan, (b) HFP Seller’s obligations under the Loan
Documents to pay all interest and other charges accruing on or after the Closing
Date in respect of the Loan, (c) all reserves held by GECC under the Loan
(collectively, the "Loan Reserves"), and (d) all other obligations of borrower
under the Loan Documents; and (ii) Purchaser shall cause a Person acceptable to
GECC (“Substitute Joinder Party”) to execute and deliver a joinder to the Loan
Agreement in substantially the same form as the existing joinder to the Loan
Agreement (the “Substitute Joinder”).

 

5.10.1.2.          Promptly following the Contract Date, Seller and Purchaser
shall request (i) the approval of GECC to the Loan Assumption in accordance with
the terms of Section 8.22 of the Loan Agreement (“GECC Approval”), (ii) the
release of HFP Seller from all liabilities under the Existing Loan Documents
arising from and after Closing (“Release of HFP Seller”) and (iii) the release
of Existing Joinder Party from all liabilities under the existing joinder to the
Loan Agreement arising from and after Closing (“Release of Existing Joinder
Party”). HFP Seller and Purchaser shall each use commercially reasonable, good
faith and diligent efforts to obtain the GECC Approval, the Release of HFP
Seller and the Release of Existing Joinder Party. HFP Seller and Purchaser shall
each provide to GECC such information and materials as GECC may reasonably
request to satisfy the conditions set forth in Section 8.22 of the Loan
Agreement or otherwise concerning the business and financial condition of
Purchaser and the Substitute Joinder Party.

 



25

 

 

5.10.1.3.          In connection with the GECC Approval, HFP Seller and
Purchaser shall execute and deliver such documents as GECC may reasonably
require, to be effective as of Closing, to evidence the Loan Assumption, the
Release of HFP Seller, the Release of Existing Joinder Party and the Substitute
Joinder (collectively, the “Loan Assumption Documents”), which Loan Assumption
Documents shall be in form and substance and on terms and conditions that are
commercially reasonable and generally consistent with standard GECC practice for
mortgage loan assumption transactions and/or otherwise consistent with the terms
of Section 8.22 of the Loan Agreement.

 

5.10.1.4.          Purchaser, at its cost, shall provide such legal opinions
concerning Purchaser, Substitute Joinder Party, and the Loan Assumption as GECC
may reasonably require.

 

5.10.1.5.          HFP Seller shall pay all fees and expenses of GECC required
by GECC in connection with the GECC Approval and the Loan Assumption Documents
(including GECC’s attorney’s fees and any assumption fee), whether or not
Closing shall occur. This Section 5.10.1.5 shall survive any termination of this
Agreement.

 

5.10.1.6.          At Closing, HFP Seller shall assign to Purchaser the interest
rate cap purchased by HFP Seller in connection with the GECC Loan, a copy of
which has been provided to Purchaser (the “Interest Rate Cap”).

 

5.10.2.           Increases in Loan Amount.

 

5.10.2.1.          As of August 31, 2013, the outstanding principal balance of
the Loan was $41,677,479.26 (the “Existing Loan Amount”) and the total amount
advanced under the Loan Agreement was $41,839,993.04. HFP Seller, however, has
the right to request additional advances (the “Additional Advances”) under the
terms of the Loan Agreement up to a maximum principal amount not to exceed
$45,500,000.00. Prior to Closing, if so requested by Purchaser, HFP Seller shall
make a request for the Additional Advances pursuant to the terms of the Loan
Agreement. In addition, prior to Closing, if so requested by Purchaser, HFP
Seller and CSB Seller shall request that the Stratford Hotel be added as
additional collateral to the Loan (the “Additional Collateral”), provided such
Additional Collateral increases the maximum principal amount available under the
Loan. Any modifications to the Loan Documents (or additional documents requested
by GECC) to reflect the Additional Collateral shall be subject to the reasonable
approval of Purchaser. In addition, Purchaser shall work with HFP Seller and CSB
Seller to provide such information and materials as GECC may reasonably request
in connection with the Additional Collateral.

 

5.10.2.2.          Any costs and expenses (including payment of principal and
interest) incurred by Seller or required to be paid by Seller in connection with
the Additional Advances or the Additional Collateral shall be shared between
Seller and Purchaser in the following ratio, whether or not Closing shall occur:
(x) Seller’s share will be proportionate to the dollar increase in the Existing
Loan Amount up to the $45,000,000.00, and (y) Purchaser’s share shall be
proportionate to the dollar increase in the Existing Loan Amount in excess of
the $45,000,000.00. This Section 5.10.2.2 shall survive any termination of this
Agreement.

 



26

 

 

5.11.         Ground Lessor Consent.

 

5.11.1.          Prior to Closing, CC Technology Seller shall use commercially
reasonable efforts to obtain (i) the consent, approval or waiver of objection of
Ground Lessor to the transactions described in this Agreement, as required under
the Ground Lease (“Ground Lessor Consent”), (ii) a release of Seller from any
obligations or liabilities accruing under the Ground Lease from and after
Closing (“Ground Lessor Release”), (iii) a release of Ground Lease Guarantor
from all of its obligations under the Ground Lease Guaranty (“Ground Lease
Guaranty Release”), and (iv) an estoppel certificate from Ground Lessor in such
form as may be required under the Ground Lease (“Ground Lessor Estoppel”).
Purchaser shall cooperate in connection with any inquiries by Ground Lessor
relating to Purchaser, the proposed sale, and Purchaser’s proposed operation of
the Georgia Tech Hotel, including providing such information, documents and
materials as Ground Lessor may require in connection therewith, and Purchaser
shall execute such documents and agreements, to be effective as of the Closing,
as may be reasonably required by Ground Lessor in connection with their consent
to the assignment of the Ground Lease to Purchaser.

 

5.12.         Other Estoppel Certificates. Within ten (10) days of the date
hereof, Purchaser and Seller shall reasonably agree on a list of additional
estoppel certificates to be obtained prior to Closing (collectively, the “Other
Estoppel Certificates”). Prior to Closing, Seller shall use commercially
reasonable efforts to obtain the Other Estoppel Certificates, in form reasonably
agreed to by Seller and Purchaser (; provided, however, that if any document
with respect to which an Other Estoppel Certificate is given provides for a form
of (or terms of) an estoppel certificate, such form or terms shall be the form
of Other Estoppel Certificate. If any such Other Estoppel Certificate is not
received on or before Closing, Seller shall have the right to deliver a similar
estoppel certificate in lieu of such third party.

 

5.13.         New Management Agreement. As to each Hotel, Seller and Purchaser
shall use commercially reasonable efforts to obtain the consent of GECC, any
Franchisor, and/or any other third party (to the extent required) to the form of
New Management Agreement; provided however that, notwithstanding anything in
this Agreement to the contrary, (a) the obtaining of such consent(s) shall not
be a condition to closing for either party, and (b) the failure to obtain any
such consent(s) shall not be a default by either party under this Agreement. If
the parties are unable to obtain any such consent(s) prior to Closing, then at
Closing, in lieu of entering into the New Management Agreement for such Hotel,
Seller shall assign the Existing Management Agreement for such Hotel to
Purchaser.

 

5.14.         Schedules.Within ten (10) days of the date hereof, Seller and
Purchaser shall agree on Schedules 1.1.90, 2.3, 3.5, 3.9, 3.10 and 3.16 to this
Agreement, following which Seller and Purchaser shall enter into an amendment to
this Agreement attaching the same.

 

ARTICLE 6. CONDITIONS TO CLOSING

 

6.1.          Purchaser’s Conditions to Closing. The obligation of Purchaser to
consummate the Closing shall be subject to the satisfaction of each of the
following conditions, any or all of which may be waived in whole or in part by
Purchaser:

 



27

 

 

6.1.1.          Each of Seller’s representations and warranties set forth in
this Agreement (as deemed to have been modified by the second sentence of
Section 5.4) shall be true and correct in all material respects as of the
Closing Date (provided that if any representation and warranty speaks as of a
particular date or period, it will continue to speak as of such date or period).
An inaccuracy in Seller’s representations and warranties shall be deemed to be
material if it (a) materially adversely affects Seller’s ability to proceed to
the Closing under this Agreement, or (b) requires a modification to Seller’s
representations and warranties that, in the aggregate with all such
modifications or updates, has a material adverse effect on the value or
operations of any Hotel.

 

6.1.2.          Seller shall have performed all of its material obligations
under this Agreement required to have been performed at or prior to the Closing.

 

6.1.3.          Title Company shall be prepared to issue to Purchaser,
immediately upon consummation of the Closing, an ALTA 2006 Owner’s Policy of
Title Insurance or Leasehold Policy of Title Insurance, as applicable, for each
Hotel subject only to the Permitted Exceptions in an amount equal to the portion
of the Purchase Price that is allocable to the real property comprising such
Hotel.

 

6.1.4.          At or prior to Closing, each Franchisor shall have executed and
delivered a New Franchise Agreement with respect to each Hotel, and if,
applicable, waived any right of first refusal it may have under the existing
Franchise Agreement.

 

6.1.5.          GECC shall have issued the GECC Approval, and, to the extent
applicable, GECC shall have executed the Loan Assumption Documents.

 

6.1.6.          Ground Lessor shall have executed and delivered the Ground
Lessor Consent and the Ground Lessor Estoppel showing no defaults.

 

6.1.7.          Purchaser shall have received the Other Estoppel Certificates in
form reasonably satisfactory to Purchaser (or Seller shall have delivered a
substitute form of the same).

 

6.1.8.          Manager shall have terminated (or will terminate effective upon
Closing) each of the Existing Management Agreements.

 

6.2.          Failure of Purchaser’s Condition. In the event of the failure of
any condition set forth in Section 6.1, Purchaser, at its sole election, may
(i) terminate this Agreement, (ii) waive the condition and proceed to the
Closing, or (iii) extend the Closing Date for such additional period of time
(not to exceed the Outside Closing Date) as may be reasonably required to allow
such condition to be satisfied. Nothing set forth in this Section 6.2 shall
affect Purchaser’s rights or remedies under Section 8.2 with respect to any
breach of this Agreement by Seller.

 

6.3.          Seller’s Conditions to Closing. The obligation of Seller to
consummate the Closing shall be subject to the satisfaction of each of the
following conditions, any or all of which may be waived in whole or in part by
Seller:

 



28

 

 

6.3.1.          Each of Purchaser’s representations and warranties set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date.

 

6.3.2.          Each of Purchaser’s representations and warranties set forth in
this Agreement shall be true and correct in all material respects as if made by
Purchaser’s Designee as of the Closing Date.

 

6.3.3.          Purchaser shall have performed all of its material obligations
under this Agreement required to have been performed at or prior to the Closing.

 

6.3.4.          Closing shall have occurred or occur simultaneously with the
Closing under the BCC Purchase and Sale Agreement.

 

6.3.5.          Each of the Franchise Agreements shall have been terminated (or
will be terminated effective upon Closing) and, if applicable, each Franchisor
shall have waived any right of first refusal it may have under its Franchise
Agreement.

 

6.3.6.          GECC shall have issued the GECC Approval, and to the extent
applicable, GECC shall have executed the Loan Assumption Documents.

 

6.3.7.          GECC shall have executed the Release of HFP Seller and the
Release of Joinder Party (which documents shall each be in form and substance
reasonably acceptable to HFP Seller).

 

6.3.8.          Ground Lessor shall have executed and delivered the Ground
Lessor Consent, the Ground Lessor Release and the Ground Lease Guaranty Release.

 

6.3.9.          Manager shall have terminated (or will terminate effective upon
Closing) each of the Existing Management Agreements.

 

6.4.          Failure of Seller’s Condition. In the event of the failure of any
condition precedent set forth in Section 6.3, Seller, at its sole election, may
(i) terminate this Agreement, (ii) waive the condition and proceed to the
Closing, or (iii) extend the Closing Date for such additional period of time
(not to exceed the Outside Closing Date) as may be reasonably required to allow
Purchaser to satisfy such condition. Nothing set forth in this Section 6.4 shall
affect Seller’s rights or remedies under Section 8.1 with respect to any breach
of this Agreement by Purchaser.

 



29

 

 

ARTICLE 7. CLOSING

 

7.1.          Closing.

 

7.1.1.          The Closing shall be held on the earlier of (x) the date
mutually agreed to by the parties, or (y) the Outside Closing Date.
Notwithstanding anything in this Agreement to the contrary, the parties agree
that if the consents relating to the Georgia Tech Hotel (including without
limitation those envisioned in Sections 5.11, 6.16, and 6.38 of this Agreement)
have not yet been obtained as of the date on which the parties agree to schedule
the Closing with respect to the other Owned Hotels and the BCC Purchase and Sale
Agreement, then, subject to this Section 7.1.1, the Closing will be bifurcated,
with Closing occurring with respect to the Georgia Tech Hotel within five (5)
Business Days following the date on which such consents have been obtained. If
such consents have not been received as of the Outside Closing Date, then
Purchaser shall have no obligation to purchase the Georgia Tech Hotel and Seller
shall remain the owner of the Georgia Tech Hotel, and the amount of the
Promissory Note shall not be increased in accordance with the following
provisions of this Section 7.1.1, nor in accordance with Sections 2.2.2(c) or
2.2.2(d). In the event of a bifurcated Closing, (i) at the initial Closing, the
amount of the Promissory Note shall be Five Million Dollars ($5,000,000.00) less
than would have been the case if the Closing had included the Georgia Tech Hotel
(it being acknowledged, however, that an amended and restated promissory note
increasing the Promissory Note referenced in clause (ii)(A) if this Section
7.1.1 by Five Million Dollars ($5,000,000.00) shall be placed in escrow, with
Title Company (“Escrow Agent”)); and (ii) upon the occurrence of such separate
Closing with respect to the Georgia Tech Hotel, (A) Escrow Agent shall deliver
such amended and restated promissory note to Seller and Seller shall deliver the
Promissory Note to Purchaser; provided, however, that if the Closing of the
Georgia Tech Hotel does not occur on or prior to the Outside Closing Date, then
Escrow Agent shall deliver such amended and restated promissory note to
Purchaser. The amended and restated promissory note will be applied
retroactively to the date of the initial Closing; and (B) all rights and
obligations with respect to the Georgia Tech Hotel shall be transferred to
Purchaser retroactively to the date of the initial Closing (and to the extent
that Seller has previously received or made any payments with respect to the
Georgia Tech Hotel during the time between the initial Closing and the separate
Closing for the Georgia Tech Hotel, such amounts shall be returned to the
Purchaser or Seller, as appropriate). The parties shall take such other actions
as may be necessary to achieve their mutual intention that the economic impact
to the parties will be the same as if the Closing with respect to the Georgia
Tech Hotel had occurred on the same date as the initial Closing.

 

7.1.2.          The Closing shall be conducted through an escrow with Title
Company and Seller and Purchaser shall execute (or cause their counsel to
execute) such additional instructions to Title Company as may be required in
connection therewith. The parties shall deposit documents and funds with Title
Company such that the Closing is consummated no later than 4:00 p.m. Eastern
Time on the Closing Date.

 

7.2.          Seller’s Closing Deliveries. At or prior to the Closing (except as
otherwise expressly provided below), Seller shall deliver or cause to be
delivered to Title Company the following:

 

7.2.1.          For each Owned Hotel, a deed substantially in the form of
Exhibit B (the “Deed”) conveying the fee estate in the applicable land and
Improvements, with such modifications as are required by local law so that each
such Deed will be in recordable form, duly executed and acknowledged by the
applicable Seller and dated as of the Closing Date.

 

7.2.2.          For the Leased Hotel, (x) an assignment and assumption of lease
in the form of Exhibit G (the “Assignment of Ground Lease”) to be recorded in
the applicable land records, duly executed and acknowledged by CC Technology
Seller, and (y) the Ground Lease Estoppel dated no more than 30 days prior to
the Closing Date, duly executed by Ground Lessor; provided, however, that
notwithstanding anything to the contrary in this Agreement, failure of Seller to
deliver the Ground Lease Estoppel pursuant to subclause (y) shall not constitute
a default by Seller under this Agreement (and Purchaser shall not have the right
to pursue remedies under Section 8.2).

 



30

 

 

7.2.3.          For each Hotel, a bill of sale in the form of Exhibit C,
transferring to Purchaser all of Seller’s right, title and interest in and to
the Furnishings, Consumables and Inventories, duly executed by Seller and dated
as of the Closing Date.

 

7.2.4.          For each Hotel, an assignment and assumption in the form of
Exhibit D, transferring to Purchaser all of Seller’s right, title and interest
in and to the Contracts, Tenant Leases, Miscellaneous Hotel Assets, assignable
Permits and assignable Intellectual Property, duly executed by Seller and dated
as of the Closing Date.

 

7.2.5.          For each Hotel, a termination of the Existing Management
Agreement, duly executed by Manager and Seller and dated as of the Closing Date.

 

7.2.6.          For each Hotel,

 

7.2.6.1.          If all required consent(s) are obtained pursuant to Section
5.13, then both (A) a termination of the Existing Management Agreement, duly
executed by Manager and Seller and dated as of the Closing Date, and (B) the New
Management Agreement, duly executed by Manager and dated as of the Closing Date;

 

7.2.6.2.          Otherwise, a consent and assignment of the Existing Management
Agreement, duly executed by Seller and agreed to by Manager and dated as of the
Closing Date.

 

7.2.7.          For each Hotel, any tax declarations or similar documents
required in connection with any transfer, stamp or similar tax imposed by any
state, county or city in connection with the transaction, duly executed by
Seller and dated as of the Closing Date. If permitted by applicable Legal
Requirements, Title Company is hereby instructed not to affix the amount of any
transfer, stamp or similar tax imposed on the face of the Deed but to pay on the
basis of a separate affidavit of Seller, Purchaser, or both, not made a part of
the public record.

 

7.2.8.          A certificate, duly executed by each Seller, confirming that (a)
its representations and warranties set forth in this Agreement are correct as if
made on the Closing Date (or noting any exceptions and as the same are deemed to
have been modified by the second sentence of Section 5.4) and (b) that the
Excluded Contracts have been terminated in accordance with this Agreement.

 

7.2.9.          For each Hotel, if applicable and to the extent permissible
under applicable Legal Requirements, an interim liquor agreement with Purchaser
in form consistent with the requirements set forth in Section 5.7.2 and
otherwise reasonably agreed to by Seller and Purchaser (“Interim Liquor
Agreement”), duly executed by Manager.

 

7.2.10.         For each Hotel, an owner’s title affidavit, in customary form
reasonably satisfactory to Title Company and Seller, duly executed by Seller.

 



31

 

 

7.2.11.         From each Seller, an affidavit, in the form required by the Code
and the regulations issued pursuant thereto, to the effect that such Seller is
not a foreign Person within the meaning of the Code, together with any local law
or state equivalent thereof to the effect that Purchaser is not required to
withhold taxes from the Purchase Price payable to such Seller.

 

7.2.12.         For each Hotel, to the extent within the possession of Seller,
within a reasonable period of time following the Closing, original counterparts
of the assignable Permits and Contracts. Presence of the foregoing items at each
Hotel on the Closing Date shall constitute compliance with this Section 7.2.12.

 

7.2.13.         For each Hotel, to the extent within the possession of Seller,
within a reasonable period of time following the Closing, all Miscellaneous
Hotel Assets. Presence of the foregoing items at such Hotel on the Closing Date
shall constitute compliance with this Section 7.2.13.

 

7.2.14.          The Loan Assumption Documents, duly executed and acknowledged
by HFP Seller.

 

7.2.15.         A Settlement Statement in accordance with Section 10.1.3, duly
executed by Seller.

 

7.2.16.         For each Seller, a secretary’s certificate, incumbency
certificate, resolutions, organizational documents and such other documents and
instruments as are customary and as may be reasonably requested by Purchaser, or
Title Company, to effectuate the transactions contemplated by this Agreement.

 

7.3.          Purchaser’s Closing Deliveries. At or prior to the Closing,
Purchaser shall deliver to Title Company the following:

 

7.3.1.          An assignment and assumption of the Contracts, Tenant Leases,
Miscellaneous Hotel Assets, assignable Permits and assignable Intellectual
Property in the form of Exhibit D, duly executed by Purchaser (or Purchaser’s
Designee) and dated as of the Closing Date.

 

7.3.2.          The Assignment of Ground Lease, duly executed by Purchaser (or
Purchaser’s Designee) and dated as of the Closing Date.

 

7.3.3.          For each Hotel,

 

7.3.3.1.          If all required consent(s) are obtained pursuant to Section
5.13, a New Management Agreement, duly executed by Purchaser, or an affiliate of
Purchaser, provided such affiliate is directly or indirectly owned and
controlled by the same parties that control Purchaser, and dated as of the
Closing Date;

 

7.3.3.2.          Otherwise, a consent and assignment of the Existing Management
Agreement, duly executed by Purchaser and dated as of the Closing Date.

 



32

 

 

7.3.4.          For each Hotel, any tax declarations or similar documents
required in connection with any transfer, stamp or similar tax imposed by the
state, county or city in connection with the transaction, duly executed by
Purchaser (or Purchaser’s Designee) and dated as of the Closing Date. If
permitted by applicable Legal Requirements, Title Company is hereby instructed
not to affix the amount of the documentary transfer tax on the face of the Deed
but to pay on the basis of a separate affidavit of Seller, Purchaser, or both,
not made a part of the public record.

 

7.3.5.          A certificate, duly executed by Purchaser, confirming that its
representations and warranties set forth in this Agreement are correct as if
made on the Closing Date (or noting any exceptions)

 

7.3.6.          A certificate from Purchaser’s Designee, duly executed by
Purchaser’s Designee, confirming that Purchaser’s representations and warranties
set forth in the Agreement are correct as if made by Purchaser’s Designee on the
Closing Date (or noting any exceptions).

 

7.3.7.          If applicable, an Interim Liquor Agreement, duly executed by
Purchaser.

 

7.3.8.          The Promissory Note, duly executed and acknowledged by Purchaser
and dated as of the Closing Date.

 

7.3.9.          The Loan Assumption Documents, duly executed by Purchaser and/or
Purchaser’s Designee, as applicable.

 

7.3.10.         An assignment of the Interest Rate Cap, in commercially
reasonable form, duly executed by Purchaser.

 

7.3.11.         The Substitute Joinder, duly executed by the Substitute Joinder
Party.

 

7.3.12.         A Settlement Statement in accordance with Section 10.1.3, duly
executed by Purchaser and Purchaser’s Designee.

 

7.3.13.         Copies of Purchaser’s and Purchaser’s Designee’s secretary’s
certificate, incumbency certificate, resolutions, organizational documents and
such other documents and instruments as are customary and as may be reasonably
requested by Seller, or Title Company to effectuate the transactions
contemplated by this Agreement.

 

7.4.          Closing and Other Costs.

 

7.4.1.          All title fees and premiums, all recordation, transfer, stamp
and similar taxes imposed upon the recordation of each Deed and any other
documents contemplated by this Agreement and all escrow or settlement fees of
Title Company shall be borne by Seller and/or Purchaser in a manner consistent
with local custom in the jurisdiction in which each Hotel is located, as set
forth on Schedule 7.4.1.

 

7.4.2.          Seller and Purchaser shall each bear its own counsel’s fees and
expenses in connection with the transactions described in this Agreement.

 



33

 

 

7.4.3.          Purchaser shall pay all costs of Purchaser’s due diligence
investigations of the Hotel (including title insurance and Survey costs).

 

7.4.4.          All other costs and expenses incident to this transaction and
the Closing hereof and not specifically set forth in this Section 7.4 or
elsewhere in this Agreement shall be paid by Seller and Purchaser in a manner
consistent with custom for similar transactions in the city where the Hotel is
located.

 

7.4.5.          The provisions of this Section 7.4 shall survive the Closing
indefinitely.

 

7.5.          Indemnification.

 

7.5.1.          As to each Hotel, subject to any express provisions of this
Agreement to the contrary, from and after the Closing, the applicable Seller
shall indemnify the Purchaser Parties, and shall hold Purchaser Parties harmless
from and against, any and all Damages paid or incurred by Purchaser Parties due
to (i) any breach of any representation or warranty made by such Seller in this
Agreement or any other Transaction Document executed by such Seller, (ii) any
breach of any covenant to be performed from and after the Closing by such Seller
pursuant to this Agreement or any other Transaction Document executed by such
Seller, and (iii) liabilities for Damages to any third party that are based upon
any matter relating to the use, ownership, maintenance, operation or
construction of such Hotel occurring prior to the Closing Date (except to the
extent that Purchaser receives a credit therefor at the Closing).
Notwithstanding anything to the contrary in this Agreement, the obligations of
any Seller under this Section 7.5.1 shall not extend to (a) any special,
incidental, consequential or punitive damages, lost profits or business
interruption, (b) any loss or diminution of value at such Hotel (except in the
case of a breach of a representation or warranty by such Seller), or (c) with
respect to the matters described in clause (iii) of this Section 7.5.1, any
Damages that are not payable to third parties.

 

7.5.2.          Subject to any express provisions of this Agreement to the
contrary, from and after the Closing, Purchaser shall indemnify the Seller
Parties, and shall hold Seller Parties harmless from and against, any and all
damages paid or incurred by Seller Parties due to (i) any breach of any
representation or warranty made by Purchaser or Purchaser’s Designee in this
Agreement or any other Transaction Document executed by Purchaser or Purchaser’s
Designee, (ii) any breach of any covenant to be performed from and after the
Closing by Purchaser or Purchaser’s Designee pursuant to this Agreement or any
other Transaction Document executed by Purchaser or Purchaser’s Designee,
(iii) any obligations with respect to which Purchaser receives a credit at the
Closing, to the extent of such credit, and (iv) liabilities for Damages that are
based upon any matter relating to the use, ownership, maintenance, operation or
construction of the Hotel occurring on or after the Closing Date.

 

7.5.3.          Notwithstanding clause (iii) of Section 7.5.1 or any other
provision of any Transaction Document to the contrary, no Seller shall have any
obligation to indemnify, defend or hold harmless the Purchaser Parties with
respect to (i) any Damages arising out of the alleged presence at, or release or
disposal from any Hotel of any Hazardous Substance, or the alleged violation of
any Environmental Laws, (ii) any Damages arising out of a violation of any Legal
Requirement with respect to the physical condition, maintenance or improvement
of any Hotel (including zoning and building codes and the Americans with
Disabilities Act), or (iii) any Damages arising out of the state of the physical
condition, maintenance or improvement of any Hotel, except (in the case of this
clause (iii) only) any Damages for the death of or injury to third parties, or
damage to property other than a Hotel occurring prior to the Closing Date.

 



34

 

 

7.5.4.          Notwithstanding anything to the contrary in this Agreement, the
aggregate liability of the Sellers under Section 7.5.1 shall not exceed an
amount equal to five percent (5%) of the Purchase Price except for liability
based upon actual fraud on the part of any Seller. Further notwithstanding
anything to the contrary in this Agreement, no Seller shall have any liability
to Purchaser Parties under Section 7.5.1, except to the extent that the
aggregate of all Damages paid or incurred by Purchaser Parties (and but for this
sentence would be paid by all Sellers, in the aggregate, pursuant to Section
7.5.1) as described in Section 7.5.1 exceeds an amount equal to $50,000.00, and
where the aggregate of all Damages paid or incurred by Purchaser Parties exceeds
an amount equal to $50,000.00, Sellers shall pay only the Damages in excess of
$50,000.00).

 

7.5.5.          A party entitled to indemnification under this Agreement (an
“Indemnified Party”) shall promptly notify the party that is required to provide
such indemnification (the “Indemnifying Party”) in writing of any Claim which
may give rise to the right to indemnification hereunder; provided, however, that
failure to timely give the notice provided in this Section 7.5.5 shall not
release, waive or otherwise affect the Indemnifying Party’s obligations under
this Section 7.5.5 with respect thereto, except to the extent that the
Indemnifying Party is prejudiced as a result of such failure.  The Indemnified
Party shall not admit any liability with respect to, or settle, compromise or
discharge any Third-Party Claim covered by this Section 7.5.5 without the prior
written consent (which shall not be unreasonably withheld, delayed or
conditioned) of the Indemnifying Party.  The Indemnifying Party shall have the
right, with the consent of the Indemnified Party (which shall not be
unreasonably withheld, delayed or conditioned), to settle any Claim giving rise
to indemnity hereunder resulting from or arising out of any Claim or Action by a
Person other than the Indemnified Party (a “Third-Party Claim”) which is
susceptible to being settled, provided that the Indemnified Party shall have no
obligation of any kind to consent to any settlement of such Third-Party Claim
unless such settlement (a) is for money damages only, the full amount of which
shall be paid by the Indemnifying Party, (b) includes, as a condition thereof,
an express, unconditional release of the Indemnified Party from any liabilities
for Damages or other obligations with respect to such Third-Party Claim, and (c)
would not reasonably be expected to have an adverse impact on the Indemnified
Parties.  In connection with a Third-Party Claim, the Indemnifying Party may, at
its sole cost and expense, upon written notice to the Indemnified Party received
by the Indemnified Party within ten (10) calendar days after receipt of notice
of such Third-Party Claim by the Indemnifying Party, assume the defense of any
such Third-Party Claim or Action with counsel reasonably acceptable to the
Indemnified Party.  Notwithstanding the foregoing, the Indemnifying Party shall
not have the right to assume control of such defense, and shall pay the fees and
expenses of counsel retained by the Indemnified Party, if such Third-Party Claim
which the Indemnifying Party seeks to assume control (i) seeks non-monetary
relief, (ii) involves criminal or quasi-criminal allegations, (iii) involves a
Claim which, if adversely determined, could be reasonably expected to establish
a precedent, custom or practice adverse to the continuing business interests or
prospects of the Indemnified Party, or (iv) involves a Claim that, in the good
faith judgment of the Indemnified Party, the Indemnifying Party has failed or is
failing to prosecute or defend vigorously or that creates a conflict for the
Indemnifying Party.  Other than as provided in the immediately preceding
sentence, after assumption of the defense of any Claim as aforesaid, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal
expenses of other counsel or any other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof.  The Indemnified Party
shall be entitled to participate in (but not control) the defense of any such
Action with its own counsel and at its own expense (except as otherwise provided
in this Section 7.5.5), and shall be entitled to any and all information and
documentation relating thereto.  If the Indemnifying Party does not assume the
defense of any such Claim or Action resulting therefrom in accordance with the
terms hereof or fails to pursue such defense with diligence, the Indemnified
Party may, at the expense of the Indemnifying Party and upon prior written
notice to the Indemnifying Party (with reasonable opportunity for the
Indemnifying Party to assume such defense, subject to the terms of this Section
7.5.5), defend against such Claim or Action in such manner as it reasonably may
deem appropriate.  The Indemnified Party will cooperate reasonably with the
Indemnifying Party in their respective efforts to conduct or resolve such
matters, including by making available to the Indemnifying Party relevant
documents and witnesses.  The Indemnified Party and the Indemnifying Party shall
keep each other informed of all settlement negotiations with third parties and
of the progress of any litigation with third parties. The Indemnified Party and
the Indemnifying Party shall permit each other reasonable access to books and
records and shall otherwise cooperate with all reasonable requests of each other
in connection with any indemnifiable matter resulting from a Claim by a third
Person. Notwithstanding the foregoing, the parties shall have no obligation to
share information or documents that are subject to applicable privileges unless
counsel to the disclosing party is satisfied that disclosure can be made in such
a manner as to preserve such privileges.

 



35

 

 

7.5.6.          From and after the Closing, except as otherwise expressly set
forth in any Transaction Document executed by the party to be charged, the
indemnification provisions in this Section 7.5 shall be the exclusive remedies
of Seller and Purchaser in connection with any of the matters described in this
Section 7.5, the transactions described in this Agreement and in the other
Transaction Documents and/or relating to the Hotel, and each party hereby waives
and releases any other rights or remedies it may have under applicable law or at
equity in connection therewith. This Section 7.5.6 shall survive the Closing
indefinitely.

 

7.6.          Survival and other Limitations.

 

7.6.1.          The Closing shall be deemed a full satisfaction by each Seller
and Purchaser of all of their respective obligations and covenants under this
Agreement and under the other Transaction Documents (other than the Surviving
Obligations). Except for the Surviving Obligations, all other obligations of
each Seller and Purchaser under this Agreement shall be deemed to terminate
immediately upon the Closing. As used herein, “Surviving Obligations” shall mean
the representations and warranties made by Purchaser and each Seller under this
Agreement and under the other Transaction Documents executed by them and those
other covenants, duties and obligations (including any indemnity obligations) of
each Seller or Purchaser under this Agreement and under the other Transaction
Documents executed by them that are expressly stated herein or therein to
survive the Closing.

 



36

 

 

7.6.2.          With respect the Surviving Obligations, and in all events
subject to the provisions of Section 7.5,

 

7.6.2.1.          all representations and warranties made by each Seller and
Purchaser set forth in this Agreement and/or in any of the other Transaction
Documents shall survive the Closing until the Survival Date, and any Action
(including any claim or demand for indemnification) on any such representation
or warranty must be instituted on or before the Survival Date.

 

7.6.2.2.          all other Surviving Obligations that are expressly stated to
survive the Closing indefinitely or for a specific period of time beyond the
Closing shall survive indefinitely or for such other specified time period, as
applicable, and to the extent any such other Surviving Obligation is stated
expressly to survive the Closing for a specified period of time (i.e., other
than indefinitely), any Action (including any claim or demand for
indemnification) thereon must be instituted on or before the expiration of the
stated survival period therefor; provided, however, that notwithstanding
anything in this Agreement or the other Transaction Documents to the contrary,
any Action (including any claim or demand for indemnification) that is based
upon the obligations of each Seller under clauses (ii) and (iii) of Section
7.5.1 or under Sections 7.7 or 7.8 must be instituted on or before the Survival
Date, and Purchaser waives and releases any right to bring any Action (including
any claim or demand for indemnification) thereunder after such date.

 

7.6.3.          Notwithstanding any other provision of this Agreement, if at or
prior to the Closing Purchaser obtains actual knowledge (including by way of the
certificate delivered by Seller at the Closing pursuant to Section 7.2.8) that
any representation or warranty of any Seller under this Agreement (as the same
is deemed to have been modified by the second sentence of Section 5.4) is
inaccurate in any respect, but nonetheless proceeds to the Closing, Purchaser
shall be deemed to have waived any right to make a Claim arising out of such
inaccuracy, and such Seller’s representations and warranties set forth in this
Agreement shall be deemed to have been modified to reflect all such matters
actually known to Purchaser. Notwithstanding anything to the contrary in this
Agreement, in no event shall any Seller be liable to Purchaser for any Damages,
or be deemed to be in default hereunder by reason of any breach of a
representation or warranty which results from any change that (a) occurs between
the Effective Date and the Closing, and (b) is expressly permitted under the
terms of this Agreement or is beyond the reasonable control of such Seller to
prevent. The occurrence of a change in a representation and warranty may,
however, result in the failure of the condition set forth in Section 6.1.1,
subject to the terms thereof.

 



37

 

 

7.7.          Checked Baggage. On the Closing Date, representatives of each
Seller and Purchaser shall make a written inventory of all baggage and similar
items left in the care of Manager at each Hotel (collectively, “Inventoried
Baggage”). Purchaser shall be responsible for, and shall indemnify the Seller
Parties against, any Damages incurred by any of the Seller Parties with respect
to any theft, loss or damage to any Inventoried Baggage from and after the time
of such inventory, and any other baggage or similar items left in the care of
such Hotel on or after the Closing Date which was not inventoried. Each Seller
shall be responsible for, and shall indemnify the Purchaser Parties against, any
Damages incurred by the Purchaser Parties with respect to any theft, loss or
damage to any Inventoried Baggage prior to the time of such inventory, and any
other baggage or similar items left in the care of such Hotel prior to the
Closing Date which was not inventoried. The indemnities set forth in this
Section 7.7 shall survive the Closing until the Survival Date, and shall be
subject to the limitations set forth in Sections 7.5 and 7.6.

 

7.8.          Safe Deposit Boxes. On or before the Closing Date, each Seller
shall cause Manager to notify all guests who are then using a safe deposit box
at each Hotel advising them of the pending change in the management of such
Hotel and requesting them to conduct an inventory and verify the contents of
such safe deposit box. All inventories by such guests shall be conducted by
Manager under, to the extent practicable, the joint supervision of
representatives of such Seller and Purchaser. At the Closing, all safe deposit
boxes which are then in use but not yet inventoried by the depositor shall be
opened in the presence of Manager and, to the extent practicable,
representatives of each Seller and Purchaser, and the contents thereof shall be
inventoried. Following the inventory of each safe deposit box, each Seller shall
cause Manager to deliver to Purchaser all keys, receipts and agreements for such
box. Purchaser shall be responsible for, and shall indemnify the Seller Parties
against, any Damages incurred by any of the Seller Parties with respect to any
theft, loss or damage to the contents of any safe deposit box from and after the
time such safe deposit box is inventoried. Each Seller shall be responsible for,
and shall indemnify the Purchaser Parties against, any Damages incurred by the
Purchaser Parties with respect to any theft, loss or damage to the contents of
any safe deposit box prior to the time such safe deposit box is inventoried. The
indemnities set forth in this Section 7.8 shall survive the Closing until the
Survival Date, and shall be subject to the limitations set forth in Sections 7.5
and 7.6.

 

7.9.          Books and Records. Each Seller shall have the right to retain
copies of any books and records relating to the business of its respective Hotel
prior to the Closing. Purchaser shall provide access to each Seller and its
representatives to such books and records at all reasonable times. Books and
records not pertaining to the business of any Hotel shall be removed from such
Hotel by the applicable Seller promptly following the Closing. This Section 7.9
shall survive the Closing indefinitely.

 

ARTICLE 8. DEFAULT, REMEDIES

 

8.1.          Purchaser’s Default. If Purchaser defaults in its obligation to
proceed to the Closing in accordance with this Agreement, or if any condition
set forth in Section 6.3.1, 6.3.2 6.3.3 or 6.3.4 is not satisfied and Seller
elects not to proceed to the Closing, and in any such default is not cured
and/or such condition is not satisfied within five (5) days after Seller has
given Purchaser written notice of the same, then Seller, as its sole and
exclusive remedy, shall have the right to exercise all rights and remedies
available to it or its affiliates under that certain Amended and Restated
Limited Liability Company Agreement of Crestline Hotels & Resorts, LLC, dated
August 31, 2013 (as the same may be amended or otherwise modified from time to
time).

 



38

 

 

8.2.          Seller’s Default.

 

8.2.1.          Except as provided in Section 8.2.2 below, if Seller defaults in
its obligation to proceed to the Closing in accordance with this Agreement, or
if any condition set forth in Sections 6.1.1 or 6.1.2 is not satisfied and
Purchaser elects not to proceed to the Closing, and if such default is not cured
and/or such condition is not satisfied within five (5) days after Purchaser has
given Seller written notice of the same, then Purchaser shall be entitled, as
its sole remedy, to recover from Seller, Purchaser’s actual, verifiable
out-of-pocket due diligence costs incurred in connection with the transaction
contemplated by this Agreement, provided that, as to each Hotel, in no event
shall the amount of such out-of-pocket costs (including reasonable attorney’s
fees) exceed in the aggregate Fifty Thousand Dollars ($50,000). Upon receipt of
the foregoing, this Agreement shall terminate and neither party shall have any
further obligations or liabilities to the other party under this Agreement,
except for obligations that expressly survive termination of this Agreement.

 

8.2.2.          Notwithstanding the provisions of Section 8.2.1, if (a) Seller
shall willfully and intentionally refuse or fail to convey any Hotel as provided
in this Agreement for any reason other than any provision of this Agreement that
(i) permits Seller to terminate this Agreement, (ii) relieves Seller of the
obligation to convey a Hotel or (iii) conditions Seller’s obligation to convey a
Hotel and such condition has not been satisfied, and (b) Purchaser has
(i) waived all conditions to Closing for the benefit of Purchaser under this
Agreement (other than the conditions set forth in Sections 6.1.1 or 6.1.2),
(ii) has delivered to Title Company the documents, instruments and other items
required to be delivered by Purchaser at the Closing, together with an
unconditional written instruction to proceed to the Closing, and (iii) Seller
thereafter fails or refuses to deliver to Title Company within three (3)
Business Days thereafter the documents and instruments required to be delivered
by Seller at the Closing, then Purchaser may, in lieu of exercising the remedy
provided for in Section 8.2.1 (but not in addition thereto), commence
appropriate legal proceedings seeking to enforce Sellers’ obligation to convey
the Hotels through specific performance (including the right to record a lis
pendens), provided that no such proceeding for specific performance shall
require Seller to do any of the following (unless otherwise expressly required
of Seller by this Agreement): (1) change the physical condition of a Hotel or
restore the same after fire, casualty or condemnation; (2) expend money or post
a bond to remove a title objection or other title defect or correct any matter
shown on the Survey; or (3) secure any permit, approval, consent or other
agreement or instrument from any third party not affiliated with Seller with
respect to a Hotel or Seller’s conveyance of such Hotel; and, provided further,
that the remedy provided for in this Section 8.2.2 shall be available to
Purchaser only if Purchaser commences such proceeding within not more than
thirty (30) calendar days after the later of (x) the expiration of the three (3)
Business Day period referred to above and (y) the date of the alleged act upon
which Purchaser’s proceeding is predicated becomes known to Purchaser.

 

8.2.3.          Notwithstanding anything to the contrary contained herein,
Purchaser hereby waives any right to recover Damages (whether actual,
consequential, punitive or other), or, except as expressly provided in Section
8.2.2, to seek specific performance (including the right to record a lis
pendens) or other equitable relief, as a result of any breach or default by
Seller under this Agreement, except for the indemnified matters described in
Section 7.5.1 following the Closing.

 



39

 

 

ARTICLE 9. CASUALTY AND CONDEMNATION

 

9.1.          Notice to Purchaser. Seller shall give Purchaser notice of the
following promptly upon becoming aware of the same: (i) any pending or
threatened condemnation affecting the Hotel prior to the Closing, and (ii) any
material fire or other casualty affecting the Hotel and occurring prior to the
Closing.

 

9.2.          Effect of Casualty or Condemnation.

 

9.2.1.          If prior to the Closing, (i) condemnation proceedings are
commenced against all or any portion of a Hotel, and such proceedings do not
materially adversely affect the continued operation of such Hotel in
substantially the same manner as such Hotel is operated on the Contract Date, or
(ii) such Hotel is damaged by fire or other casualty to the extent that the cost
of repairing such damage is reasonably estimated by Seller and Purchaser, each
acting reasonably and in good faith, to be five percent (5%) or less of the
Purchase Price allocated to such Hotel, then this Agreement shall continue in
full force and effect and the Purchase Price shall not be reduced except as
hereinafter set forth, but Purchaser shall be entitled to an assignment of all
of the proceeds payable to Seller of fire or other casualty insurance (other
than those proceeds expended by or on behalf of Seller prior to the Closing to
restore such Hotel), all business interruption insurance proceeds (if any, apart
from any that are payable to Manager) payable with respect to the period from
and after the Closing, and all condemnation awards payable to Seller (other than
any portion of the award in respect of income lost prior to the Closing or
expended by or on behalf of Seller prior to the Closing to restore such Hotel or
in connection with the collection of the award), as the case may be, and Seller
shall have no obligation to repair or restore such Hotel; provided, however,
that in the case of any insured casualty, the Purchase Price shall be reduced by
the “deductible” applied by Seller’s insurer with respect to such fire or
casualty and not paid by Seller prior to the Closing.

 

9.2.2.          If prior to the Closing, (i) condemnation proceedings are
commenced against all or any material portion of a Hotel and such proceedings
are not covered by Section 9.2.1, or (ii) such Hotel is damaged by fire or other
casualty and such damage is not covered by Section 9.2.1, Purchaser shall have
the right, upon notice in writing to Seller delivered within ten (10) days after
Seller gives Purchaser notice of such matter as described in this Section 9.2.2,
to terminate this Agreement, whereupon this Agreement shall terminate and
neither party to this Agreement shall thereafter have any further rights or
liabilities under this Agreement other than those that expressly survive
termination of this Agreement. If Purchaser does not timely elect, or is not
entitled, to terminate this Agreement as set forth above, the Purchase Price
shall not be reduced except as hereinafter set forth, but Purchaser shall be
entitled to an assignment of all of the proceeds payable to Seller of fire or
other casualty insurance (other than those proceeds expended by or on behalf of
Seller prior to the Closing to restore such Hotel), all business interruption
insurance proceeds (if any, apart from any that are payable to Manager) payable
with respect to the period from and after the Closing, and all condemnation
awards payable to Seller (other than any portion of the award in respect of
income lost prior to the Closing or expended by or on behalf of Seller prior to
the Closing to restore such Hotel or in connection with the collection of the
award), as the case may be, and Seller shall have no obligation to repair or
restore such Hotel; provided, however, that in the case of any insured casualty,
the Purchase Price shall be reduced by the “deductible” applied by Seller’s
insurer with respect to such fire or casualty and not paid by Seller prior to
the Closing. Any termination pursuant to the analogous section in the BCC
Purchase and Sale Agreement shall be deemed a termination under this Agreement.

 



40

 

 

9.3.          Extension of Closing Date. If necessary to allow Purchaser the
full ten (10) day period described in Section 9.2.2, the Closing Date shall be
automatically extended until three (3) Business Days after Purchaser has made,
or has or is deemed to have waived, its election pursuant to Section 9.2.2.

 

ARTICLE 10. PRORATIONS

 

10.1.           Prorations Generally.

 

10.1.1.          Seller and Purchaser shall receive debits and credits against
the Purchase Price pursuant to this ARTICLE 10. In the case of any adjustment to
be made at the Closing, the portion of the Purchase Price payable pursuant to
Section 2.2.2(a) shall be increased or decreased to reflect such adjustment. In
the case of any adjustment to be made after the Closing, Purchaser and Seller
shall make such adjustment by amending and restated the Promissory Note to
reflect such adjustment at the True-up (or such earlier date as may be expressly
provided in this Agreement) or in the case of adjustments after the True-up,
within five (5) days of the date such adjustment is determined.

 

10.1.2.          For each Hotel, except as otherwise expressly set forth in this
ARTICLE 10, all items of income and expense of such Hotel with respect to the
period prior to the Apportionment Time shall be for the account of the
applicable Seller, and all items of income and expense of such Hotel with
respect to the period after the Apportionment Time shall be for the account of
Purchaser. Except as otherwise expressly set forth in this ARTICLE 10, all
prorations shall be on an accrual basis in accordance with generally accepted
accounting principles, and based on the actual number of days in the applicable
period.

 

10.1.3.          All income and expenses described in this ARTICLE 10 that can
be determined or estimated on the Closing Date shall be so determined or
estimated by the Seller at least two (2) Business Days prior to the Closing and
Seller will produce a detailed report (“Estimated Proration Report”) at least
two (2) Business Days prior to the Closing which shall include a detailed
breakdown of the various amounts of each item described in this ARTICLE 10 and
whether such amount is estimated or not.  The amounts determined by the
Estimated Proration Report shall be debited or credited to the appropriate party
and set forth on the settlement statement (“Settlement Statement”) executed by
Seller and Purchaser at the Closing.  Ninety (90) days following the Closing
Date, Purchaser shall cause Manager to prepare and issue to Seller and Purchaser
an updated Proration Report (“Final Proration Report”) prepared in a manner
consistent with the Estimated Proration Report, which shall adjust those items
(i) which were not apportioned on the Estimated Proration Report or Settlement
Statement because of the unavailability of information, (ii) which were
apportioned on the Estimated Proration Report or Settlement Statement based upon
estimated, inaccurate or incomplete information, or (iii) for which errors exist
on the Estimated Proration Report or Settlement Statement.  Purchaser and Seller
shall each have the right to have their respective accountants review drafts of
the Final Proration Report such that the Final Proration Report accurately
reflects the operations of the Hotels on the Closing Date.  The Parties shall
meet to come to a final determination of the accuracy of the Final Proration
Report within thirty (30) days (“Final Proration Period”) after the issuance of
the Final Proration Report. Within five (5) days of the expiration of the Final
Proration Period, Purchaser shall execute an amended and restated Promissory
Note, dated as of the Closing, as may be required by the Final Proration Report
(the “True-up”), or if at such time the Promissory Note shall have been repaid
in full, Seller or Purchaser, as applicable, shall make payment to other in
immediately available funds.  The True-up shall be final and except as otherwise
expressly set forth in this Agreement there shall be no further adjustment
between Seller and Purchaser for income and expenses.

 



41

 

 

10.2.          Rules for Specific Items of Income and Expense.

 

10.2.1.          For each Hotel, the applicable Seller shall receive a credit
for all cash in the cash registers, vaults, safes (other than that belonging to
guests), petty cash boxes, vending machines and coin-operated devices at such
Hotel as of the Apportionment Time. All cash held by Manager in bank accounts
for such Hotel as of the Apportionment Time shall be paid to Seller by Manager
and Purchaser shall be responsible for establishing and funding new bank
accounts in accordance with the New Management Agreement.

 

10.2.2.          For each Hotel, the final night’s room revenue (revenue from
rooms occupied on the evening preceding the Closing Date), any taxes thereon,
and any in-room telephone, movie and similar charges for such night, shall be
allocated 50% to Seller and 50% to Purchaser.

 

10.2.3.          For each Hotel, the final night’s revenue from food, beverage
and other restaurant, bar and similar revenue, and taxes thereon, to the closing
hours of facility operations which commenced on the day prior to the Closing
Date shall be allocated 50% to Seller and 50% to Purchaser.

 

10.2.4.          For each Hotel, Seller shall receive a credit for, and
Purchaser shall purchase from Seller, the Guest Ledger. Such credit shall equal
the amount of the Guest Ledger (or 50% thereof in the case of the final night’s
room revenue), less credit card charges, travel company charges and similar
commissions.

 

10.2.5.          For each Hotel, Seller shall receive a credit for, and
Purchaser shall purchase from Seller, all accounts receivable (other than the
Guest Ledger) that are less than ninety (90) days past due. Such credit shall
equal the amount of the accounts receivable, less (i) credit card charges,
travel company charges and similar commissions and (ii) on all accounts
receivable other than credit card receivables, a discount for uncollectible
amounts based on such Hotel’s historic reserve for uncollectible amounts for
receivables that are less than ninety (90) days past due.

 

10.2.6.          For each Hotel, Seller shall receive a credit (based upon the
current pricing) for all full, unopened Consumables and Inventories at the Hotel
as of the Apportionment Time but only to the extent of Consumables and
Inventories that constitute food, beverages (including alcohol beverages to the
extent that it is legal to convey) and other pantry items. For this purpose, an
individual container shall not be considered opened if the container itself is
not opened but the crate, box or pallet including such container and other
similar containers shall have been opened. The amount of such credit shall be
based on an actual inventory of such Consumables by Seller’s and Purchaser’s
representatives.

 



42

 

 

10.2.7.          For each Hotel, Seller shall receive a credit for all deposits
made by or on behalf of Seller or Manager as of the Apportionment Time as
security under any Contract, utility, public service or other arrangement to the
extent the same remains on deposit for the benefit of Purchaser.

 

10.2.8.          For each Hotel, Seller shall receive a credit for prepaid
expenses as of the Apportionment Time, including prepaid expenses under
Contracts, advertising expenses, trade association dues and trade subscriptions,
and fees for assignable Permits.

 

10.2.9.          Rent and all other amounts actually received from Occupants
under any Tenant Leases shall be apportioned between Seller and Purchaser as of
the Apportionment Time. If any arrearage exists under any Tenant Lease as of the
Closing Date, any amounts collected on or after the Closing Date with respect to
such Tenant Lease shall be applied first to amounts then due and payable under
such Tenant Lease with respect to the period from and after the Closing Date,
and thereafter to any amounts then due and payable under such Tenant Lease with
respect to periods prior to the Closing Date.

 

10.2.10.          For each Hotel, all sales, use, rooms, occupancy, excise and
similar taxes, personal property taxes, ad valorem real estate taxes, and other
taxes, levies and assessments shall be apportioned between Seller and Purchaser
as of the Apportionment Time. If the exact amount of such taxes cannot be
determined at the Closing, such apportionment shall be based upon Seller’s and
Purchaser’s reasonable estimates of such taxes, subject to readjustment upon the
later of (i) the True-up and (ii) the date that actual taxes can be determined
with the understanding that Seller is entitled to any rebates, refunds or
readjustment of any taxes for the period of time prior to the Closing no matter
when received. Purchaser shall pay all supplemental taxes resulting from the
change in ownership and any reassessment occurring as the result of the Closing
pursuant to this Agreement.

 

10.2.11.          For each Hotel, all amounts under the Contracts shall be
apportioned between Seller and Purchaser as of the Apportionment Time.

 

10.2.12.          For each Hotel, water, sewer, fuel, electricity, gas, and
other utilities shall be apportioned between Seller and Purchaser as of the
Apportionment Time regardless of the actual timing of any transfer of any such
utility from Seller’s account to Purchaser’s account by the applicable utility
company.

 

10.2.13.          For each Hotel, Purchaser shall receive a credit for all
deposits or advance payments received by Seller prior to the Closing Date in
respect of the occupancy or use, after the Apportionment Time, of rooms, suites,
banquet and meeting rooms, convention facilities and other facilities in such
Hotel, or catering, food service and other services performed at such Hotel.

 



43

 

 

10.2.14.         Purchaser shall receive a credit for all cash security
deposits, if any, held by or for Seller under any Tenant Leases. Purchaser shall
cause such amount to be maintained after the Closing as a security deposit in
accordance with the terms of the applicable Tenant Lease and Legal Requirements
and shall indemnify and hold harmless the Seller Parties from all Claims of
Occupants with respect thereto.

 

10.2.15.          For each Hotel, Purchaser shall receive a credit for all
accounts payable owing for goods and services furnished prior to the
Apportionment Time. Purchaser shall pay all accounts payable relating to goods
and services for which orders have been placed but, as of the Apportionment
Time, such goods and services have not yet been delivered or provided.

 

10.2.16.         All amounts paid or payable under the Ground Lease shall be
apportioned between Seller and Purchaser as of the Apportionment Time. Seller
shall receive a credit for the amount of all escrows and reserves or any
security deposit paid by Seller and held by Ground Lessor as of the
Apportionment Time that remain on deposit for the benefit of Purchaser.

 

10.2.17.         All interest and fees and other charges under the Loan
Documents shall be apportioned between Seller and Purchaser as of the
Apportionment Time. Seller shall receive a credit for the amount of all escrows
and reserves held by GECC as of the Apportionment Time that remain on deposit
for the benefit of Purchaser. Seller shall also receive a credit equal to the
price (provided by a reputable third party interest rate manager such as Chatham
Financial) for which an interest rate cap, on the same terms and conditions as
the Interest Rate Cap, would be issued on the Business Day preceding the Closing
Date.

 

10.2.18.         For each Hotel, the following items, to the extent accrued
prior to (or attributable to a period prior to) the Apportionment Time, shall
constitute “Employee Benefit Payables”: gross Employee wages and salaries,
incentive compensation, bonuses (specifically excluding bonus compensation for
the 2013 Fiscal Year, which is addressed in Section 10.2.19), commissions,
workers’ compensation, sick pay, dues, vacation, pension and retirement payments
(including any matching, profit sharing or other employer contributions to any
defined contribution pension plan, any minimum funding contributions to any
defined benefit pension plan and any employer contributions to any multiemployer
plan), deferred compensation, remuneration in any other form (including any type
of employee benefit or insurance), and payroll taxes payable on any such
Employee compensation or remuneration. For each Hotel, Purchaser shall receive a
credit at Closing for the value of the Employee Benefit Payables (except to the
extent Seller has made (directly or indirectly) payment therefor to Manager
prior to Closing), and shall assume all liability and responsibility for the
Employee Benefit Payables. Purchaser shall assume all liability and be solely
responsible for all Employee related liabilities and obligations attributable to
the period from and after the Apportionment Time and shall indemnify Seller for
any such liability pursuant to section 7.5.2. To the extent Seller has, prior to
the Closing, paid (directly or indirectly) for any Employee related liability or
obligation that is attributable to the period on or after the Apportionment
Time, Seller shall receive a credit at Closing for such payments. Except as set
forth in this Section 10.2.18 and Section 10.2.19, Purchaser shall not receive
any credit for benefits or leave earned by Employees prior to the Apportionment
Time.

 



44

 

 

10.2.19.         For each Hotel, Purchaser shall receive a credit in respect of
bonus compensation to be paid to Employees for the 2013 Fiscal Year based on
Manager’s projection thereof (based on the actual number of days in such Fiscal
Year prior to the Apportionment Time), except to the extent that Manager
continues to hold as of the Apportionment Time any amounts previously paid
(directly or indirectly) by Seller to Manager for payment of such bonus
compensation. Purchaser shall assume all liability and responsibility for the
payment of such bonus compensation.

 

10.2.20.         For each Hotel, if there are outstanding any commitments for
the use of free room nights at such Hotel (other than free rooms to be provided
through Franchisor’s frequent guest reward program or Franchisor’s associate
program), then at the Closing, Purchaser shall receive a credit equal to (i) the
number of free room nights so committed, multiplied by (ii) the average rooms
department cost (as estimated by Manager) per occupied room at such Hotel for
the twelve most recent calendar months prior to the Closing, multiplied by
(iii) two-thirds (being the assumed rate of usage of such commitments). If there
are outstanding any commitments for free food and beverages at such Hotel (other
than free food and beverages to be provided through Franchisor’s frequent guest
reward program or other Franchisor corporate-level programs of Franchisor or its
affiliates), then at the Closing, Purchaser shall receive a credit equal to
(i) the face value of such commitments, multiplied by (ii) two-thirds (being the
assumed rate of usage of such commitments).

 

10.2.21.         For each Hotel, Seller shall retain any reserves, escrows or
similar accounts maintained by Manager under the Manager Agreement. At Closing,
Purchaser shall advance to Manager an amount equal to the amount so retained by
Seller (or as otherwise agreed to by Purchaser and Manager). If as of the
Closing Date, Manager shall have not deposited any such reserves, escrows or
similar amounts in the accounts of Seller, then Seller shall receive a credit
for such amount.

 

10.2.22.          For each Hotel, all other expenses incurred in the ordinary
course of business customarily prorated in the sale of a hotel shall be prorated
at the Closing and thereafter assumed by Purchaser.

 

10.3.          Tax Appeals.

 

10.3.1.          For each Hotel, if any appeal of any taxes or assessments is
pending as of the Closing Date with respect to any tax period that has closed
prior to the Closing Date, Seller shall be entitled to receive any rebate or
credit resulting from such appeal, and shall pay all expenses of prosecuting
such appeal.

 

10.3.2.          For each Hotel, if any appeal of any taxes or assessments is
pending as of the Closing Date with respect to the period in which the Closing
Date occurs (“Current Year Tax Appeal”), such taxes or assessments shall be
re-prorated between Seller and Purchaser as of the Apportionment Time in
accordance with the results of such Current Year Tax Appeal. Seller and
Purchaser shall cooperate in the prosecution of each Current Year Tax Appeal.
All third party costs and fees incurred in connection with any Current Year Tax
Appeal, including legal fees and expenses, shall be paid by Seller to the extent
due and payable prior to the Closing Date, and shall be paid by Purchaser to the
extent due and payable on or after the Closing Date, but upon completion of the
Current Year Tax Appeal, all such costs and fees shall be prorated between
Purchaser and Seller in the same proportion as they bear re-prorated taxes and
assessments.

 

45

 



 

10.4.          Transaction Taxes. Seller shall be responsible for its federal
and state income, franchise and similar taxes applicable to the transactions
contemplated by this Agreement. Purchaser shall be responsible for any bulk
sales taxes, personal property sales taxes, and similar taxes applicable to the
transactions contemplated by this Agreement. Transfer taxes imposed upon the
recordation of each Deed and any other documentation contemplated by this
Agreement shall be borne by Seller and Purchaser as set forth in Schedule 7.4.1.

 

10.5.          Interest. If either Seller or Purchaser shall fail to pay any
amount due pursuant to this ARTICLE 10 by the date the same is due and payable,
interest shall accrue on the unpaid portion at the rate of 10% per annum until
paid in full.

 

10.6.          Disputes with Respect to Adjustments. If Seller and Purchaser,
each acting reasonably and in good faith, cannot resolve any issue with respect
to the adjustments described in this ARTICLE 10, they shall submit such issue
for binding resolution by a nationally recognized accounting firm mutually
acceptable to both parties (“Accounting Firm”). The parties shall bear equally
all fees and expenses of the Accounting Firm in connection with the resolution
of such issue, and each party shall bear its own legal, accounting and other
fees and expenses incurred in connection with the resolution of the issue by the
Accounting Firm. Such resolution shall be final and binding on the parties and
judgment may be entered upon such resolution in any court having jurisdiction
thereof. Seller and Purchaser agree that the proceeding described in this
Section 10.6 shall be conducted in New York, New York.

 

10.7.          Revenue Contracts and Reservations. For each Hotel, from and
after the Closing, Purchaser shall honor all revenue contracts and reservations
relating to such Hotel that (i) have been entered into as of the Contract Date,
or (ii) are entered into after the Contract Date consistent with the historical
practices of such Hotel.

 

10.8.          Survival. Sections 10.1 and 10.2 shall survive the Closing until
the Survival Date. The balance of this ARTICLE 10 shall survive the Closing for
a period of five (5) years following the Closing Date (provided that the
survival of Section 10.7 shall not be deemed to cause any other provision of
this Agreement to survive beyond its survival date as otherwise described in
this Agreement).

 

ARTICLE 11. MISCELLANEOUS

 

11.1.          Assignment. Neither Seller nor Purchaser shall assign this
Agreement without the consent of the other. If Purchaser desires to assign the
right to receive any Hotel at the Closing to another Person (“Purchaser’s
Designee”), Purchaser shall give notice to Seller showing the anticipated
ownership structure of Purchaser and Purchaser’s Designee as of the Closing
Date, together with such other information as Seller may reasonably request. No
such assignment shall delay or otherwise adversely affect the Closing and
Purchaser shall provide notice to Seller of any Purchaser’s Designee in advance
of the request of the GECC Approval and the Ground Lessor Consent. Upon any such
assignment, Purchaser’s Designee shall be deemed to have assumed for the benefit
of Seller all obligations of Purchaser under this Agreement, but such assignment
shall not relieve Purchaser of its obligations under this Agreement, which
obligations shall remain the joint and several obligations of Purchaser. Seller
may, in its sole and absolute discretion, pursue any Action against, or seek to
enforce or demand performance from Purchaser or Purchaser’s Designee, in respect
to any Transaction Document, without prejudice to its rights thereafter to
pursue such Action or demand against Purchaser or Purchaser’s Designee, as the
case may be.

 



46

 

 

11.2.          Notices. Notices and other communications required or permitted
under this Agreement shall be in writing and delivered by hand against receipt
or sent by recognized overnight delivery service or by facsimile. All notices
shall be addressed as follows:

 

If to Seller: with a copy to:     Simon Pedro Barceló Holland & Knight LLP C/.
José Rover Motta, 27 1600 Tysons Boulevard 07006 Palma de Mallorca Suite 700
Spain Tysons Corner, Virginia 22102 Phone:  011 34 (971) 771 700 Attn:  William
J. Mutryn Fax:  011 34 (971) 466 720 Phone:  (703) 720-8069   Fax:  (703)
720-8610     If to Purchaser: with a copy to:     American Realty Capital
Hospitality Trust, Inc. Jesse Galloway 405 Park Avenue, 15th Floor c/o AR
Capital, LLC New York, NY 10022 405 Park Avenue, 15th Floor Tel. No.:
212.415.6505 New York, NY 10022 Fax No.:  857.207.3397 Tel. No.: (212) 415-6516
Attention: Jon Mehlman Fax No.: (646) 861-7751 Tel. No.: (646) 626-8857   Fax
No.: (646) 861-7784       If to Title Company:       Stewart Title Guaranty  
5935 Carnegie Blvd., Suite 301   Charlotte, NC 28209   Attention:  Regina L.
Fiegel   Tel. No.: (704) 401-2010   Fax No.: (704) 401-2039  

 



47

 

 

or to such other addresses as may be designated by a proper notice. Notices
shall be deemed to be effective upon receipt (or refusal thereof) if personally
delivered or sent by recognized overnight delivery service, or upon
electronically verified transmission, if such delivery is by facsimile. Notices
may be given on behalf of a party by such party’s legal counsel.

 

11.3.          Reserved.

 

11.4.          Waiver of Jury Trial; Jurisdiction. Seller and Purchaser each
hereby waives any right to jury trial in the event any party files an action
relating to this Agreement or to the transactions or obligations contemplated by
this Agreement. Any action, suit or proceeding arising out of this Agreement or
the transactions contemplated by this Agreement shall be brought exclusively in
any United States District Court sitting in New York, New York, and Seller and
Purchaser agree that such courts are the most convenient forum for resolution of
any such action and further agree to submit to the jurisdiction of such courts
and waive any right to object to venue in such courts.

 

Seller’s Initials: __________ Purchaser’s Initials: __________

 

11.5.          Counterparts; Electronic Signatures and Effectiveness. This
Agreement may be executed in any number of counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute a
single binding instrument. In order to expedite the execution and delivery of
this Agreement by the parties hereto, signatures may transmitted via facsimile
or other electronic means may be used in place of original signatures on this
Agreement. Each of the parties hereto intend to be, and hereby are, bound by any
signatures delivered via facsimile or other electronically transmitted means,
and are aware that the other party will rely on any such facsimile or
electronically transmitted signatures, and hereby waive any defenses to the
enforcement of the terms of this Agreement based on the form of signature. This
Section 11.5 shall survive the Closing indefinitely.

 

11.6.          Brokerage. Purchaser and Seller each shall indemnify and hold the
other harmless from Claims made by or Damages owing to any broker, finder or
similar consultant claiming through it for a commission, fee or compensation in
connection with this Agreement or the transaction contemplated by this
Agreement. The indemnification obligations set forth in this Section 11.6 shall
survive the Closing or any termination of this Agreement indefinitely.

 

11.7.          No Third Party Beneficiaries. Nothing in this Agreement shall be
construed to confer any third party benefit on any broker, finder or similar
consultant, or any other Person not a party hereto with respect to this
Agreement or the transaction described herein. This Section 11.7 shall survive
the Closing or any termination of this Agreement indefinitely.

 



48

 

 

11.8.          Confidentiality. Purchaser and Seller shall each maintain as
confidential any and all information and material obtained about the other which
is furnished to it by the other in connection with this Agreement, and such
obligation shall survive any termination of this Agreement and shall survive the
Closing indefinitely. Purchaser and Seller shall each maintain as confidential
the terms of this Agreement and such obligation shall survive the Closing and
any termination of this Agreement indefinitely, except such obligation shall
terminate at the Closing as to the Purchase Price and Closing Date (provided
that the foregoing confidentiality requirement shall not limit either party’s
ability to utilize a sanitized version of any Transaction Document as a form
agreement). Purchaser shall maintain as confidential any and all information and
material obtained by it concerning any Hotel, and (a) with respect to
Confidential Materials and Excluded Contracts, such obligation shall survive the
Closing and any termination of this Agreement indefinitely and (b) with respect
to all other information and material, such obligation shall terminate at the
Closing or, if the Closing does not occur, shall survive any termination of this
Agreement indefinitely. Confidential information shall not include information
and material which (i) becomes generally available to the public other than as a
result of a disclosure prohibited by this Section 11.8, (ii) is known to
Purchaser or Seller, as the case may be, on a non-confidential basis, prior to
its receipt of such information and material from the other, or (iii) becomes
available to Purchaser or Seller, as the case may be, on a non-confidential
basis from a source other than the other which is not prohibited from disclosing
the same. Notwithstanding the foregoing, (A) each of Purchaser and Seller may
disclose confidential information to its employees, agents or advisors, to
potential investors or lenders, and to other third parties (to the extent such
disclosure is required in order to consummate the transactions described in this
Agreement), in each case on a need-to-know basis after the recipients of the
information have been informed of the confidential nature of such information
and directed not to disclose such information except in accordance with this
Section 11.8, (B) each of Purchaser and Seller may disclose confidential
information to the extent required by any Legal Requirement or the rules of any
applicable securities market or exchange, and (C) Purchaser and Seller,
following prior notice to and consultation with the other, may disclose the
transaction contemplated by this Agreement to the extent necessary to obtain
consents or approvals contemplated by this Agreement.

 

11.9.          Bulk Sales Compliance. Seller and Purchaser acknowledge that they
do not intend to comply with and have agreed to waive the provisions of any
statutory bulk sale or similar requirements applicable to the transactions
contemplated by this Agreement, and Seller and Purchaser agree to rely upon the
adjustment and indemnification provisions of this Agreement to address any
matters that would otherwise be subject to such bulk sale requirements. This
Section 11.9 shall survive the Closing indefinitely.

 

11.10.         Public Announcements. Neither Seller nor Purchaser shall make any
public statement or issue any press release prior to the Closing with respect to
this Agreement or the transactions contemplated by this Agreement without the
prior written consent of the other party, except as otherwise required by
applicable Legal Requirements. If either party determines that applicable Legal
Requirements require disclosure of this Agreement, any other Transaction
Document or the transactions contemplated hereby or thereby, then, not less than
twenty-four (24) hours prior to such disclosure, such party shall notify and
provide the other party an opportunity to comment on the disclosing party’s form
of press release, securities filing or other written disclosure.

 

11.11.         Recordation. Neither Seller nor Purchaser shall record this
Agreement or any notice of this Agreement in the land records of any
jurisdiction.

 

11.12.         Time of Essence. Time is of the essence with respect to all
obligations of Seller and Purchaser under this Agreement.

 



49

 

 

11.13.         Attorneys’ Fees. If either Purchaser or Seller shall employ an
attorney to enforce its rights pursuant to this Agreement or any of the
documents and agreements delivered at the Closing, then, in addition to the
other amounts and remedies to which the prevailing party may be entitled
pursuant to the other provisions of this Agreement, the prevailing party shall
be reimbursed by the non-prevailing party for reasonable attorneys’ and experts’
fees and expenses including the costs of any litigation and appeal. This Section
11.13 shall survive the Closing and any termination of this Agreement
indefinitely.

 

11.14.         No Offer. Submission of this Agreement to Purchaser does not
constitute an offer to sell. This Agreement shall become effective only upon
execution and delivery thereof by Seller and Purchaser.

 

11.15.         Seller Liability; Purchaser liability. The liability of the
Sellers under this Agreement shall be joint and several. The liability of the
Purchasers under this Agreement shall be joint and several.

 

11.16.         Rights under LLC Agreement. Notwithstanding anything to the
contrary in this Agreement, nothing in this Agreement shall limit, diminish or
other restrict the rights of Seller or its affiliates under that certain Amended
and Restated Limited Liability Company Agreement of Crestline Hotels & Resorts,
LLC, dated August 31, 2013 (as the same may be amended or otherwise modified
from time to time).

 

[Signatures on following pages]

 



50

 

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed as of the Contract Date:

 

  SELLER:       HFP Hotel Owner II, LLC         By: Hotel Four Pack, LLC, its
Managing Member         By: Barceló Crestline Corporation, its Managing Member  
      By: /s/ Vicente Fenollar Molina   Name: Vicente Fenollar Molina   Its:
Authorized Signatory         CSB Stratford, LLC         By: CCC Stratford LLC  
      By: /s/ Jamie A. Carroll   Name: Jamie A. Carroll   Its: President        
CC Technology Square, LLC         By: /s/ Jamie A. Carroll   Name: Jamie A.
Carroll   Its: President

 

[Signatures continue on the next page]

 



Signature Page-1

 

 

  PURCHASER:       ARC HOSPITALITY BALTIMORE, LLC         By: American Realty
Capital Hospitality Operating Partnership, L.P., a Delaware limited partnership,
its sole member         By: /s/ Jesse C. Galloway   Name:  Jesse C. Galloway  
Title:  Authorized Signatory         ARC HOSPITALITY PROVIDENCE, LLC         By:
American Realty Capital Hospitality Operating Partnership, L.P., a Delaware
limited partnership, its sole member         By: /s/ Jesse C. Galloway  
Name:  Jesse C. Galloway   Title:  Authorized Signatory         ARC HOSPITALITY
STRATFORD, LLC         By: American Realty Capital Hospitality Operating
Partnership, L.P., a Delaware limited partnership, its sole member         By:
/s/ Jesse C. Galloway   Name:  Jesse C. Galloway   Title:  Authorized Signatory
        ARC HOSPITALITY TRS GA TECH, LLC         By: ARC Hospitality TRS
Holding, LLC, a Delaware limited corporation, its sole member         By: /s/
Jesse C. Galloway   Name:  Jesse C. Galloway   Title:  Authorized Signatory

 



Signature Page-2

 

 

Acknowledged and Agreed to Solely for Purposes of Section 5.8:

 

Manager:

 

Crestline Hotels & Resorts, LLC,

a Delaware limited liability company

 

By: /s/ Pierre Donahue   Name: Pierre Donahue   Title: EVP and Corporate
Secretary  

 

The undersigned, by executing this Agreement, hereby acknowledges and accepts
the duties of Escrow Agent set forth in Section 7.1.1 hereof.

 

STEWART TITLE GUARANTY

 

By: /s/ Danielle C. Howell     Name: Danielle C. Howell     Title: Assistant
Vice President  

 

[End of signatures]

 



Signature Page-3

 

 

exhibit A-1

Legal Description-Baltimore Hotel

 

[tex10-7pg59.jpg]

 



A-1 - 1

 

 

EXHIBIT A-2

 

Legal Description-Providence Hotel

 

[tex10-7pg60.jpg]

 



A-2 - 1

 

 

EXHIBIT A-3

 

Legal Description-Stratford Hotel

 

[tex10-7pg61.jpg]

 



A-3 - 1

 

 

[tex10-7pg62.jpg]

 



A-2 - 2

 

 

Exhibit b

 

Form of Deed1

 

SPECIAL WARRANTY DEED

 

THIS SPECIAL WARRANTY DEED (“Deed”) is made this ___ day of ____________, 20___,
by ________________, a ______________ (“Grantor”), having an address of
_______________________________ to [NAME IN ALL CAPS], a ___________________, a
__________ (“Grantee”), having an address of _________________.

 

WITNESSETH:

 

That said Grantor, for and in consideration of the sum of Ten Dollars ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, hereby grants, bargains, sells, aliens, remises,
releases, conveys and confirms unto Grantee, in fee simple, all of that certain
land situate, lying and being in the County of __________, State of __________,
and being more particularly described on Exhibit A attached hereto, together
with all improvements situated thereon and all rights, titles and interests
appurtenant thereto (the “Property”).

 

SUBJECT TO all matters of record.

 

Grantor does hereby covenant with Grantee that, except as noted above, at the
time of delivery of this Deed, the Property was free from all encumbrance made
by Grantor, and that Grantor will warrant and defend the same against the lawful
claims and demands of all persons claiming by, through and under Grantor.

 

[Signature on following page]

 



 

1 To be revised to reflect local requirements.

 

B - 1

 

 

IN WITNESS WHEREOF, as of the day and year first above written,
____________________, a _________________, intending to be legally bound hereby,
has caused this Special Warranty Deed to be duly executed, delivered.

 

    , a      

 

  By:     Name:     Title:  

 

STATE OF _____________   )     ) ss: COUNTY OF ______________   )

 

This instrument was acknowledged before me on this ____ day of _____________,
20__, by _____________________, the ____________________ of ________, a ______,
which is the _________________ of _________________, a _________________.

 

      Notary Public

 

[Notarial Seal]

 

My commission expires: ______________________

 



B - 2

 

 

Exhibit A to SPECIAL Warranty Deed

 

Legal Description

 



B - 3

 

 

Exhibit c

 

Form of Bill of Sale

 

BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”) is made as of _______________ ____, 20[__],
by _________________________ (“Seller”), in favor of _______________, a
____________________ (“Purchaser”).

 

RECITALS:

 

Pursuant to the Agreement of Purchase and Sale dated as of _______________ ___,
20[__] (as amended or assigned, “Purchase Agreement”), by and between Seller and
____________________, a ____________________, Seller has agreed to sell to
Purchaser certain real property located in the City of [__________], County of
[__________], State of [__________], which is more fully described on Schedule 1
(“Real Property”). In connection with such sale of the Real Property, Seller has
agreed to transfer and assign to Purchaser all of Seller’s right, title and
interest in, to and under all of the Personal Property (defined below).

 

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
covenants set forth in this bill of sale and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.Certain Defined Terms. Capitalized terms used but not otherwise defined in
this Bill of Sale shall have the meanings given to them in the Purchase
Agreement.

 

2.Transfer of Property. Seller hereby sells, assigns, conveys, transfers, and
grants to Purchaser all of Seller’s right, title and interest in, to and under
the following (collectively, but excluding the Excluded Property and the
Confidential Information, “Personal Property”): the Consumables, the Furnishings
and the Inventories, each with respect to the Hotel located on the Real
Property.

 

3.Binding Effect. This Bill of Sale shall be binding upon Seller and its
successors and assigns, and shall inure to the benefit of Purchaser and its
successors and assigns.

 

[Signature on following page]

 



C - 1

 

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the date first
above written.

 

  SELLER:           [ ],   a [_________________________]           By:      
Name:       Its:    

 



C - 2

 

 

Schedule 1 to Bill of Sale

Legal Description

 



C - 3

 

 

Exhibit d

Form of Assignment and Assumption

of Contracts, Tenant Leases, Miscellaneous Hotel Assets, Assignable Permits and
Assignable Intellectual Property

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is made as of
______________ ___, 20___, between _______________ (“Assignor”) and
___________________, a __________ _______________ (“Assignee”).

 

RECITALS:

 

Pursuant to the Agreement of Purchase and Sale dated as of ________________
____, 20[__] (as amended or assigned, “Purchase Agreement”), by and between
Assignor and ____________________, a ____________________, Assignor has agreed
to sell to Assignee certain real property located in the City of
[________________], County of [________________], State of [________________],
which is more fully described on Schedule 1 (“Real Property”). In connection
with such sale of the Real Property, Assignor has agreed to assign to Assignee,
and Assignee has agreed to accept and assume, all of Assignor’s right, title and
interest in, to and under all of the Contracts, Tenant Leases, Miscellaneous
Hotel Assets, assignable Permits and assignable Intellectual Property
(collectively, the “Intangible Property”).

 

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
covenants set forth in this Assignment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee agree as follows:

 

1.Certain Defined Terms. Capitalized terms used but not otherwise defined in
this Assignment shall have the meanings given to them in the Purchase Agreement.

 

2.Assignment. Assignor hereby sells, assigns, conveys, transfers and grants to
Assignee all of Assignor’s right, title and interest in, to and under the
Intangible Property. Assignor retains all obligations of Assignor accruing prior
to the date hereof under or with respect to the Intangible Property except to
the extent any such obligation is prorated and adjusted pursuant to ARTICLE 10
of the Purchase Agreement.

 

3.Assumption. Assignee hereby accepts all of Assignor’s right, title and
interest in, to and under the Intangible Property. Assignee hereby ratifies the
Intangible Property and agrees to be bound by the Intangible Property, and
assumes all the duties, obligations and liabilities of Assignor accruing from
and after the date hereof under or with respect to the Intangible Property.

 



D - 1

 

 

4.Unassignable Matters. To the extent that any of the Intangible Property are
not capable of being assigned to Assignee without the waiver or consent of any
third person (including a government or governmental unit), or if such
assignment or attempted assignment would constitute a breach thereof or a
violation of any law or regulation, then this Assignment shall not constitute an
assignment or an attempted assignment of such Intangible Property. With respect
to any Intangible Property where such required waivers or consents have not been
obtained prior to the Closing Date, this Assignment, to the extent permitted by
law, shall constitute an equitable assignment by Assignor to Assignee of all of
Assignor’s rights, benefits, title and interest in and to such Intangible
Property, and where necessary or appropriate, Assignee shall complete, fulfill
and discharge all of Assignor’s rights and liabilities arising after the date of
this Assignment under such Intangible Property. Assignor shall use its
commercially reasonable efforts at Assignee’s cost to provide Assignee with the
benefits of such Intangible Property (including, without limitation, permitting
Assignee at Assignee’s cost to enforce any rights of Assignor arising under such
Intangible Property (but without requiring Assignor to terminate or modify or
threaten to terminate or modify any master agreement or business relationship
that extends beyond the specific hotel subject to the Purchase Agreement), and
Assignee shall, to the extent Assignee is provided with the benefits of such
Intangible Property, assume, perform and in due course pay and discharge all
debts, obligations and liabilities of Assignor under such Intangible Property
which arise or accrue after the Closing Date.

 

5.Binding Effect. This Assignment shall be binding upon and inure to the benefit
of Assignor and Assignee and their respective successors and assigns.

 

6.Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall constitute an original and all of which shall constitute one and
the same agreement.

 

[Signatures on following page]

 

D - 2

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment under
seal as of the date first above written.

 



  ASSIGNOR:             [ ],   a [_________________________]

 

  By:       Name:       Title:                 ASSIGNEE:             [ ],   a
[_________________________]             By:       Name:       Title:    



 

D - 3

 

 

Exhibit E

Form of New Management Agreement

 

SUB-MANAGEMENT AGREEMENT

 

This SUB-MANAGEMENT AGREEMENT (“Agreement”) is made effective as of the [__] day
of [_____________], 20[__] (“Effective Date”) by and between AMERICAN REALTY
CAPITAL HOSPITALITY PROPERTIES, LLC, a Delaware limited liability company, with
an address at 405 Park Avenue, New York, New York 10022 (“Manager”), and
CRESTLINE HOTELS & RESORTS, LLC, a Delaware limited liability company, with its
principal place of business at 3950 University Drive, Suite 301, Fairfax,
Virginia 22030 (“Sub-Manager”).

 

RECITALS:

 

WHEREAS, [__________], a [Delaware limited liability company] (“TRS”), holds
leasehold title of certain real property located [_____________________], more
particularly described on Exhibit A, attached to this Agreement and made a part
hereof, on which is a [___]-room building operating under the trade name
[____________________] (the “Hotel”);

 

WHEREAS, pursuant to that certain Management Agreement dated [__] day of
[_________], 20[__], by and between Manager and TRS (the “Management
Agreement”), TRS has engaged Manager to operate the Hotel and represent its
interests with respect to the Hotel in accordance with the Management Agreement;
and

 

WHEREAS, Manager desires to avail itself of the knowledge, experience, sources
of information, advice, assistance and certain facilities available to the
Sub-Manager and to have the Sub-Manager undertake the duties and
responsibilities hereinafter set forth, on behalf of Manager, and subject to the
supervision of TRS, all as provided herein; and

 

WHEREAS, the Sub-Manager is willing to undertake such duties and
responsibilities, subject to the supervision of TRS, on the terms and subject to
the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

Capitalized and other terms that are defined in the Management Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Management Agreement, a copy of which is attached hereto as
Exhibit B.

 

D - 4

 

 

“Affiliate” means any individual or entity, directly or indirectly through one
or more intermediaries, controlling, controlled by, or under common control with
a party. The term “control,” as used in the immediately preceding sentence,
means, with respect to a corporation, the right to exercise, directly or
indirectly, fifty percent (50%) or more of the voting rights attributable to the
shares of the controlled corporation, and, with respect to an entity that is not
a corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of the controlled entity.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Base Management Fee” shall have the meaning set forth in Section 5.1.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

“Franchise Agreement” shall have the meaning set forth in the Management
Agreement.

 

“Hotel” shall have the meaning set forth in the Recitals.

 

“Management Agreement” shall have the meaning set forth in the Recitals.

 

“Manager” shall have the meaning set forth in the Preamble.

 

“TRS” shall have the meaning set forth in the Recitals.

 

“Party” or “Parties” refer to Manager or the Sub-Manager or both, as the case
may be.

 

“Sub-Management Fee” shall have the meaning set forth in Section 5.1.

 

“Sub-Manager” shall have the meaning set forth in the Preamble.

 

ARTICLE II

Appointment

 

Manager, pursuant to its authority to delegate all of its rights and powers to
manage and operate the Hotel to the Sub-Manager pursuant to Section 19.01 A of
the Management Agreement, hereby appoints the Sub-Manager to serve as
Sub-Manager for the Hotel and to perform all of the duties, and to assume all of
the rights, set forth in the Management Agreement on behalf of the Manager in
accordance with this Agreement. Sub-Manager hereby accepts such appointment.
Manager delegates, and the Sub-Manger agrees to perform, all of the duties of
Manager set forth in the Management Agreement, all on the terms and subject to
the conditions set forth in this Agreement.

 

D - 5

 

 

ARTICLE III

Duties of Sub-Manager

 

Under the Management Agreement and this Agreement, Manager and Sub-Manager, as
applicable, are responsible for managing, operating, directing and supervising
the operations and administration of the Hotel. Consistent with Article II
hereof, Sub-Manager undertakes to use commercially reasonable efforts to manage
and operate the Hotel in accordance with the standards set forth in the
Management Agreement, including , without limitation, compliance with the
Franchise Agreement as described in Section 1.04 and Article X of the Management
Agreement. Subject to the limitations set forth in this Agreement and the
Management Agreement, the Sub-Manager shall perform all of the Manager duties
set forth in the Management Agreement (a copy of which is attached hereto as
Exhibit B), which duties are incorporated herein by reference as if fully set
forth herein.

 

ARTICLE IV

Manager’s Duties

 

Manager agrees that it shall use its best efforts to obtain from TRS any
required consents and/or approvals, so that Sub-Manager shall not be hindered in
its performance of its responsibilities hereunder. Additionally, Manager agrees
that it will enforce its rights against TRS, as set forth in the Management
Agreement, for any of TRS’s breaches thereunder, including, without limitation,
TRS’s failure to reimburse Manager and Sub-Manager for expenses or adequately
capitalizing the Hotel as required in the Management Agreement.

 

ARTICLE V

Assignment of Payments

 

As compensation for the services provided pursuant to this Agreement, Manager
hereby assigns payments as follows:

 

5.1           Base Management Fees. Manager hereby agrees to a base
sub-management fee (the “Sub-Management Fee”) of [2.25%][for full-service hotels
with more than 200 rooms] [3.25%][for all other hotels] of the Gross Revenues
for each Accounting Period, which shall be paid out of the Manager’s Base
Management Fee as set forth in Section 6.01 A of the Management Agreement (the
“Base Management Fee”). Sub-Manager shall be entitled to retain such
Sub-Management Fee from the Gross Revenues in accordance with Section 6.01 A of
the Management Agreement, provided Sub-Manager remits the remaining 0.75%
percent of the Base Management Fee to Manager within twenty (20) days after the
close of each Accounting Period.

 

5.2           Incentive Management Fees. Manager hereby assigns its right to
receive from TRS an Incentive Fee, if any, pursuant to Section 6.01 B of the
Management Agreement.

 

5.3           Expense Reimbursements. Manager hereby assigns its right to
receive direct payment from TRS of expense reimbursements Sub-Manager incurs on
behalf of TRS or in connection with the services Sub-Manager provides to TRS
pursuant to this Agreement and the Management Agreement.

 

D - 6

 

 

ARTICLE VI

Relationship of the Parties

 

Manager and the Sub-Manager are not partners or joint venturers with each other,
and nothing in this Agreement shall be construed to make them such partners or
joint venturers. Nothing herein contained shall prevent the Manager or
Sub-Manager from engaging in or earning fees from other activities, including,
without limitation, the rendering of advice to other persons or entities and the
management of other properties, owned or managed by Manager or Sub-Manager,
respectively, or any of their Affiliates. Nor shall this Agreement limit or
restrict the right of any manager, director, officer, member, partner, employee
or equityholder of Manager or Sub-Manager or their Affiliates to engage in or
earn fees from any other business or to render services of any kind to any other
person or entity. Each of Manager and the Sub-Manager shall promptly disclose to
TRS the existence of any condition or circumstance, existing or anticipated, of
which it has knowledge, that creates or which would reasonably result in a
conflict of interest between its obligations to TRS and its obligations to or
its interest in any other persons or entities.

 

ARTICLE VII

Representations and Warranties

 

7.1          Representations and Warranties of the Parties. The Manager and the
Sub-Manager each hereby represents and warrants to, and agrees with, the other
as follows:

 

(A)         Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;

 

(B)         Such Party has full power and authority to enter into this Agreement
and to conduct its business to the extent contemplated in this Agreement;

 

(C)         This Agreement has been duly authorized, executed and delivered by
such Party and constitutes the valid and legally binding agreement of such
Party, enforceable in accordance with its terms against such Party, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium and
other similar laws relating to creditors’ rights generally, and by general
equitable principles;

 

(D)         The execution and delivery of this Agreement by such Party and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate to which such Party is a party or by which it is bound
or to which its properties are subject or require any authorization or approval
under or pursuant to any of the foregoing, or violate any statute, regulation,
law, order, writ, injunction, judgment or decree to which such Party is subject;

 

(E)         Such Party is not aware of any facts pertaining to such Party or its
Affiliates that would cause such Party, or any of such Party’s Affiliates, to be
unable to discharge timely the obligations of such Party or its Affiliates under
this Agreement or the obligations of TRS under any agreement to which any of
them is a party;

 

D - 7

 

 

(F)         To the knowledge of such Party, no consent, approval or
authorization of, or filing, registration or qualification with, any court or
governmental authority on the part of such Party is required for the execution
and delivery of this Agreement by such Party and the performance of its
obligations and duties hereunder and such execution, delivery and performance
shall not violate any other agreement to which such Party is bound;

 

(G)         Except as specifically provided in this Agreement, such Party is not
relying upon the other Party, TRS or their respective Affiliates or advisors, in
connection with any of the matters referred to in this Agreement, including any
projections, information, due diligence, representations or warranties (express
or implied, oral or written), statements or other matters concerning TRS, the
other Party, or otherwise, and each Party hereby confirms that it has conducted
an independent investigation of the facts regarding the same (or has chosen not
to do so at such Party’s peril);

 

(H)         The Party is not acting as the representative or agent or in any
other capacity, fiduciary or otherwise, on behalf of another person or entity in
connection with TRS or the other matters referred to in this Agreement;

 

(I)         Such Party is aware that compensation and reimbursements may be
payable to Affiliates of the Parties by TRS, as addressed in this Agreement and
the Management Agreement;

 

(J)         Such Party understands that the other Party is relying on the
accuracy of the representations set forth in this Article VII in entering into
this Agreement;

 

(K)         Such Party has not granted to any third party rights that would be
inconsistent with the rights granted to the other Party by this Agreement;

 

(L)         Such Party has all requisite licenses to do and perform all acts and
receive all fees as contemplated by this Agreement; and

 

(M)       None of its principals has been convicted of any felony, or convicted
of any misdemeanor involving moral turpitude (including fraud), or entered a
plea of nolo contendere in connection with any felony or any such misdemeanor.

 

7.2          Representations and Warranties of the Sub-Manager. Sub-Manager
hereby represents and warrants to, and agrees with, Manager as follows:

 

(A)        The staff and employees of Sub-Manager and its Affiliates have the
skills, knowledge of and expertise in property selection,
acquisitions/development, financing, asset and property management, and
dispositions as to perform their respective duties and obligations hereunder;
and

 

D - 8

 

 

(B)         Sub-Manager is sophisticated in hospitality management, has been
granted access to such financial and other material information concerning TRS,
the other Party and the other Party’s Affiliates, and their respective current
and anticipated operations and such due diligence materials as it deems
necessary or advisable, as it has requested or may require in connection with
this Agreement (including an advance of expenses that may be reimbursed), is
able, either directly or through its agents and representatives, to evaluate
such information and any due diligence materials provided or made available to
it from time to time hereunder;

 

ARTICLE VIII

Term and Termination

 

8.1          Term. This Agreement shall be coterminous with, and have the same
meaning as set forth in, the Management Agreement.

 

8.2          Termination. :

 

(A)         If TRS’s right to terminate the Management Agreement pursuant to
Section 6.03 of the Management Agreement becomes exercisable, then Manager shall
have the right to terminate this Agreement upon thirty (30) days written notice
to Sub-Manager;

 

(B)         This Agreement may be terminated by Manager, if Sub-Manager
materially breaches this Agreement; provided, however, that Sub-Manager shall
have 30 calendar days after the receipt of notice of such breach from Manager to
cure such breach;

 

(C)         This Agreement may be terminated by Manager, as a result of any
fraud, criminal conduct, gross negligence or willful misconduct by Sub-Manager
or any Affiliate thereof in any action or failure to act undertaken by such
person or entity pertaining to or having a detrimental effect upon the ability
of Manager or Sub-Manager to perform their respective duties hereunder;
provided, however, that Sub-Manager does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from Manager; or

 

(D)         This Agreement may be terminated by either Party, if the other Party
(1) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (2) consents to the entry of an
order for relief in an involuntary case under any such law, (3) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law; or

 

(E)         This Agreement may be terminated by either Party, if: (1) an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect has been commenced against the other Party, and
such case has not been dismissed within 60 days after the commencement thereof;
or (2) a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) has been appointed for the other Party or has taken possession
of the other Party or any substantial part of its property, and such appointment
has not been rescinded or such possession has not been relinquished within 60
days after the occurrence thereof.

 

D - 9

 

 

8.3          Survival. The rights of both Manager and Sub-Manager shall survive
any termination of this Agreement as if the termination had occurred under the
Management Agreement with Manager entitled to the rights as owner thereunder and
Sub-Manager as manager thereunder.

 

ARTICLE IX

Indemnification and Limitation of Liability

 

Manager agrees that it will indemnify the other Management Company Indemnified
Parties with respect to any Harms incurred by them that are indemnifiable under
the Management Agreement, to the extent that TRS fails to provide such
indemnification. Sub-Manager agrees that it will indemnify Manager for any
indemnification obligation that Manager incurs pursuant to the Management
Agreement, to the extent that the indemnifiable Harm is the result of action or
inaction by Sub-Manager and/or its Affiliates pursuant to its actions in
Manager’s stead pursuant to the terms of this Agreement. Both Parties agree that
neither will take any action inconsistent with any limitation of liability or
indemnification provisions set forth in the Management Agreement.

 

ARTICLE X

Miscellaneous

 

10.1        Breach of Covenant and Attorneys’ Fees. Manager and Sub-Manager
and/or their Affiliates shall be entitled, in case of any breach of this
Agreement by the other party or others claiming through it, to injunctive relief
and to any other right or remedy available at law or in equity. In the event any
action or proceeding is commenced to obtain a declaration of rights hereunder or
to enforce any provision of this Agreement, or to seek rescission of this
Agreement for Event of Default or any other relief in connection with this
Agreement, whether legal or equitable, the prevailing party in such action shall
be entitled to recover its reasonable attorneys’ fees in addition to all other
relief to which it may be entitled, whether or not such action is prosecuted to
judgment. If either party to this Agreement is required to initiate or defend
litigation with a third party because of the violation by the other party of any
provision of this Agreement, then such party shall be entitled to reasonable
attorneys’ fees and all other reasonable costs incurred in connection with such
action from the other party.

 

10.2        Consents. Except as herein otherwise provided, whenever in this
Agreement the consent or approval of Manager or Sub-Manager is required, such
consent or approval shall not be unreasonably withheld, conditioned, or delayed.

 

10.3        Applicable Law. This Agreement shall be construed under and shall be
governed by the laws of the State where the Hotel is located.

 

10.4        Headings. Headings of Articles and Sections are inserted only for
convenience and are in no way to be construed as a limitation on the scope of
the particular Articles or Sections to which they refer.

 

D - 10

 

 

10.5        Notices. Notices, statements and other communications to be given
under the terms of this Agreement shall be in writing and delivered by hand
against receipt or sent by certified mail, return receipt requested, or by
nationally recognized overnight courier:

 

To Manager:

 

American Realty Capital Hospitality Properties, LLC

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jonathan P. Mehlman

 

with a copy to:

 

American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jesse C. Galloway

 

To Sub-Manager:

 

Crestline Hotels & Resorts, LLC

3950 University Drive, Suite 301

Fairfax, Virginia 22030

Attn: General Counsel

 

with a copy to:

Crestline Hotels & Resorts, LLC

3950 University Drive, Suite 301

Fairfax, Virginia 22030

Attn: Chief Executive Officer

 

or at such other address as from time to time designated by the party receiving
the notice. Any such notice which is properly mailed, as described above, shall
be deemed to have been served as of three (3) business days after said posting.

 

10.6        Equity and Debt Offerings. Neither Manager nor Sub-Manager (as an
“issuing party”) shall make reference to the other party (the “non-issuing
party”) or any of its Affiliates in any prospectus, private placement
memorandum, offering, offering circular, or offering documentation related
thereto (collectively referred to as the “Prospectus”), issued by the issuing
party, unless the non-issuing party has received a copy of all such references.
In no event will the non-issuing party be deemed a participant or sponsor of the
offering described in any such Prospectus, nor will it have any responsibility
for the issuing party’s obligations in connection with such offering or for the
Prospectus, and the Prospectus shall affirmatively so state. The issuing party
shall not include any proprietary mark or proprietary materials of the
non-issuing party and shall not include a summary of this Agreement without
prior written consent of the non-issuing party. The Prospectus shall further
disclose that the non-issuing party has made no representations, warranties, or
guarantees whatsoever with respect to any of contents of or the materials
contained in the Prospectus or the Prospectus itself. The issuing party shall
only make use of any forecasts, annual plans or projections prepared in the
issuing party’s name (or the names of any of the issuing party’s affiliates).
The issuing party shall indemnify, defend, and hold harmless the non-issuing
party and its Affiliates (and their respective directors, officers,
shareholders, employees and agents) from and against all loss, costs, liability,
and damage (including attorneys’ fees and expenses, and the cost of litigation)
arising out of any Prospectus or the offering described therein.

 

D - 11

 

 

10.7        Estoppel Certificates. Sub-Manager will, at any time and from time
to time within fifteen (15) days of the request of Manager or TRS or a Qualified
Lender, execute, acknowledge, and deliver to the other party and such Qualified
Lender, if any, a certificate certifying:

 

(A)         That the Agreement is unmodified and in full force and effect (or,
if there have been modifications, that the same is in full force and effect as
modified and stating such modifications);

 

(B)         The dates, if any, on which the distributions of Operating Profit
have been paid;

 

(C)         Whether there are any existing Defaults by the other party to the
knowledge of the party making such certification, and specifying the nature of
such Defaults, if any; and

 

(D)         Such other matters as may be reasonably requested.

 

Any such certificates may be relied upon by any party to whom the certificate is
directed.

 

10.8        Entire Agreement. This Agreement, together with other writings
signed by the parties expressly stated to be supplementary hereto and together
with any instruments to be executed and delivered pursuant to this Agreement,
constitutes the entire agreement between the parties and supersedes all prior
understandings and writings, and may be changed only by a writing signed by the
parties hereto. This instrument may be executed in counterparts, each of which
shall be deemed an original and all such counterparts together shall constitute
one and the same instrument.

 

10.9        Confidentiality. Manager and Sub-Manager agree that the terms,
conditions, and provisions set forth in this Agreement are strictly
confidential. Further, Manager agrees to keep strictly confidential all
proprietary materials of Sub-Manager and the parties agree to keep strictly
confidential any information of a proprietary or confidential nature about or
belonging to the other party, or to any Affiliate of such other party, to which
such party gains or has access by virtue of the relationship between the
parties. Except as disclosure may be required to obtain financing for the Hotel
from a secured lender, or as may be required by law or by the order of any
government, regulatory authority, or tribunal or otherwise to comply with any
applicable legal requirements (including, as necessary, to obtain licenses,
permits, and other public approvals required for the operation of the Hotel),
each party shall make every effort to ensure that the information described in
this Section 10.9 is not disclosed to any outside person or entities (including
any announcements to the press) without the prior approval of the other party.
It is understood and agreed that this Section 10.9 is not intended to prohibit
or limit disclosure of the matters set forth in this Section 10.9 by Manager or
Sub-Manager (i) to their respective officers, directors, employees, financial
advisors, attorneys, accountants, potential lenders, consultants, and
representatives on a need to know basis, or (ii) as required by any governmental
agency or any federal or state law or regulation, or (iii) as required pursuant
to the rules of any exchange or securities system on which such party’s (or any
of its Affiliates’) shares are traded, or (iv) to the extent legally compelled
by legal process. The obligations of this Section 10.9 shall survive any
Termination of this Agreement.

 

D - 12

 

 

10.10      No Party Deemed Drafter. Manager and Sub-Manager agree that (i) no
party shall be deemed to be the drafter of this Agreement and (ii) in the event
that his Agreement is ever construed by a court of law, such court shall not
deem either party to be the drafter of this Agreement.

 

10.11      Proprietary Marks. During the Term of this Agreement, the name
“Crestline,” whether used alone or in connection with other another word(s), and
all proprietary marks (being all present and future trademarks, trade names,
symbols, logos, insignia, service marks, and the like) of Sub-Manager or any one
of its Affiliates, whether or not registered (“Proprietary Marks”) shall in all
events remain the exclusive property of Sub-Manager and its Affiliates. Manager
shall have no right to use any Proprietary Mark, except during the Term of this
Agreement and solely in connection with the Hotel. Any signage installed using
any Proprietary Mark shall at all times be in conformance with the
specifications provided by Sub-Manager.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

D - 13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.



  MANAGER:       AMERICAN REALTY CAPITAL HOSPITALITY PROPERTIES, LLC, a Delaware
limited liability company           By:       Name:       Title:            
SUB-MANAGER:       CRESTLINE HOTELS & RESORTS, LLC, a Delaware limited liability
company           By:       Name:       Title:  

 

D - 14

 

 

EXHIBIT A

 

Hotel Legal Description

 

D - 15

 

 

EXHIBIT B

 

Management Agreement

 

A-3 - 1

 

 

MANAGEMENT AGREEMENT

 

This Management Agreement (“Agreement”) is made effective as of the [__] day of
[_____________], 20[__] (“Effective Date”) by and between [_____________], a
[Delaware limited liability company], with an address at 405 Park Avenue, New
York, New York 10022 (“TRS”), and AMERICAN REALTY CAPITAL HOSPITALITY
PROPERTIES, LLC, a Delaware limited liability company, with an address at 405
Park Avenue, New York, New York 10022 (“Management Company”).

 

RECITALS:

 

WHEREAS, TRS holds leasehold title granted by [________________] (the “Owner”)
of certain real property located [_____________________], more particularly
described on Exhibit A, attached to this Agreement and made a part hereof, on
which is a [___]-room building operating under the trade name
[____________________] (the “Hotel”); and

 

WHEREAS, TRS desires to have Management Company manage and operate the Hotel
from and after the Management Commencement Date (as defined in Article II) and
Management Company is willing to perform such services for the account of TRS on
the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties, the parties hereto agree as follows:

 

11.16.1.1.          ARTICLE I

 

11.17.         APPOINTMENT OF MANAGEMENT COMPANY

 

1.01       Appointment

 

TRS hereby appoints and engages Management Company as TRS’s agent to supervise,
direct and control management and operation of the Hotel for the Term provided
in Article V. Management Company accepts said appointment and agrees to manage
the Hotel as of the Management Commencement Date and for the remainder of the
Term of this Agreement in accordance with the terms and conditions set forth in
this Agreement. The performance of all activities by Management Company,
including the maintenance of all Operating Accounts, shall be as the agent of
and for the account of TRS.

 

2

 

 

1.02       Delegation of Authority

 

Except as otherwise specifically provided in this Agreement, the Hotel shall be
operated under the exclusive supervision and control of Management Company,
which shall be responsible for the proper and efficient operation of the Hotel.
Except as otherwise specifically provided in this Agreement, Management Company
shall, on behalf of TRS, have discretion and control, free from interference,
interruption or disturbance, in all matters relating to the management and
operation of the Hotel, including, without limitation, charges for rooms and
commercial space, credit policies, food and beverage services, granting of
concessions or leasing of shops and agencies within the Hotel, receipt, holding
and disbursement of funds, maintenance of Operating Accounts (including Working
Capital), procurement of inventories, supplies and services, promotion and
publicity, and generally all activities necessary for the operation of the
Hotel. Except as otherwise specifically provided in this Agreement, Management
Company shall have the right, authority and power to negotiate and enter into
such reasonable contracts, leases, licenses, arrangements, concessions and other
agreements for any hotel operations, parking, restaurant, bar or food services
operations on behalf of TRS as an Operating Expense in accordance with the
Approved Annual Operating Projection, as Management Company deems reasonably
necessary or advisable in connection with the operation of the Hotel.

 

1.03       No Covenants or Restrictions

 

TRS warrants that there will be on the Management Commencement Date no covenants
or restrictions that would prohibit or limit Management Company from operating
the Hotel, including cocktail lounges, restaurants and other facilities
customarily a part of or related to a first-class hotel facility. TRS agrees
upon request by Management Company to sign promptly and without charge
applications for licenses, permits, or other instruments necessary for operation
of the Hotel.

 

1.04       Representations of Management Company

 

Management Company represents that it and/or its Affiliates are experienced and
capable in the promotion, management, and operation of first-class hotels, and
covenants and agrees, to the extent sufficient Working Capital and funding for
expenditures described in Article VIII of this Agreement exist to manage and
operate the Hotel as a first-class hotel in accordance with the standards of
other first-class hotels managed and operated by Management Company and/or its
Affiliates, and in strict compliance with that certain Franchise Agreement dated
[______] between [_________],as the “Franchisor,” and [_________], as the
“Franchisee” (as such agreement may have been or may be amended subject to
Article X below, the “Franchise Agreement”), respecting the Hotel. TRS
acknowledges and agrees that Management Company is not making any
representation, warranty or claim that the operation of the Hotel will be
profitable. Management Company shall use the Hotel solely for the operation of a
hotel business (including any designated restaurant and/or retail spaces as
approved by TRS) and for other activities which are customary and usual in
connection with such an operation.



3

 

 

ARTICLE II

DEFINITION OF TERMS

 

The following terms when used in this Agreement shall have the meanings
indicated:

 

“Accounting Period” means a calendar month.

 

“Additional Invested Capital” means the cumulative total, as of any given date
during the Term of this Agreement, of: (i) any expenditures made by TRS pursuant
to Section 8.03; plus (ii) any contributions by TRS to the Reserve beyond the
funding described in Section 8.02 A, other than those contributions which are
treated as Operating Expenses or reimbursed to TRS under Section 8.02 E plus
(iii) any expenditures Owner is required to make to the real property described
on Exhibit A pursuant to any and all leasehold agreements between Owner and TRS.

 

“Affiliate” means (i) Crestline Hotels & Resorts, LLC, a Delaware limited
liability company; and/or (ii) any individual or entity, directly or indirectly
through one or more intermediaries, controlling, controlled by, or under common
control with a party. The term “control,” as used in the immediately preceding
sentence, means, with respect to a corporation, the right to exercise, directly
or indirectly, fifty percent (50%) or more of the voting rights attributable to
the shares of the controlled corporation, and, with respect to an entity that is
not a corporation, the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of the controlled
entity.

 

“Approved Annual Operating Projection” shall have the meaning set forth in
Section 9.03 A.

 

“Annual Operating Statement” shall have the meaning set forth in Section 9.01.

 

“Base Management Fee” shall have the meaning set forth in Section 6.01 A.

 

“Capital Expenditures Estimate” shall have the meaning set forth in Section 8.03
A.

 

“Centralized Services” shall have the meaning set forth in Section 11.03.

 

“Competitive Set” shall have the meaning set forth in Section 6.03 D.

 

“Default” shall have the meaning set forth in Section 16.01.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

4

 

 

“Employee Benefits” means all employee benefits, statutory or otherwise,
including the employer’s contributions of payroll, incentives and other
compensation (including payroll taxes and other payroll costs) or employment
taxes, workers’ compensation insurance, group life, health and accident
insurance premiums, COBRA benefits, pension and profit sharing plan
contributions, disability benefits, and any other benefits available to such
Hotel employees by virtue of their employment by Management Company, and in the
reasonable opinion of Management Company, is commercially necessary to provide
for the benefit of Hotel Employees in order to conform with all applicable Legal
Requirements and industry standards to remain competitive in the industry and
local market to attract and retain qualified personnel.

 

“Employee Claim” means any and all claims (including all fines, judgments,
penalties, costs, litigation and/or arbitration expenses, attorneys’ fees and
expenses, and costs of settlement with respect to any such claims) by any
employee or employees of Management Company against TRS or Management Company
with respect to the employment at the Hotel of such employee or employees.
“Employee Claim” shall include, without limitation, the following: (i) claims
which are eventually resolved by mediation, arbitration, litigation or other
settlement; (ii) claims which also involve allegations that any applicable
employment-related contracts affecting the employees at the Hotel have been
breached; and (iii) claims which involve allegations that one or more state or
federal employment laws have been violated.

 

“Event of Default” shall have the meaning set forth in Section 16.02.

 

“Executive Employees” shall have the meaning set forth in Section 14.02.

 

“FF&E” shall have the meaning set forth in Section 8.01.

 

“FF&E Estimate” shall have the meaning set forth in Section 8.02 C.

 

“Fiscal Year” means Management Company's Fiscal Year, which now begins at 12:01
a.m. on January 1 and ends at midnight on December 31. The partial Fiscal Year
between the Management Commencement Date and January 1 of the first full Fiscal
Year shall be deemed part of the first full Fiscal Year. The partial Fiscal Year
between the end of the last full Fiscal Year and the Termination of this
Agreement shall, for purposes of this Agreement, constitute a separate Fiscal
Year. If Management Company's Fiscal Year is changed in the future, appropriate
adjustment to this Agreement's reporting and accounting procedure shall be made;
provided, however, that no such change or adjustment shall alter the Term of
this Agreement or in any way reduce the distributions of Operating Profit or
other payments due TRS or alter and/or modify the rights of TRS hereunder.

 

“Fixed Asset Supplies” means supply items included within Property and Equipment
under the Uniform System of Accounts, including linen, china, glassware, silver,
uniforms and similar items.

 

“Force Majeure” shall have the meaning set forth in Section 16.04.

 

5

 

 

“Foreclosure” shall have the meaning set forth in Section 3.03.

 

“Foreclosure Purchaser” shall have the meaning set forth in Section 3.03.

 

“Franchise Agreement” shall have the meaning set forth in Section 1.04.

 

“Franchisee” shall have the meaning set forth in Section 1.04.

 

“Franchisor” shall have the meaning set forth in Section 1.04.

 

“Funds Request” shall have the meaning set forth in Section 7.01 B.

 

“Gross Revenues” means all revenues and receipts of every kind derived from
operating the Hotel and parts thereof, including, but not limited to: income
(from both cash and credit transactions), before commissions and discounts for
prompt or cash payments, from rental of rooms, stores, offices, meeting, exhibit
or sales space of every kind; license, lease and concession fees and rentals
(not including gross receipts of licensees, lessees and concessionaires from
their operations); income from vending machines; health club membership fees;
food and beverage sales; wholesale and retail sales of merchandise; service
charges, and proceeds, if any, from business interruption or other loss of
income insurance. Gross Revenues shall not include (i) gratuities, including
tips, paid to Hotel employees by third parties; (ii) federal, state, and
municipal excise, sales, and use taxes or similar impositions collected directly
from patrons or guests or included as part of the sales price of any rooms,
goods, or services; (iii) proceeds realized from the sale of FF&E no longer
necessary to the operation of the Hotel, which shall be deposited in the
Reserve; (iv) proceeds of any insurance other than business interruption
insurance (or other insurance against loss of income) of the type described in
Section 12.01 A 4; (v) condemnation awards; (vi) gross receipts received by
lessees, licensees, or concessionaires of the Hotel; (vii) proceeds from any
financing or refinancing; (viii) proceeds of any judgment or settlement not
received as compensation for actual or potential loss of Gross Revenues or
Operating Profit; (ix) interest earned on the Reserve, which shall be deposited
in the Reserve; and (x) any funds supplied by TRS to the Reserve.

 



6

 



 

“Hotel” shall have the meaning set forth in the Recitals.

 

“Hotel Employees” shall have the meaning set forth in Section 14.01 A.

 

“Impositions” shall have the meaning set forth in Section 13.01.

 

“Incentive Fee” shall have the meaning set forth in Section 6.01 B.

 

“Initial Term” shall have the meaning set forth in Article V.

 

“Intellectual Property” shall have the meaning set forth in Section 17.03.

 

“Inventories” means Inventories as defined in the Uniform System of Accounts,
such as provisions in storerooms, refrigerators, pantries and kitchens;
beverages in wine cellars and bars; other merchandise intended for sale; fuel;
mechanical supplies; stationery; and other expenses, supplies and similar items.

 

“Legal Requirements” means all laws, statutes, ordinances, orders, rules,
regulations, permits, licenses, authorizations, directions and requirements of
all governmental authorities (including without limitation, liquor laws and
employment laws) which now or hereafter during the Term of this Agreement may be
applicable to the Hotel.

 

“Management Commencement Date” means the date upon which Management Company
shall commence operating the Hotel pursuant to this Agreement which date shall
be confirmed in writing by Management Company.

 

“Management Company” shall have the meaning set forth in the Preamble.

 

“Management Fees” means the Base Management Fee and Incentive Fee.

 

“Mortgage” means any security instrument which encumbers the Hotel or the Hotel
premises, or directly or indirectly encumbers a controlling interest in the TRS,
including, without limitation, mortgages, deeds of trust, security deeds, and
similar instruments.

 



7

 

 

“Non-Disturbance Agreement” means an agreement, in recordable form in the
jurisdiction in which the Hotel is located, executed and delivered by a holder
of a Secured Loan (which agreement shall by its terms be binding upon all
assignees of such holder and upon any Foreclosure Purchaser that acquires title
to or possession of the Hotel at or through a Foreclosure), for the benefit of
Management Company and which names Management Company as an intended beneficiary
and which may not be terminated, amended, or modified in any manner without the
written consent of Management Company, pursuant to which, in the event such
holder (or its assignee) or any Foreclosure Purchaser comes into possession of
or acquires title to the Hotel either at or following a Foreclosure, such holder
(and its assignees) and all Foreclosure Purchasers: (a) shall assume all
obligations of TRS under this Agreement; (b) shall recognize Management
Company’s rights under this Agreement; (c) shall not name Management Company as
a party in any Foreclosure action or proceeding or non-judicial procedure; and
(d) shall not disturb Management Company in its right to continue to manage the
Hotel pursuant to this Agreement; provided, however, that at such time: (i) this
Agreement has not expired or otherwise been earlier properly terminated in
accordance with its terms; (ii) there are no outstanding Events of Default by
Management Company; and (iii) no event has occurred and no condition exists
which, after notice or the passage of time or both, would entitle TRS to
terminate this Agreement (excluding events which would constitute Events of
Default, which are to be governed exclusively by clause (ii) hereof); and
provided further that, notwithstanding the foregoing proviso, if an occurrence
of the kind described in subsections (ii) or (iii) would otherwise prevent the
effectiveness of the Non-Disturbance Agreement, Management Company shall be
given ten (10) business days to cure or otherwise resolve such occurrence, in
which case the Non-Disturbance Agreement shall be effective in spite of such
occurrence.

 

“Operating Accounts” shall have the meaning set forth in Section 9.02 A.

 

“Operating Expenses” shall have the meaning set forth in the definition of
“Operating Profit” below.

 

“Operating Loss” means a negative Operating Profit.

 

“Operating Profit” means the excess of Gross Revenues over the following
operating expenses (“Operating Expenses”) incurred by Management Company in
operating the Hotel:

 

1.          Cost of sales, salaries, wages, Employee Benefits, payroll taxes,
and other cash payroll costs related to Hotel Employees;

 

2.          Departmental expenses, administrative and general expenses, and the
cost of Hotel advertising and business promotion, heat, light and power, and
routine repairs, maintenance, and minor alterations treated as Operating
Expenses under Section 8.01;

 

3.          The cost of Inventories and Fixed Asset Supplies consumed in the
operation of the Hotel;

 



8

 

 

4.          A reasonable reserve for uncollectible accounts receivable as
determined by Management Company and approved by TRS;

 

5.          All costs and fees of independent professionals or other third
parties who perform services required or permitted hereunder if and to the
extent such costs and expenses are not capitalized in accordance with generally
accepted accounting principles, including without limitation, third parties
providing legal services to Management Company in connection with matters
involving the Hotel (excluding matters in dispute between TRS and Management
Company), which rates shall not exceed rates billed by such independent
professionals or other third parties;

 

6.          The cost and expense of technical consultants and operational
experts for specialized services in connection with non-routine Hotel work;

 

7.          Management Company's Base Management Fee (further described in
Section 6.01) for services rendered in connection with the operation of the
Hotel;

 

8.          All the costs and expenses incurred pursuant to the Franchise
Agreement including, but not limited to, franchise fees, advertising, chain
services, insurance, etc.; provided, however, any initial licensing fees or
capital expenditures necessary for compliance with the Franchise Agreement shall
not be an Operating Expense from Gross Revenues for purposes of the calculation
of Operating Profit;

 

9.          The amount to be credited to the Reserve described in Section 8.02;

 

10.        Insurance costs and expenses as described in Article XII;

 

11.        Taxes, if any, payable by or assessed against Management Company
related to this Agreement or to Management Company's operation of the Hotel
(exclusive of Management Company's income taxes) and real and personal property
taxes assessed against the Hotel along with related expenses incurred in
connection with all such assessments;

 

12.        All costs and expenses incurred in order to obtain and keep in full
force and effect any licenses and permits required for the operation of the
Hotel and related facilities, including without limitation liquor licenses for
the sale of alcoholic beverages at all restaurants, bars, lounges, banquet
rooms, meeting rooms, and guest rooms at the Hotel; and

 

13.        Such other costs and expenses incurred by Management Company as are
specifically provided for elsewhere in this Agreement (including, without
limitation, Centralized Services, Out-of-Pocket Expenses, amounts advanced by
Management Company for the payment of Operating Expenses, or other amounts in
accordance with this Agreement) or are otherwise reasonably necessary for the
proper and efficient operation of the Hotel, unless any such costs and expenses
are specifically stated not to be Operating Expenses under any provision of this
Agreement.

 



9

 

 

The term “Operating Expenses” shall not include: (i) debt service payments which
are at all times the responsibility of TRS and shall not be paid from Gross
Revenues; nor (ii) ground lease rental or other rental payments pursuant to any
ground lease in connection with the Hotel; nor (iii) any expenditures by TRS in
the acquisition or conversion of the Hotel; nor (iv) rental payments pursuant to
any capital leases (capital leases shall in any event be subject to the approval
of TRS and Management Company); nor (v) the cost of external (third party)
audits of Hotel operations unless otherwise specified in this Agreement and/or
with respect to the TRS entity itself; nor (vi) any third party asset management
fees or similar fees incurred by TRS in connection with its ownership or
oversight of the Hotel TRS’s business (which fees shall in no event be
interpreted to include Base Management Fees paid to Management Company under
this Agreement which for all purposes are deemed to be Operating Expenses); nor
(vii) other recurring and non-recurring ownership costs, such as TRS’s entity
administration and servicing costs; all of which shall be paid by TRS from its
own funds, and not from Gross Revenues nor from the Reserve.

 

“Out-of-Pocket Expenses” means travel and out-of-pocket costs (such as fax,
postage, telephone and express mail) of corporate staff of Management Company or
Management Company’s Affiliates who are not located at the Hotel, which are
directly related to services performed by such staff on behalf of the Hotel (not
including Employee Benefits in connection with such personnel), provided that
any such expenses shall be billed as Operating Expenses to the Hotel at cost and
without duplication of those expenses included in Centralized Services or those
costs described in Section 14.01 B.

 

“Owner” shall have the meaning set forth in the Recitals.

 

“Preliminary Annual Operating Projection” shall have the meaning set forth in
Section 9.03 A.

 

“Prime Rate” means the “prime rate” as published in the “Money Rates” section of
The Wall Street Journal; however, if such rate is, at any time during the Term
of this Agreement, no longer so published, the term “Prime Rate” shall mean the
average of the prime interest rates which are announced, from time to time, by
the three (3) largest banks (by assets) headquartered in the United States which
publish a “prime rate.”

 

“Proprietary Marks” shall have the meaning set forth in Section 17.01.

 



10

 

 

“Proprietary Materials” means all intellectual property in a written or tangible
form relating to Management Company or any of its Affiliates, the business
affairs of Management Company or any of its Affiliates, or any hotel, resort,
conference center or other similar operation or facility which Management
Company or any of its Affiliates owns, leases or operates, including without
limitation: (i) Proprietary Marks, Software, and Intellectual Property as
further described in Article XVII of this Agreement; (ii) guest lists and guest
history files relating to hotels other than the Hotel; (iii) formatting of
spreadsheets and standard chart of accounts and financial statement layouts, and
timekeeping systems, payroll systems, inventory systems, and similar formats and
systems created and developed by Management Company or any of its Affiliates and
used by Management Company for hotels operated by Management Company; (iv) any
personnel files of any Hotel Employees or other employees of Management Company
or any of its Affiliates and/or files or data pertaining to Employee Benefits;
and (v) all trade secrets developed or acquired by Management Company or any of
its Affiliates in the operation of the hotels operated by Management Company.

 

“Qualified Lender” means any recognized third party institutional lender, such
as any federally insured commercial or savings bank, national banking
association, savings and loan association, investment banking firm, commercial
finance company and other similar lending institution that is a holder of a
Secured Loan that is a Qualified Loan.

 

“Qualified Loan” means any Secured Loan in which the initial principal amount,
as of the date such Secured Loan is incurred, when added to the current
principal balance of all existing Secured Loans as of that date, is less than or
equal to the greater of the following:

 

(i)Seventy percent (70%) of TRS’s Investment; or

(ii)The existing balance of any Secured Loans encumbering the Hotel immediately
prior to the date of the incurrence of such Qualified Loan, plus commercially
reasonable transaction costs (defined as all normal transaction costs to the
extent actually incurred) associated with such refinancing up to an amount equal
to four percent (4%) of the principal amount of such Qualified Loan.

 

In addition, regardless of whether or not the tests set forth in clauses (i) and
(ii) above are satisfied, the following Secured Loans shall be deemed to
constitute “Qualified Loans”: (a) the existing (as of the Management
Commencement Date) balance of any Secured Loan which is secured by a Mortgage
existing as of the Management Commencement Date; (b) any Secured Loan which
Management Company, in its reasonable discretion, has approved in writing
(provided that an approval by Management Company that a given Secured Loan shall
be deemed to be a Qualified Loan hereunder shall apply only to the specific
hotel or hotels which are described in such approval, and shall not be deemed to
be an approval with respect to other hotels, regardless of whether such Secured
Loan by its terms permits the substitution or addition of such other hotels as
security for such Secured Loan); and (c) any Secured Loan as to which TRS has
obtained a Non-Disturbance Agreement pursuant to Section 3.02 of this Agreement.

 

“Renewal Term” shall have the meaning set forth in Section 5.01.

 



11

 

 

“Reserve” shall have the meaning set forth in Section 8.02 A.

 

“RevPar Threshold” shall have the meaning set forth in Section 6.03 A(ii).

 

“Sale of the Hotel” means any sale, assignment, transfer, or other disposition,
for value or otherwise, voluntary or involuntary, direct or indirect, of TRS’s
title to the Hotel or the site (either fee or leasehold title, as the case may
be), but shall not include a collateral assignment as security for any Mortgage
securing a Qualified Loan. For purposes of this Agreement, a “Sale of the Hotel”
shall also include a lease (or sublease) of the entire Hotel or site. The phrase
“Sale of the Hotel” shall also include any sale, assignment, transfer, or other
disposition, for value or otherwise, voluntary or involuntary, direct or
indirect, in a single transaction or a series of related transactions, of the
controlling interest in the TRS. As used in this Agreement, if the TRS is a
corporation, the phrase “controlling interest” shall mean the right to exercise,
directly or indirectly, fifty percent (50%) or more of the voting rights
attributable to the shares of TRS (through ownership of such shares or by
contract); and if TRS is not a corporation, the phrase “controlling interest”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of TRS. Notwithstanding the
foregoing, (i) the term “Sale of the Hotel” shall not include any sale,
assignment, transfer, or other disposition of the Hotel or the site by TRS to an
Affiliate of TRS, and (ii) any “Sale of Hotel” resulting from or otherwise in
connection with a Foreclosure, whether directly or indirectly, shall be subject
to the provisions Section 3.03 of this Agreement and in the event of any
conflict between Section 3.03 and Article XX, the provisions of Section 3.03
shall control.

 

“Secured Lender” means a lender with respect to a Secured Loan.

 

“Secured Loan” means and includes: (i) any indebtedness secured by a Mortgage
encumbering the Hotel or all or any part of TRS’s interest therein; and (ii) all
amendments, modifications, supplements, and extensions of any such Mortgage.

 

“Software” shall have the meaning set forth in Section 17.02.

 

“Specially Designated National or Blocked Person” shall mean (i) a person
designated by the U.S. Department of Treasury’s Office of Foreign Assets Control
from time to time as a “specially designated national or blocked person” or
similar status; (ii) a person described in Section 1 of U.S. Executive Order
13224 issued on September 23, 2001; or (iii) a person otherwise identified by
government or legal authority as a person with whom Management Company or its
Affiliates are prohibited from transacting business. Currently, a listing of
such designations and the text of the Executive Order are published under the
Internet website address www.ustreas.gov/offices/enforcement/ofac.

 

“Term” means the Initial Term and the Renewal Term (if any).

 

“Termination” means the expiration or sooner cessation of this Agreement.

 



12

 

 

“Termination Notice” means (i) prior written notice by one party to the other of
Termination, containing a Termination date which, calculated from the date of
the Termination Notice, is no less than the greater of (a) sixty (60) days, or
(b) the time period as may be required to permit Management Company to comply
with any required notices to Hotel employees under federal or state laws,
including, without limitation, the WARN Act (referred to collectively as the
“Employee Notices”), along with reasonably sufficient information to allow the
recipient of such Termination Notice to evaluate whether Employee Notices will
be required in connection with such Termination.

 

“TRS” shall have the meaning set forth in the Preamble. .

 

“TRS-Funded Capital Expenditures” shall have the meaning set forth in Section
8.03.

 

“TRS’s Investment” means the sum of (i) the price paid by Owner to acquire the
Hotel, including closing costs, conversion costs, and transaction costs; (ii)
the costs incurred by TRS in obtaining its leasehold interest in the Hotel;
(iii) Additional Invested Capital; and (iv) any other costs paid by Owner and/or
TRS in connection with the acquisition of the Hotel, whether incurred pre- or
post-acquisition of the Hotel.  TRS shall within ninety (90) days after the
Management Commencement Date provide Management Company with a summary of the
expenses that comprise the initial TRS’s Investment, and the parties shall agree
upon and memorialize such amount.  TRS shall also, prior to the end of each
Fiscal Year, provide Management Company with a summary of the Additional
Invested Capital incurred during such Fiscal Year that comprises the basis for
any amendment to the amount of TRS’s Investment.  Any dispute between TRS and
Management Company concerning the amount of TRS’s Investment at any point in
time shall be resolved by arbitration.

 

“TRS’s Priority” means, with respect to each Fiscal Year during the Term hereof
(prorated for any partial Fiscal Year), an amount equal to eight and one-half
percent (8.5%) of TRS’s Investment.

 

“Uniform System of Accounts” means the Uniform System of Accounts for Hotels,
Tenth Revised Edition, 2006, as adopted by the Hotel Association of New York
City, Inc. and as it may be revised from time to time, and as modified by
applicable provisions of this Agreement.

 

“WARN Act” shall have the meaning set forth in Section 14.02.

 

“Working Capital” means funds which are reasonably necessary for the day-to-day
operation of the Hotel's business, including, without limitation, amounts
sufficient for the maintenance of change and petty cash funds, Operating
Accounts, receivables, payrolls, prepaid expenses, and funds required to
maintain Inventories, less accounts payable and accrued current liabilities
(including without limitation sales and use and other similar taxes to be paid
by the Hotel).

 



13

 

 

ARTICLE III

THE HOTEL

 

3.01        Ownership

 

During the Term of this Agreement, TRS shall take such action as is appropriate
to assure that TRS has valid and enforceable leasehold interest in the land
described in Exhibit A and all improvements thereon, free and clear of all liens
and encumbrances other than:

 

(v)         Easements or other encumbrances that do not adversely affect the
operation of the Hotel by Management Company and do not require the payment of
any money;

 

(vi)        Mortgages which are given to secure any one or more Qualified Loans;

 

(vii)       Liens for taxes, assessments, levies, or other public charges which
are not yet due or are being contested in good faith; and

 

(viii)      Amendments or modifications to the ground lease, if any, existing as
of the Effective Date to which Management Company consents (which consent shall
not be unreasonably withheld, provided that: (i) the proposed amendment or
modification would not materially adversely affect the rights and/or obligations
of Management Company; and (ii) in any event, such amendment or modification
would have no adverse impact on the amount of the fees to be paid to Management
Company under this Agreement).

 

3.02.       Subordination of Management Agreement and Non-Disturbance Agreement

 

A.          TRS agrees that, prior to obtaining any Qualified Loan, it will make
commercially reasonable efforts to obtain from each prospective holder or
holders thereof a Non-Disturbance Agreement.

 



14

 

 

B.           Excluding Management Company's right to receive (i) payment of the
Base Management Fee and Incentive Fee, and (ii) reimbursement of Out-of-Pocket
Expenses and any amounts advanced by Management Company for the payment of
Operating Expenses in connection with the operation of the Hotel pursuant to the
Approved Annual Operating Projection, this Agreement and all of the rights and
benefits of Management Company hereunder are and shall be subject and
subordinate to any Qualified Loan(s) which now or hereafter encumber the Hotel.
This subordination provision shall be self-operative and no other or further
instrument of subordination shall be required; Management Company agrees,
however, upon request of any Qualified Lender, duly to execute and deliver any
subordination agreement requested by such Qualified Lender to evidence and
confirm the subordination effected under this Section 3.02, provided that such
agreement also reaffirms the rights of Management Company under this Agreement’s
definition of “Non-Disturbance Agreement.”

 

C.           TRS shall deliver a true copy of any Secured Loan during the Term
of this Agreement to Management Company within ten (10) days after execution
thereof.

 

3.03        Foreclosure

 

A.           If title to or possession of the Hotel is transferred by judicial
or administrative process or by a non-judicial act, including without
limitation, a foreclosure, a conveyance by deed in lieu of foreclosure, a sale
pursuant to an order of a bankruptcy court, a sale by a court-appointed
receiver, or similar act, proceeding, or conveyance pursuant to which a Secured
Lender or other person or legal entity shall become the owner of Hotel or the
site (either fee or leasehold title, as the case may be) or any part thereof or
interest therein, or of a controlling interest in the TRS (collectively referred
to as a “Foreclosure”), the rights of Management Company under this Agreement
shall not be terminated, extinguished, or interfered with, nor shall Management
Company be named or made a party to such action by any such Secured Lender
(excepting only to the extent required for maintenance of such action), and such
Secured Lender, other person or legal entity (a “Foreclosure Purchaser”) shall
assume and be bound by the terms and conditions of this Agreement to the same
extent as if such Foreclosure Purchaser had been the original TRS hereunder.

 

B.           Without prejudice to any of its other rights under this Agreement,
Management Company shall have the right to terminate this Agreement (and pursue
any remedies it may have hereunder), on thirty (30) days’ written notice, if
title to or possession of the Hotel is transferred as a result of a Foreclosure
to a Foreclosure Purchaser which would not qualify as a permitted transferee
under Section 20.01 A, regardless of whether or not such transfer is the
voluntary action of the transferring TRS, or whether (under applicable law) the
TRS is in fact the transferor; provided, however, that Management Company shall
not have the right to so terminate this Agreement based on the assertion that a
Qualified Lender fails to so qualify as a permitted transferee under Section
20.01 A.

 

3.04      TRS’s Debt Service Payments

 

All payments of principal, interest, and other amounts required pursuant to any
Secured Loan shall be paid by TRS and not from Gross Revenues. Management
Company shall not be responsible for the payment of any amounts due in
connection with any Secured Loan.  

 

15

 



 

3.05        Financing Disclosures

 

TRS shall not represent to any Secured Lender that Management Company or its
Affiliates (i) are or shall be in any way responsible for TRS’s obligations
under any such Secured Loan, or (ii) have made any representations, warranties,
or guarantees in connection with such borrowing unless and only to the extent as
may be specifically agreed by Management Company in a writing with the Secured
Lender. TRS shall only make use of any forecasts, annual plans, or projections
(collectively for purposes of this Section 3.05, “forecasts”) prepared in TRS’s
name (or the names of any of TRS’s affiliates), and in connection with any
proposed financing arrangement or loan, TRS shall indemnify Management Company
from claims of reliance by any lender or other party on forecasts prepared by
Management Company.

 

11.17.1.1.          ARTICLE IV

 

11.18.         PRE-OPENING

 

[Pre-Opening Activities to be performed by Management Company from time to time
at the appropriate time both prior to and after the Management Commencement Date
and the payment of Pre-Opening Expenses will be addressed in the Pre-Opening
Services Agreement to be entered into by the parties and attached to this
Agreement as Exhibit B and by reference incorporated herein.][Delete if no
pre-opening activities (typically only required for new build hotels]



ARTICLE V

TERM

 

5.01        Term

 

The initial term (“Initial Term”) of this Agreement shall commence on the
Effective Date, and, unless sooner terminated as provided in this Agreement,
shall continue for a period ending on December 31 of the calendar year in which
occurs the twentieth (20th) anniversary of the Management Commencement Date.
Notwithstanding the foregoing, the parties agree that this Agreement shall
terminate if the Management Commencement Date has not occurred on or before
[date]. Following the expiration of the Initial Term, this Agreement shall,
unless terminated pursuant to the provisions of this Agreement, continue in
force and be automatically extended for three (3) successive five (5)-year terms
(each, a “Renewal Term”) unless either party provides written notice of
termination to the other at least one hundred twenty (120) days prior to the end
of the then-current term.

 



16

 

 

5.02        Actions to be Taken upon Termination

 

Unless otherwise specifically provided in this Agreement, the Termination of
this Agreement shall not affect the rights of either party with respect to
liability or claims that accrued, or that arise out of events occurring, on or
prior to the date of the Termination, or with respect to specific rights which
the Agreement provides shall survive Termination.

 

Upon a Termination of this Agreement, the following shall be applicable:

 

A.           Termination of this Agreement shall not be effective until all
unpaid Management Fees, charges, reimbursements, and other payments due
Management Company in accordance with this Agreement as of the date of
Termination shall have been paid by TRS to Management Company.

 

B.           Management Company shall, within sixty (60) days after Termination
of this Agreement, prepare and deliver to TRS a final accounting statement with
respect to the Hotel, as more particularly described in Section 9.01, along with
a statement of any sums due from TRS to Management Company pursuant hereto,
dated as of the date of Termination. Within thirty (30) days after the receipt
by TRS of such final accounting statement, the parties will make whatever cash
adjustments are necessary pursuant to such final statement. The cost of
preparing such final accounting statement shall be an Operating Expense, unless
the Termination occurs as a result of an Event of Default by either party, in
which case the defaulting party shall pay such cost. Management Company and TRS
acknowledge that there may be certain adjustments for which the necessary
information will not be available at the time of such final accounting, and the
parties agree to readjust such amounts and make the necessary cash adjustments
when such information becomes available; provided, however, that (unless there
are ongoing disputes of which each party has received notice) all accounts shall
be deemed final as of one hundred eighty (180) days after such Termination.

 

C.           As of the date of the final accounting referred to in subsection B
above, Management Company shall release and transfer to TRS any of TRS’s funds
which are held or controlled by Management Company with respect to the Hotel,
with the exception of funds to be held in escrow pursuant to Section 12.04 B and
Section 14.02. During the period between the date of Termination and the date of
such final accounting, Management Company shall pay (or reserve against) all
Operating Expenses that accrued (but were not paid) prior to the date of
Termination, using for such purpose any Gross Revenues which accrued prior to
the date of Termination.

 

D.           Management Company shall make available to TRS such books and
records respecting the Hotel (including those from prior years, subject to
Management Company’s reasonable records retention policies) as will be needed by
TRS to prepare the accounting statements, in accordance with the Uniform System
of Accounts, for the Hotel for the year in which the Termination occurs and for
any subsequent year. Such books and records shall not include any Proprietary
Materials.

 



17

 

 

E.           Management Company shall (to the extent permitted by law) assign to
TRS all operating licenses for the Hotel which have been issued in Management
Company’s name; provided that if Management Company has expended any of its own
funds in the acquisition of any of such licenses, TRS shall reimburse Management
Company therefor if it has not done so already.

 

F.           TRS agrees that Hotel reservations and any and all contracts made
in connection with Hotel convention, banquet, or other group services made by
Management Company in the ordinary and normal course of business, for dates
subsequent to the date of Termination and at rates prevailing for such
reservations at the time they were made, shall be honored and remain in effect
after Termination of this Agreement.

 

G.           Various other actions shall be taken, as described in this
Agreement, including but not limited to the actions described in Sections 12.04
B, 14.02, and Article XVII.

 

H.           Management Company shall cooperate with the new operator of the
Hotel to effect a smooth transition and shall peacefully vacate and surrender
the Hotel to TRS. TRS shall use its best efforts to cause such new operator to
cooperate with Management Company in effecting a smooth transition with as
little hindrance to the operation of the Hotel prior to such transition as is
reasonably practicable.

 

The provisions of this Section 5.02 shall survive any Termination.

 

ARTICLE VI

COMPENSATION OF MANAGEMENT COMPANY

 

6.01        Management Fees

 

A.           Base Management Fees. In consideration of the services to be
performed during the Term of this Agreement by Management Company, Management
Company shall be paid a periodic base management fee (“Base Management Fee”) in
the amount of [three percent (3%)][for full service hotels with more than 200
rooms][four percent (4%)][for all other hotels] of Gross Revenues for each
Accounting Period. Each such periodic fee shall be paid to Management Company
(or retained by Management Company as provided below) at such time as the final
monthly report for such Accounting Period is submitted to TRS as provided in
Section 6.02 A below.

 

B.           Incentive Management Fees. In addition to the Base Management Fee
and in consideration of the services to be performed during the Term of this
Agreement, Management Company shall be paid for each Fiscal Year (or partial
Fiscal Year), subject to Section 6.02 B, an incentive fee (“Incentive Fee”)
equal to fifteen percent (15%) of the amount by which Operating Profit for such
Fiscal Year (or partial Fiscal Year) exceeds TRS's Priority (prorated for any
partial Fiscal Year). Notwithstanding the foregoing to the contrary, Management
Company shall not be entitled to receive any Incentive Fee in any Fiscal Year
with respect to which the distributions to TRS have not equaled or exceeded
TRS's Priority.

 



18

 

 

6.02        Accounting and Interim Payment

 

A.           Within twenty (20) days after the close of each Accounting Period,
Management Company shall submit an accounting to TRS showing Gross Revenues,
Operating Expenses, Operating Profit, and distributions thereof for such
Accounting Period. Management Company shall retain any periodic Base Management
Fee and Incentive Fee due Management Company and, after taking into account the
Working Capital needs of the Hotel in accordance with the terms of this
Agreement, shall transfer to TRS with each accounting any Operating Profit or
other sums then available for distribution to TRS. In addition to the periodic
Base Management Fee and Incentive Fee, Management Company shall be entitled to
retain to pay or reimburse itself from the Operating Accounts Out-of-Pocket
Expenses and any amounts advanced by Management Company for the payment of
Operating Expenses or other amounts in accordance with this Agreement.

 

B.           The calculation and payment of the Management Fees and the
distribution of Operating Profit made with respect to each Accounting Period
within a Fiscal Year shall be accounted for cumulatively. Within sixty (60) days
after the close of each Fiscal Year, Management Company shall submit an
accounting (as more fully described in Section 9.01) for such Fiscal Year to
TRS, which accounting shall be controlling over the interim accountings. Any
adjustments required for such Fiscal Year by such final accounting shall be made
promptly by the parties.

 

6.03        Performance Termination

 

A. TRS shall have the right to terminate this Agreement if:

 

(i) the Hotel fails to achieve Operating Profit equal to or greater than ninety
percent (90.0%) of the Operating Profit estimated in the Approved Annual
Operating Projection (the “Profit Minimum”) in each of two (2) consecutive
Fiscal Years (each 2-consecutive Fiscal Year period being a “Test Period”),
excluding any initial partial Fiscal Year and the first full Fiscal Year after
the Management Commencement Date; and

 

(ii) the Hotel fails to maintain ninety percent (90.0%) of the fair market share
of revenue per available room (the “RevPar Threshold”) for the Hotel’s
Competitive Set during the same Test Period as reported by Smith Travel Research
(or similar reporting service in the event that Smith Travel Research reports
are no longer available); and

 

(iii) the fact that Management Company is failing to meet the tests set forth in
(i) and (ii) above is not the result of (a) Force Majeure, (b) any major
renovation of the Hotel, or (c) assessments or tax bills from governmental
taxing authorities in excess of amounts included for such assessments or tax
bills in the Approved Annual Operating Projection (Management Company and TRS
shall in good faith mutually agree in writing upon appropriate adjustments to
the Hotel’s Competitive Set that may be necessary from time to time and/or as a
result of any such incidence for purposes of determining whether Management
Company has failed to achieve the RevPar Threshold); and

 



19

 

 

(iv) the TRS is not in Default at the time that it seeks to terminate the
Management Agreement pursuant to this Section.

 

B.           TRS’s option to terminate shall be exercised by delivering
Termination Notice to Management Company within sixty (60) days of TRS’s receipt
of the Annual Operating Statement for the second Fiscal Year of the respective
Test Period (time being of the essence); TRS shall have waived its right to so
terminate for a given Test Period if TRS fails to deliver Termination Notice to
Management Company within the 60-day time period. Upon receipt of the
Termination Notice, Management Company shall have the right but not the
obligation to cure any such failure to achieve Operating Profit equal to the
Profit Minimum for a Fiscal Year during the Test Period by paying to TRS the
difference between Operating Profit for either of the Fiscal Years in the Test
Period and the Profit Minimum within thirty (30) days of Management Company’s
receipt of the Termination Notice. Any Fiscal Year for which a cure payment is
made shall not be included in any subsequent Test Period. Any cure payment by
Management Company shall not be included in the calculation of Gross Revenues.
If Management Company exercises its option to make a cure payment, then TRS’s
election to terminate this Agreement shall be cancelled and of no force or
effect with respect to the particular Test Period. Such cancellation, however,
shall not affect the right of TRS as to each subsequent Test Period to again
elect to terminate this Agreement pursuant to this Section 6.03. If Management
Company does not cure, as described above, this Agreement shall terminate in
accordance with the Termination Notice.

 

C.            Failure of the Hotel to meet the performance tests described in
this Section 6.03 shall not be deemed a Default or Event of Default under this
Agreement.

 

D.           For purposes of this Section 6.03, the Hotel’s “Competitive Set”
shall mean the following group of hotels: [insert hotels in the comp set].. TRS
and Management Company, acting in good faith, shall agree upon a replacement
hotel to be included in the Competitive Set during the Term of this Agreement,
as may be reasonably necessary, if (i) any hotel then currently in the Hotel’s
Competitive Set is no longer operating at a level substantially equivalent to
the service and quality prevailing at the other hotels in the Competitive Set,
or (ii) the unavailability of sufficient funding (whether from the Reserve or
TRS-Funded Capital Expenditures) at the Hotel results in the then current
condition and quality of the Hotel’s elements to be at a competitive
disadvantage to other hotels in the Competitive Set (it being understood that
subsequent improvements of the condition and quality of the Hotel’s elements
would result in reasonable adjustment to the Competitive Set to accurately
reflect the Hotel’s placement in the appropriate Competitive Set), or (iii)
information with respect to such hotel is no longer available through Smith
Travel Research, or similar reporting service in the event that Smith Travel
Research reports are no longer available. 

 

20

 



 

ARTICLE VII

WORKING CAPITAL AND FIXED ASSET SUPPLIES

 

7.01        Working Capital and Inventories

 

A.           At the Management Commencement Date, TRS shall provide to
Management Company the funds necessary to supply the Hotel with Working Capital
and Inventories in a minimum amount of One Thousand Dollars ($1,000.00) per
guest room and shall at all times thereafter maintain in the Hotel's Operating
Accounts a minimum balance in the amount of [insert $1,000 x # of rooms] (or, if
necessary, such greater amount to assure the uninterrupted and efficient
operation of the Hotel, including, without limitation, sufficient funds to pay
budgeted current liabilities as they fall due and to replace Inventories as they
are consumed) in accordance with the provisions of subsection B below. Working
Capital so advanced shall remain the property of TRS throughout the Term of this
Agreement, and Management Company shall make no claim thereto.

 

B.           If at any time Management Company reasonably determines that
Working Capital is less than the amount required to be maintained under Section
7.01 A above or available funds in the Operating Accounts (excluding for
purposes of this Section 7.01 B, the Reserve) are insufficient to allow for the
uninterrupted and efficient operation of the Hotel in accordance with the terms
of this Agreement, Management Company shall notify TRS in writing of the
existence and amount of such shortfall (a “Funds Request”) and TRS shall deposit
the amount stated in the Funds Request into the Operating Accounts within three
(3) days after TRS’s receipt of the Funds Request.

 

7.02        Fixed Asset Supplies

 

TRS shall provide such funds as Management Company may reasonably determine to
be necessary to supply the Hotel with Fixed Asset Supplies. Fixed Asset Supplies
shall at all times be owned by, and be the sole property of, TRS, and Management
Company shall make no claim thereto.

 



21

 



 

ARTICLE VIII

MAINTENANCE, REPLACEMENT AND CHANGES

 

8.01        Routine Repairs and Maintenance

 

From and after the Management Commencement Date, Management Company shall
maintain the Hotel in good repair and condition and in conformity with
applicable laws and regulations and in accordance with the Franchisor’s
standards for the operation of the Hotel, and shall make or cause to be made
such routine maintenance, repairs, and minor alterations, the cost of which can
be expensed under generally accepted accounting principles, as Management
Company, from time to time, deems necessary for such purposes. The cost of such
maintenance, repairs, and alterations shall be paid from Gross Revenues and
shall be treated as an Operating Expense in determining Operating Profit. The
cost of non-routine repairs and maintenance, either to the Hotel building or its
fixtures, furniture, furnishings, and equipment (“FF&E”), shall be paid for in
the manner described in Sections 8.02 and 8.03.

 

8.02        Repairs and Equipment Reserve

 

A.           Management Company shall establish, in respect of each Fiscal Year
from and after the Management Commencement Date, a reserve escrow account in the
name of TRS (“Reserve”) in a bank approved by TRS. All disbursements and
withdrawals from the Reserve shall be made by representatives of Management
Company whose signatures have been authorized. The Reserve shall be in an amount
equal to the greater of: (i) four percent (4%) of Gross Revenues; or (ii) the
amount required under the Franchise Agreement for the Hotel or by any Qualified
Lender. The Reserve shall be held in a bank, savings and loan association, or
other financial institution designated by TRS to cover cost of:

 

(i)          Replacements and renewals to the Hotel's FF&E; and

 

(ii)         Certain non-routine repairs and maintenance to the Hotel building
which are normally capitalized under generally accepted accounting principles,
such as exterior and interior repainting, resurfacing building walls, floors,
roofs and parking areas, and replacing folding walls and the like, but which are
not major repairs, alterations, improvements, renewals, or replacements to the
Hotel building's structure or to its mechanical, electrical, heating,
ventilating, air conditioning, plumbing, or vertical transportation systems, the
cost of which are TRS's sole responsibility under Section 8.03.

 

B.           All amounts from time to time in the Reserve, and all interest
thereon, shall at all times be owned by, and be the exclusive property of, TRS,
and Management Company shall make no claim thereto. Proceeds from the sale of
FF&E no longer necessary for the operation of the Hotel shall be deposited in
the Reserve, as shall any interest which accrues on amounts placed in the
Reserve. Neither (i) proceeds from the disposition of FF&E, nor (ii) interest
which accrues on amounts held in the Reserve shall (x) result in any reduction
in the required contributions to the Reserve set forth in 8.02 A above, or (y)
be included in Gross Revenues. Management Company shall provide to TRS each
month a copy of the bank statement relating to the Reserve and a reconciliation
of such Reserve account.

 



22

 

 

C.           Management Company shall prepare an estimate (“FF&E Estimate”) of
the expenditures necessary during the ensuing Fiscal Year for (i) replacement
and renewal of the Hotel FF&E and (ii) building repairs of the nature
contemplated by Section 8.02 A 2, and shall submit such FF&E Estimate to TRS for
TRS's review and approval at the same time it submits the Preliminary Annual
Operating Projection described in Section 9.03.

 

D.           Management Company shall from time to time make such substitutions
and replacements of or renewals to FF&E and repairs to the Hotel of the nature
described in Section 8.02 A 2, as are provided for in the FF&E Estimate approved
for such Fiscal Year by TRS pursuant to Section 8.02 C, provided that Management
Company shall not expend more than the balance in the Reserve without the prior
approval of TRS. Management Company will endeavor to follow the applicable FF&E
Estimate, but shall be entitled to depart therefrom (but not exceeding the
Reserve balance), in its reasonable discretion, provided that (a) such
departures from the FF&E Estimate result from circumstances which could not
reasonably have been foreseen at the time of the submission of such FF&E
Estimate; and (b) such departures from the FF&E Estimate result from
circumstances which require prompt repair and/or replacement; and (c) Management
Company has submitted to TRS a revised FF&E Estimate setting forth and
explaining such departures. At the end of each Fiscal Year, any amounts then
remaining in the Reserve shall be carried forward to the next Fiscal Year.

 

E.           If any FF&E Estimate which is prepared for a given Fiscal Year
would require funding in excess of the percentage of Gross Revenues which is
required under Section 8.02A, TRS may either (i) agree to increase the
percentage of Gross Revenues up to the level set forth in such FF&E Estimate, in
order to provide the additional funds required, such increases to be treated as
Operating Expenses; or (ii) make a lump-sum contribution to the Reserve in the
necessary amount, in which case such contribution plus interest (at Prime Rate
plus one percentage point per annum) shall be reimbursed to TRS from Gross
Revenues in equal installments over a period of time mutually agreed upon by TRS
and Management Company, and such installment repayments shall be Operating
Expenses. If TRS elects not to agree to either option for excess funding of the
Reserve, Management Company shall be entitled, at its option, to terminate this
Agreement upon ninety (90) days’ written notice to TRS; however, such failure by
TRS shall not be deemed a Default by TRS unless such failure to provide excess
funding will cause a default under the Franchise Agreement.

 



23

 

 

8.03        Building Alterations, Improvements, Renewals and Replacements

 

A.           Management Company shall prepare an annual estimate (“Capital
Expenditures Estimate”) of the expenses necessary for major repairs,
alterations, improvements, renewals, and replacements (which repairs,
alterations, improvements, renewals, and replacements are not routine
maintenance, repairs, and alterations charged to the Reserve in accordance with
the Uniform System of Accounts) to the structural, mechanical, electrical,
heating, ventilating, air conditioning, plumbing, and vertical transportation
elements of the Hotel building (“TRS-Funded Capital Expenditures”) and shall
submit such Capital Expenditures Estimate to TRS for its approval at the same
time the Preliminary Annual Operating Projection described in Section 9.03 is
submitted. Management Company shall not make any TRS-Funded Capital Expenditures
without the prior written consent of TRS except to the extent such expenditures
are: (i) required by any law (including, without limitation, any law, ordinance,
code, or regulation of any governmental authority or agency having jurisdiction
over the business or operation of the Hotel); or (ii) required under the
Franchise Agreement; or (iii) otherwise required to avoid the risk of harm or
further damage to persons or property.

 

B.           The cost of all TRS-Funded Capital Expenditures shall be borne
solely by TRS and shall not be paid from Gross Revenues or from the Reserve. The
failure of TRS to provide funding for any TRS-Funded Capital Expenditure
described in clause (i), (ii), or (iii) of Section 8.03 A shall be a Default by
TRS, and Management Company shall be entitled to terminate this Agreement (along
with other remedies it may have under this Agreement).

 

8.04        Liens

 

Management Company and TRS shall use their best efforts to prevent any liens
from being filed against the Hotel which arise from any maintenance, changes,
repairs, alterations, improvements, renewals, or replacements in or to the
Hotel. They shall cooperate fully in obtaining the release of any such liens,
and the cost thereof shall be treated the same as the cost incurred pursuant to
Section 8.03 (except that if the lien was occasioned by the fault of one of the
parties then the cost of releasing said lien shall be borne by such party).

 

8.05        Ownership of Replacements

 

All changes, repairs, alterations, improvements, renewals, or replacements to
the Hotel made pursuant to this Article VIII shall be the property of TRS.



24

 

 

ARTICLE IX

BOOKKEEPING AND OPERATING ACCOUNTS

 

9.01        Books and Records

 

Books of control and account shall be kept on the accrual basis and in material
respects in accordance with the Uniform System of Accounts, with the exceptions
provided in this Agreement. TRS may, at reasonable intervals during Management
Company's normal business hours, examine such records. Within sixty (60) days
following the close of each Fiscal Year, Management Company shall furnish TRS a
statement (the “Annual Operating Statement”) in reasonable detail summarizing
the Hotel operations for such Fiscal Year and a certificate of Management
Company's chief accounting officer certifying that such year-end statement is
true and correct to the best of his or her knowledge and belief. If TRS raises
no objections within thirty (30) days after receipt of the Annual Operating
Statement, the Annual Operating Statement shall be deemed to have been accepted
by TRS. If TRS does raise any such objection, TRS shall arrange for an
independent audit to be commenced within sixty (60) days after the date of such
objection, and shall diligently cause such audit to be completed within a
reasonable period of time. TRS shall pay all costs of such audit at its sole
expense (and not as an Operating Expense); however, if such audit establishes
that Management Company has understated Operating Profit for that Fiscal Year by
seven percent (7%) or more, the reasonable costs and expenses of such audit
shall be paid as an Operating Expense.

 

9.02        Hotel Accounts: Expenditures

 

A.           All funds derived from the operation of the Hotel shall belong to
and be the property of TRS and shall be deposited by Management Company in bank
accounts established by Management Company in Management Company’s name as agent
for TRS in one or more banks approved by TRS (the “Operating Accounts”). For
purposes of this Section 9.02, Operating Accounts shall include the Reserve. All
disbursements and withdrawals from the Operating Accounts as required or
permitted under this Agreement (e.g., the payment of all Operating Expenses and
the distribution of Operating Profit) shall be made by bonded representatives of
Management Company whose signatures have been authorized. Reasonable petty cash
funds and house banks, in amounts satisfactory to TRS, shall be maintained at
the Hotel.

 

B.           All payments to be made by Management Company hereunder shall be
made from the Operating Accounts, from petty cash funds, or from Working Capital
provided by TRS pursuant to Section 7.01. Debts and liabilities incurred by
Management Company as a result of its operation and management of the Hotel
pursuant to the terms hereof, whether asserted before or after Termination, will
be paid by TRS to the extent funds are not available for that purpose from Gross
Revenues. Management Company shall not be required to make any advance or
payment to or for the account of TRS except out of such funds, and Management
Company shall not be obligated to incur any liability or obligation for TRS's
account unless TRS shall have furnished sufficient funds for the discharge of
such liability or obligation.

 



25

 

 

C.           Neither party shall borrow money in the name of or pledge the
credit of the other. In no event shall Management Company be required to pledge
its own credit for any reason in connection with services rendered under this
Agreement.

 

D.           All Operating Accounts shall be owned by TRS and shall be solely
controlled and operated by Management Company as the agent of TRS; the agency
status of Management Company shall be designated on the checks and drafts drawn
on such Operating Accounts.

 

9.03        Annual Operating Projection

 

A.           On or before the first day of December of each Fiscal Year, a
preliminary draft of the budget (“Preliminary Annual Operating Projection”),
setting forth Management Company's reasonable estimate, based on assumptions
believed by Management Company to be reasonable at the time of preparation of
the Preliminary Annual Operating Projection, of Gross Revenues, Operating
Expenses, and Operating Profit for the forthcoming Fiscal Year for the Hotel,
shall be prepared by Management Company and submitted to TRS for its review and
approval (which shall not be unreasonably withheld, conditioned, or delayed). If
TRS does not approve the Preliminary Annual Operating Projection in full, within
thirty (30) days of its receipt, TRS shall notify Management Company of each
category of expenses (a “Category”) of which TRS does not approve and include a
reasonably detailed explanation of any such objection. The Preliminary Annual
Operating Projection thereafter shall be revised as TRS and Management Company
may agree, and shall, upon TRS’s approval, constitute the approved Annual
Operating Projection (“Approved Annual Operating Projection”) for the
forthcoming Fiscal Year. In the event that TRS does not notify Management
Company in writing within said 30-day review period that it does not approve of
specified Categories, the Preliminary Annual Operating Projection shall
constitute the Approved Annual Operating Projection for the forthcoming Fiscal
Year. The approval of TRS shall not be required with respect to any Category if,
and to the extent that, the Preliminary Annual Operating Projection with respect
to such Category for a given Fiscal Year is, in all material respects, the same
as the Approved Annual Operating Projection for the preceding Fiscal Year with
adjustments for inflation.

 

B.           If TRS and Management Company fail to mutually agree on any given
Category or Categories in the Preliminary Annual Operating Projection within
forty-five (45) days after the submission to TRS of the preliminary draft
described in the first sentence of 9.03 A, Management Company shall continue to
manage and operate the Hotel as follows until such agreement is reached: (i)
with respect to each Category in such Preliminary Annual Operating Projection
which has been approved or deemed approved by TRS, Management Company may make
expenditures and incur obligations under such Category as so approved; and (ii)
with respect to any Category which has not been approved by TRS, Management
Company may continue to make expenditures and incur obligations under such
Category in accordance with the amounts provided for such Category in the
Approved Annual Operating Projection for the prior Fiscal Year, with adjustments
for inflation and with such additional adjustments therein as shall be necessary
to take into account: (x) any differences in occupancy which may be experienced
in the current Fiscal Year as compared to the prior Fiscal Year; and (y) any
increased costs beyond the control of Management Company for the same or
comparable services or products.

 



26

 

 

C.           Management Company shall, from time to time during each Fiscal Year
as it deems appropriate, suggest revisions to the Approved Annual Operating
Projection for TRS's review and approval; each party will at all times give good
faith consideration to the other party’s suggestions regarding revisions to the
Approved Annual Operating Projection. Management Company will use commercially
reasonable and diligent efforts to achieve the goals reflected in the Approved
Annual Operating Projection; however, the same cannot be relied upon as a
guarantee, representation, warranty, or assurance of actual results that may be
experienced during and for such Fiscal Year. Management Company shall not,
except as provided in Sections 8.03 A, 9.03 B and 9.03 D, depart from the
Approved Annual Operating Projection, or make any expenditures or incur any
expenses not provided for therein, without TRS's prior approval.

 

D.           TRS and Management Company acknowledge that the Approved Annual
Operating Projection is an estimate only and that unforeseen circumstances such
as, but not limited to, the costs of labor, materials, services and supplies,
casualty, operation of law, or economic and market conditions may make adherence
to the Approved Annual Operating Projection impracticable for certain
Categories. The Category under which any expenditure or obligation falls shall
be determined in accordance with the Uniform System of Accounts.

 

9.04        Operating Deficits

 

If Management Company should anticipate any Operating Loss for any Accounting
Period, Management Company shall immediately so advise TRS in writing, setting
forth the estimated amount of such deficiency and an explanation or
justification therefor.

 

ARTICLE X

FRANCHISE AGREEMENT

 

During the Term of this Agreement, the Hotel shall be managed and operated in
strict compliance with the terms and conditions of the Franchise Agreement
(including but not limited to all terms and conditions regarding confidentiality
and operation of the Hotel), and Management Company, to the extent sufficient
Working Capital and funding for expenditures described in Article VIII of this
Agreement exist, shall at all times comply with such Franchise Agreement and
advise and assist TRS in the performance and discharge of its covenants and
obligations thereunder. TRS shall comply with any capital expenditure, product
improvement plan, operating standard changes, or other requirements imposed from
time to time by the Franchisor under the Franchise Agreement, the cost of which
shall be paid in accordance with this Agreement. In the event of any conflicts
between any provisions of this Agreement and the Franchise Agreement, the
provisions of the Franchise Agreement shall control. TRS acknowledges that
Franchisor shall have the right to communicate directly with Management Company
regarding day-to-day operation of the Hotel. TRS shall not enter into any
amendment, restatement, or renewal of the Franchise Agreement which would in any
event have an adverse impact on the amount of fees to be paid to Management
Company under this Agreement without Management Company’s prior written
approval, which approval may be withheld in Management Company’s sole
discretion.

 



27

 

 

ARTICLE XI

POSSESSION AND USE OF HOTEL

 

11.01      Use

 

A.           TRS covenants that, so long as an Event of Default by Management
Company has not occurred and TRS has not exercised any right to terminate this
Agreement (under any Section of this Agreement), Management Company shall have
the right to quietly hold, occupy, and enjoy the Hotel throughout the Term
hereof free from hindrance or ejection by TRS or other party claiming under,
through, or by right of TRS, except as may otherwise be specified in this
Agreement.

 

B.           Management Company shall manage and operate the Hotel in accordance
with the provisions of Article X relating to the Franchise Agreement and shall
in addition comply with and abide by all applicable Legal Requirements.

 

C.           Management Company shall have the option to terminate this
Agreement at any time upon sixty (60) days' written notice to TRS in the event
of a withdrawal or revocation, by any lawful governing body having jurisdiction
thereof, of any material license or permit required for Management Company's
performance hereunder, if such withdrawal or revocation is due to circumstances
beyond Management Company's control; provided, that Management Company shall not
be permitted to exercise such option to terminate until such time as TRS (which
agrees to use commercially reasonable efforts) shall have arranged for a
replacement manager for the Hotel satisfactory to and approved by the Franchisor
under the Franchise Agreement. Such termination shall be effective as of the
date such replacement manager has commenced management of the Hotel pursuant to
its agreement with TRS.

 

11.02      TRS's Right to Inspect

 

TRS or its agent shall have access to the Hotel at any and all times and shall
endeavor in good faith to provide at least 24 hours’ notice to Management
Company prior to exercising its rights under this Section 11.02, except in the
event of an emergency. 

 

28

 



 

11.03      Centralized Services

 

A.           In operating the Hotel for the benefit of TRS, there may be, from
time to time, opportunities to provide some services on a centralized or shared
basis (“Centralized Services”) which would otherwise be provided separately for
or at the Hotel. Pursuant to the Approved Annual Operating Projection, TRS shall
reimburse Management Company for any such Centralized Services as may from time
to time be provided to the Hotel by Management Company or Management Company’s
Affiliates more efficiently on a group or centralized basis rather than on an
individual basis. The Centralized Services shall include, without limitation,
the following: (a) marketing, advertising and promotion; (b) payroll processing,
accounting, and MIS support services; (c) revenue management, (d) recruiting,
training, career development, and relocation in accordance with Management
Company's or its Affiliates’ relocation plan; (e) Employee Benefits
administration; (f) engineering and risk management; (g) information technology;
(h) legal support (such as license and permit coordination and standardized
contracts); (i) purchasing arising out of ordinary hotel operations; and (j)
such other additional services which are or may be, from time to time, furnished
for the benefit of Management Company’s or its Affiliates’ hotels or in
substitution (and without duplication) of services now performed at Management
Company’s or its Affiliates’ individual hotels which may be more efficiently
performed on a group or centralized basis.

 

B.           The costs of Centralized Services shall consist of the actual cost
of the services without mark-up or profit to Management Company or any
Affiliates, but shall include: (a) Employee Benefit costs; (b) cost of equipment
used in performing Centralized Services; and (c) overhead costs, reasonably
allocated thereto of any office providing Centralized Services. Costs and
expenses incurred in providing Centralized Services shall be allocated in the
manner described in the Approved Annual Operating Projection and on a fair and
equitable basis among all hotels receiving any such Centralized Services; the
costs and expenses for Centralized Services shall not exceed the amounts for
such services set forth in the Approved Annual Operating Projection. Costs of
Centralized Services shall be an Operating Expense. In addition, if equipment is
installed and maintained at the Hotel in connection with the rendition of any
Centralized Services, all costs thereof will be charged to the operation of the
Hotel, as determined by Management Company in good faith and consistent with
GAAP and the Uniform System of Accounts.

 

C.           Except to the extent of any delegation of rights and obligations
under Section 19.01 A of this Agreement, in no event shall Management Company's
Affiliates be deemed a party to this Agreement or responsible in any way for
Management Company's obligations pursuant to this Agreement by virtue of
providing any services described in this Agreement (including, without
limitation, Centralized Services) to Management Company and TRS reimbursing
Management Company for the expenses incurred in connection therewith.

 



29

 

 

ARTICLE XII

INSURANCE

 

12.01      Property and Operational Insurance

 

A.          Management Company and/or its Affiliates shall, commencing with the
Management Commencement Date and continuing throughout the Term of this
Agreement, procure and maintain, as an Operating Expense, with insurance
companies reasonably acceptable to TRS or by legally qualifying itself as a self
insurer, a minimum of the following insurance to the extent reasonably
commercially available:

 

(i)          Insurance on the Hotel (including contents) against loss or damage
by fire, lightning and all other risks covered by the usual standard extended
coverage endorsements, with deductible limits approved by TRS, in an amount not
less than ninety percent (90%) of the replacement cost thereof (Management
Company acknowledges that TRS may require such insurance to be in an amount up
to one hundred percent (100%) of replacement cost);

 

(ii)         Insurance against loss or damage from explosion of boilers,
pressure vessels, pressure pipes and sprinklers, to the extent applicable,
installed in the Hotel;

 

(iii)        Insurance on the Hotel (including contents) against loss or damage
by earth movement, with deductible limits approved by TRS, in an amount to be
reasonably determined by TRS consistent with local market conditions;

 

(iv)       Business interruption insurance covering loss of profits and
necessary continuing expenses for interruptions caused by any occurrence covered
by the insurance referred to in Section 12.01 A1, A2, and A3, of a type and in
amounts and with such deductible limits as are approved by TRS;

 

(v)        Workers' compensation and employer's liability insurance as may be
required under applicable laws covering all of Hotel Employees in each case,
with such deductible limits as are approved by TRS;

 

(vi)       Fidelity bonds, in amounts and with deductible limits approved by
TRS, covering Management Company's employees in job classifications which TRS
reasonably requests be bonded;

 

(vii)      Commercial general liability insurance, including contractual
liability, independent contractors, bodily injury, and broad form property
damage, with a combined single limit for bodily injury and property damage of
Twenty Five Million Dollars ($25,000,000) per occurrence. This requirement can
be met through a combination of primary commercial general liability and
umbrella/excess liability policies. Coverage shall be primary with respect to
any coverage purchased by the TRS. Liquor Liability shall also be provided with
a limit of Twenty Five Million Dollars ($25,000,000);

 

(viii)     Coverage against liability for bodily injury or property damage
arising out of the use by or on behalf of the Management Company and/or its
Affiliates of any owned, non-owned, or hired automotive equipment for a limit
not less One Million Dollars ($1,000,000); and if applicable, garage keeper's
legal liability insurance in the amount of One Million Dollars ($1,000,000);
and 

 

30

 



 

(ix)        Such other insurance in amounts as Management Company and TRS, in
their reasonable judgment, mutually deem advisable for protection against
claims, liabilities and losses arising out of or connected with the operation of
the Hotel.

 

12.02      General Insurance Provisions

 

All policies of insurance required under Section 12.01, Paragraphs 1-4 shall be
carried in the name of Management Company and/or its Affiliates. The TRS and the
Qualified Lender shall be listed as their respective interests may appear; and
losses thereunder shall be payable to the parties as their respective interests
may appear. All insurance described in Section 12.01, Paragraphs 7-8 shall name
TRS as an additional insured.

 

12.03      Coverage

 

All insurance described in Section 12.01 may be obtained by Management Company
and/or its Affiliates by endorsement or equivalent means under its blanket
insurance policies, provided that such blanket policies are satisfactory to and
approved by TRS. Management Company and/or its Affiliates may self insure or
otherwise retain such risks or portions thereof as it does with respect to other
similar hotels it owns, leases or manages.

 

12.04      Cost and Expense

 

A.           Insurance premiums and any costs or expenses with respect to the
insurance described in Section 12.01 shall be Operating Expenses in determining
Operating Profit.

 

B.           Upon Termination of this Agreement, an escrow fund in an amount
reasonably acceptable to Management Company shall be established from Gross
Revenues (or, if Gross Revenues are not sufficient, with funds provided by TRS)
to cover the amount of any costs which will eventually have to be paid by either
TRS or Management Company with respect to insurance premiums, if any, not fully
billed and paid for prior to Termination and pending or contingent claims,
including those which arise after such Termination for causes arising during the
Term of this Agreement. Upon the final disposition of all such pending or
contingent claims, any unexpended funds remaining in such escrow shall be paid
to TRS.

 

12.05      Policies and Endorsements

 

A.           The party procuring insurance hereunder shall deliver to the other
party certificates of insurance with respect to all policies so procured,
including existing, additional and renewal policies and, in the case of
insurance about to expire, shall deliver certificates of insurance with respect
to the renewal policies no later than five (5) days after expiration (renewal). 

 

31

 



 

B.           All policies of insurance provided for under this Article XII
shall, to the extent obtainable, have attached thereto an endorsement that such
policy shall not be canceled, non-renewed or to the extent reasonably
commercially available, materially changed without at least thirty (30) days’
prior written notice to TRS and Management Company.

 

C.           TRS must participate in the coverage obtained by Management Company
and/or its Affiliates specified in Section 12.01, Paragraphs 5 through 9.
However, TRS may, at its option, procure and maintain the insurance specified in
Section 12.01, Paragraphs 1 through 4, with insurance companies reasonably
acceptable to Management Company and/or its Affiliates, subject to the
following: (i) all such policies of insurance shall be carried in the name of
TRS, with Management Company and/or its Affiliates as a named insured; (ii) any
property losses thereunder shall be payable to the respective parties as their
interests may appear; (iii) premiums for such insurance coverage shall be
treated as Operating Expenses, provided that if the cost of such insurance
procured by TRS exceeds the cost of Management Company’s and/or its Affiliates’
comparable coverage, such excess costs shall be the sole responsibility of TRS
and shall not be an Operating Expense; and (iv) any business interruption
insurance placed by TRS shall include coverage for Management Company’s and/or
its Affiliates’ potential lost management fees. Should TRS exercise its option
to procure the insurance described in this subsection C, TRS hereby waives its
rights of recovery from Management Company and/or its Affiliates (and their
respective directors, officers, shareholders, agents and employees) for loss or
damage to the Hotel and any resultant interruption of business.

 

12.06      Indemnification

 

A.           TRS shall indemnify, defend, and hold harmless Management Company,
its Affiliates (to the extent that any such Affiliate has Harms arising in
connection with the Hotel) its upstream ownership entities, and their respective
directors, officers, shareholders, employees, and agents (collectively,
“Management Company Indemnified Parties”), from and against all claims, causes
of action, losses, attorneys’ fees, and other costs and expenses (including, but
not limited to, liquidated damages, transfer fees, and termination costs),
liabilities, and damages (collectively referred to as “Harms”) imposed upon or
incurred by or asserted against the Management Company Indemnified Parties
under, on account of, or with respect to this Agreement arising out of or
resulting from: (i) Management Company's or its Affiliates’ performance of this
Agreement, including without limitation Harms arising from its day-to-day
operation of the Hotel (but excepting Harms to the extent Management Company is
obligated to indemnify TRS with respect thereto under Section 12.06 C, below);
or (ii) the failure by TRS to (x) provide necessary funds to the Reserve; or (y)
make necessary TRS-Funded Capital Expenditures required under this Agreement; or
(z) comply with applicable Legal Requirements or any requirements imposed by the
Franchisor in accordance with the Franchise Agreement or necessary to maintain
the safety or structural soundness of the Hotel. Without limiting the generality
of the foregoing, TRS shall indemnify, defend, and hold harmless the Management
Company Indemnified Parties from and against all Harms imposed upon or incurred
by or asserted against the Management Company Indemnified Parties, including
without limitation Harms under or with respect to the Franchise Agreement, which
arise as a result of: (a) any default by TRS under the terms of this Agreement
or the Franchise Agreement (or related agreements entered into by TRS in
connection with the Franchise Agreement) unless such default is caused by the
gross negligence or willful misconduct of Management Company and/or its
Affiliates; (b) the transfer by TRS of the Hotel or any interest of TRS in the
Hotel; or (c) the failure by TRS to provide necessary funds to the Reserve or
make necessary TRS-Funded Capital Expenditures required to comply with
applicable Legal Requirements or any requirements imposed by the Franchisor in
accordance with the Franchise Agreement or necessary to maintain the safety or
structural soundness of the Hotel. Any amounts paid by TRS under this 12.06 A
shall be paid from TRS’s funds (not from Gross Revenues or from the Reserve) and
shall not be treated as Operating Expenses. 

 

32

 



 

B.           TRS shall indemnify, defend, and hold harmless the Management
Company Indemnified Parties from and against all Harms arising out of or
resulting from all liabilities which accrued (or which stem from events which
occurred) prior to the Management Commencement Date (referred to as “Prior
Liabilities”). Any Prior Liabilities shall be paid for by TRS (not from Gross
Revenues or from the Reserve) and shall not be treated as Operating Expenses.

 

C.           Management Company and/or its Affiliates shall indemnify, defend,
and hold harmless the TRS and its directors, officers, shareholders, employees,
and agents from and against all Harms to the extent that such Harm arises out of
or results from the gross negligence or willful misconduct of Management Company
and/or its Affiliates. Any amounts paid by Management Company under this 12.06 C
shall be paid from Management Company’s funds (not from Gross Revenues or from
the Reserve) and shall not be treated as Operating Expenses.

 

D.           The provisions of this Section 12.06 shall survive Termination of
this Agreement.

 



33

 

 

ARTICLE XIII

REAL ESTATE AND PROPERTY TAXES

 

13.01      Impositions

 

During the Term of the Agreement all real estate or ad valorem property taxes,
assessments, inventory and personal property taxes and similar charges on or
relating to the Hotel (collectively, “Impositions”) following or allocable to
the period following the Management Commencement Date shall be paid by
Management Company, to the extent sufficient Working Capital exists, from Gross
Revenues before any fines, penalties, or interest are added thereto or liens are
placed upon the Hotel, unless payment is in good faith being contested and
enforcement thereof is stayed. Management Company, either in its own name or, if
legally required, in TRS's name, may contest by appropriate proceedings
conducted in good faith and with due diligence the amount, validity or
application in whole or in part of any such Imposition or any lien therefor, and
TRS shall have the right to participate in any such proceedings. In the event
Gross Revenues are likely to be insufficient to pay such Impositions when due,
Management Company shall so advise TRS no later than thirty (30) days prior to
the due date of such Impositions in order to provide TRS sufficient time in
which to provide funds sufficient for the payment of such Impositions.
Management Company shall also, no later than thirty (30) days prior to the date
payment is due or three (3) days following the written request from TRS, furnish
TRS with copies of official tax bills and assessments and evidence of payment or
contest thereof. Any refund or rebate of any Impositions shall be credited to
Operating Profit in the Fiscal Year in which such refund is received. All
reasonable costs incurred in connection with any such negotiations or
proceedings shall constitute an Operating Expense for the year in which they are
paid. Notwithstanding the foregoing, no such contest shall be conducted if it
will in any way endanger title to the Hotel, the land on which the Hotel is
located, or TRS's interest in the Hotel, or create a cloud on title to any of
the foregoing or constitute a default under any financing secured by the Hotel.
TRS shall within thirty (30) days of receipt of evidence of payment or contest
furnish Management Company with copies of official tax bills and assessments and
of payment or contest thereof. All Impositions shall constitute an Operating
Expense from Gross Revenues in determining Operating Profit, unless otherwise
specified in this Agreement; provided, however, that any fines, penalties, or
interest added thereto to the extent resulting from TRS’s acts or omissions
shall be paid by TRS at its sole expense.

 

13.01      TRS’s Responsibility

 

“Impositions” shall not include the following, all of which shall be paid solely
by TRS, not from Gross Revenues nor from the Reserve: (1) Any income, excess
profits, or revenue taxes of TRS or any person, firm, or entity as a partner of
TRS; (2) Special assessments imposed because of facilities which are constructed
by or on behalf of the assessing jurisdiction (e.g., roads, sidewalks, sewers,
etc.) which directly benefit the Hotel; (3) “Impact Fees” which are required of
TRS as a condition to the issuance of site plan approval, zoning variances, or
building permits; and (4) “Tax-increment financing” or similar financing whereby
the municipality or other taxing authority has assisted in financing the
construction of the Hotel by temporarily reducing or abating normal Impositions
in return for substantially higher levels of Impositions at later dates.

 



34

 

 

ARTICLE XIV

HOTEL EMPLOYEES

 

14.01      Employees

 

A.           Management Company shall have the discretion and obligation to
hire, promote, supervise, direct, and train all employees at the Hotel
(collectively, “Hotel Employees”), to fix their terms of compensation, and
generally to establish and maintain policies relating to employment at the
Hotel. All Hotel Employees shall at all times be the employees of Management
Company and not of TRS, and TRS shall have no responsibility or control
respecting such employees unless otherwise specified in this Agreement. If the
Hotel’s Operating Accounts are at any time insufficient to pay Employee
Benefits, including without limitation, the salaries, incentives, or other
compensation payable to Hotel Employees, TRS shall be obligated to fund any such
Employee Benefits prior to the respective payroll period. No collective
bargaining agreements will be signed without TRS's and Management Company’s
approval. Management Company shall inform TRS as to the name, background, and
qualifications of the Hotel's General Manager. If Management Company desires to
change the General Manager, Management Company shall endeavor to give TRS at
least forty-five (45) days’ prior notice, if feasible, of such change stating
the reasons for such change and informing TRS of the name, background, and
qualifications of any replacement General Manager. TRS shall have the right to
interview the proposed replacement General Manager and shall be given the
opportunity to meet with the appropriate senior executives of Management Company
to discuss the advisability of effectuating any proposed hiring, dismissal, or
transfer and any possible alternatives thereto. Management Company shall
consider in good faith the opinions and requests of TRS with respect to such
matters, and, if Management Company elects not to implement any such request,
Management Company shall explain its decision to TRS in reasonable detail.

 

B.           TRS shall reimburse Management Company for: (i) salaries, wages,
and/or benefits of any officers, directors, or employees of Management Company
or Management Company’s Affiliates who shall be employed regularly or
temporarily or assigned on a full-time basis at the Hotel; and (ii) personnel of
Management Company or Management Company’s Affiliates not employed at the Hotel
providing information systems support or legal, accounting, or tax services to
Management Company in connection with the operation of the Hotel (without
duplication of reimbursements included in Centralized Services). All costs and
expenses described under this subsection B shall be Operating Expenses and not
exceed the amount for such services set forth in the Approved Annual Operating
Projection without the approval of TRS.

 

C.           Management Company and TRS agree to cooperate with each other to
attempt to avoid any disqualification of qualified employee benefit plans of
either of them to the extent such plans may be affected by the provisions of
this Agreement or the services provided hereunder; provided, however, that
neither Management Company nor TRS shall be required to change the terms of any
such plan as part of such cooperation.

 

D.           All personnel employed at the Hotel shall be recruited and trained
by Management Company in a manner consistent with Management Company's practices
at other comparable hotels managed and operated by Management Company.

 

E.           Neither TRS nor Management Company shall directly or indirectly
solicit, employ, or hire any employees of the other party without the other
party’s consent during the Term of this Agreement and continuing for a period of
one year following the Termination of this Agreement. Notwithstanding the
foregoing to the contrary, either party may use an independent employment agency
or advertisements to make general solicitations for employment, provided that
the other party’s employees are not targeted specifically.

  

35

 



 

14.02      Termination

 

At Termination, other than by reason of an Event of Default by Management
Company hereunder, an escrow fund shall be established from Gross Revenues (or,
if Gross Revenues are not sufficient, with funds provided by TRS) to reimburse
Management Company for (i) all costs and expenses incurred by Management Company
which arise out of either the transfer or the termination of employment of
Management Company’s employees at the Hotel, such as reasonable transfer costs,
unemployment compensation, other employee liability costs (including without
limitation costs incurred pursuant to the Worker Adjustment and Retraining
Notification Act of 1990 (as amended, the “WARN Act”)); (ii) to pay Employee
Benefits as of the Termination date; and (iii)  a reasonable allowance for
severance pay for Executive Employees (as defined below) of the Hotel who do not
continue to be employed with respect to the Hotel and who will not be
transferred to another hotel owned or managed by Management Company. The amount
of such allowance for severance shall not exceed an amount equal to Management
Company’s then-current severance benefit for such terminated Executive
Employees, unless TRS otherwise approves. As used herein, the term “Executive
Employees” shall mean each member of the senior executive staff and each
department head of the Hotel.

 

14.03      Employee Claims

 

Management Company shall pay from its own funds, and not from Gross Revenues,
for any Employee Claim and for the defense of any Employee Claim which is proven
to have arisen as the result of: (i) a clear, substantial, and continuing
violation of the standards of responsible labor relations as generally practiced
by prudent owners or operators of similar hotel properties in the general
geographic area of the Hotel, and (ii) action or inaction that is not the
isolated act of individual employees, but rather is a direct result of corporate
policies of Management Company which either encourage or fail to discourage such
conduct. In addition, Management Company shall indemnify, defend, and hold
harmless the TRS from and against any fines or judgments arising out of such
conduct, and all litigation expenses (including reasonable attorneys’ fees and
expenses) incurred in connection therewith. Any dispute between TRS and
Management Company as to whether or not certain conduct by Management Company is
not in accordance with the aforesaid standards shall be resolved by arbitration.
Notwithstanding anything to the contrary in this Agreement, Management Company
shall not be deemed to be in breach of any provision of this Agreement or liable
for any Employee Claim by reason of any act or omission of any Hotel Employee
unless such act or omission resulted directly from the actions described in
clause (i) or (ii) in this Section 14.03.

  

36

 



 

ARTICLE XV

DAMAGE AND CONDEMNATION

 

15.01      Damage and Repair

 

A.           If, during the Term hereof, the Hotel is damaged or destroyed by
fire, casualty, or other cause, TRS shall, with all reasonable diligence, to the
extent that proceeds from the insurance described in Section 12.01 are available
(subject to the provisions of any Mortgage encumbering the Hotel) for such
purpose, repair or replace the damaged or destroyed portion of the Hotel to
substantially the same condition as existed previously.

 

B.           In the event damage or destruction to the Hotel from any cause
materially and adversely affects the operation of the Hotel and TRS fails to
timely (subject to unreasonable delays caused by Management Company, including
unreasonable delays in adjusting the insurance claim with the carriers which
participate in Management Company’s blanket insurance program) commence and
complete the repairing, rebuilding, or replacement of the same so that the Hotel
shall be substantially the same as it was prior to such damage or destruction,
Management Company may, at its option, elect to terminate this Agreement upon
ninety (90) days’ written notice. Additionally, if the Franchise Agreement is
terminated due to TRS’s failure to repair and restore the Hotel, this Agreement
shall terminate effective upon the termination of the Franchise Agreement.

 

15.02      Condemnation

 

A.           If all or substantially all of the Hotel is taken in any eminent
domain, condemnation, compulsory acquisition, or similar proceeding by any
competent authority for any public or quasi-public use or purpose, this
Agreement shall terminate as of the date Management Company ceases to have
physical possession of the Hotel. Any award for such taking or condemnation is
to be paid to TRS, provided that Management Company may advance and collect any
claims to which it may be entitled as a result of such taking in accordance with
the terms of Section 15.02 C.

 

B.           In the event a portion of the Hotel shall be taken by the events
described in Section 15.02 A or the entire Hotel is affected on a temporary
basis but the result is not to make it unreasonable to continue to operate the
Hotel, this Agreement shall not terminate. However, so much of any award for any
such partial or temporary taking or condemnation shall be made available by TRS
as shall be necessary to render the Hotel equivalent to its condition prior to
such event, and the balance of such award, if any, shall be paid over to TRS.

 

C.           All condemnation awards or payments in lieu thereof for the value
of the land and improvements so taken shall be the sole and exclusive property
of TRS. Management Company may make a claim to the condemning authority for its
loss of business arising from the events described in this Section 15.02, but
only to the extent that such claim in no way prejudices, diminishes, reduces, or
impairs TRS's rights under the preceding sentence.

 



37

 

 

ARTICLE XVI

DEFAULTS

 

16.01      Default

 

Each of the following shall constitute a “Default,” to the extent permitted by
applicable law:

 

A.           The commencement of any judicial or administrative proceeding or
non-judicial proceeding or the appointment of a receiver, trustee, or custodian
for all or any substantial part of the property of Management Company or TRS, as
the case may be.

 

B.           The commencement by Management Company or TRS, as the case may be,
of any voluntary case or proceeding under present or future federal bankruptcy
laws or under any other bankruptcy, insolvency, or other laws respecting
debtor's rights.

 

C.           The making of a general assignment by Management Company or TRS, as
the case may be, for the benefit of its creditors.

 

D.           The entry against Management Company or TRS, as the case may be, of
any “order for relief” or other judgment or decree by any court of competent
jurisdiction in any involuntary proceeding against Management Company or TRS, as
the case may be, under any present or future federal bankruptcy laws or under
any other bankruptcy, insolvency, or other laws respecting debtor's rights, if
such order, judgment, or decree continues unstayed and in effect for a period of
sixty (60) consecutive days.

 

E.           Except as otherwise provided in subsection G below, the failure of
Management Company or TRS, as the case may be, to make any payment to be made in
accordance with the terms hereof within ten (10) days after written notice, when
such payment is due and payable.

 

F.           Receipt by the Franchisee of any notice from the Franchisor
claiming or alleging any default under the Franchise Agreement, if such default
is due to any act or omission of TRS or Management Company, as the case may be,
and is not cured, to the satisfaction of the Franchisor within fifteen (15) days
following the Franchisee’s receipt of such notice (or, if such default cannot
reasonably be cured within fifteen (15) days and TRS or Management Company, as
the case may be, immediately proceeds with due diligence to cure such default,
then within such additional period of time as is reasonably required for such
cure, taking into account the termination provisions of the Franchise
Agreement).

 

G.           The failure of TRS to provide to Management Company sufficient
Working Capital to operate the Hotel as required by Article VII within three (3)
days after TRS’s receipt of a Funds Request from Management Company.

 



38

 

 

H.           The failure of Management Company or TRS, as the case may be, to
perform, keep, or fulfill any of the other covenants, undertakings, obligations,
or conditions set forth in this Agreement, and the continuance of such Default
for a period of thirty (30) days after notice of said failure, or if such
Default cannot be reasonably cured within said 30-day time period, the failure
of the defaulting party to commence the cure of such Default within said 30-day
period or thereafter the failure to diligently pursue such efforts to
completion.

 

16.02      Event of Default

 

Upon the occurrence of any Default by either party (referred to as the
“defaulting party”) under Section 16.01 A, B, C or D, such Default shall
immediately and automatically, without the necessity of any notice to the
defaulting party, constitute an “Event of Default” under this Agreement. Upon
the occurrence of any Default by a defaulting party under Section 16.01 E, F, G,
or H, such Default shall constitute an “Event of Default” under this Agreement
if the defaulting party fails to cure such Default within the respective cure or
payment period (as specified in the applicable subsection) after written notice
from the non-defaulting party specifying such Default and demanding such cure or
payment; provided, however, that if a Default under Section 16.01 H is such that
it cannot reasonably be cured within said 30-day period, an “Event of Default”
shall then occur if the defaulting party fails to commence the cure of such
Default within the specified 30-day period or thereafter fails to diligently
pursue such efforts to completion.

 

16.03      Remedies upon Event of Default

 

Upon the occurrence of an Event of Default, the non-defaulting party shall have
the right to pursue any one or more of the following courses of action: (i) in
the event of a material breach by the defaulting party of its obligations under
this Agreement, to terminate this Agreement by written notice to the defaulting
party, which Termination shall be effective as of the effective date which is
set forth in said notice (provided that said effective date shall be at least
thirty (30) days after the date of said notice; or, if the defaulting party is
the employer of all or a substantial portion of the employees at the Hotel, the
30-day period shall be extended to such period of time as may be necessary under
applicable law pertaining to termination of employment); and (ii) to institute
any and all proceedings permitted by law or equity, including, without
limitation, actions for specific performance and/or damages. Upon the occurrence
of a Default by either party under Section 16.01 E, the amount owed to the
non-defaulting party shall accrue interest, at the rate described in Section
22.03, from and after the date on which such payment was originally due to the
non-defaulting party. The rights granted hereunder shall not be in substitution
for, but shall be in addition to, any and all rights and remedies available to
the non-defaulting party by reason of applicable provisions of law or equity. 

 

39

 



 

16.04      Excused Non-Performance

 

In the event either party is unable to perform its obligations hereunder due to
an event of Force Majeure (defined below), such performance shall be extended
for a period of time reasonably required to complete performance of such
obligation(s). “Force Majeure” means acts of God, acts of war, civil
disturbance, governmental action (including the revocation or refusal to grant
licenses or permits, where such revocation or refusal is not due to the fault of
the non-performing party), strikes, fire, unavoidable casualties, and any other
causes beyond the reasonable control of the non-performing party. Any failed
duty of Management Company which is in whole or part due to TRS’s failure to
provide the necessary funds for the payment of Operating Expenses, including the
funding of Working Capital or TRS-Funded Capital Expenditures pursuant to
Section 8.03 of this Agreement, shall be deemed to be excused under this Section
16.04. Force Majeure shall exclude general economic and/or market factors but
shall include acts of terrorism that have an economic impact on the Hotel or
other hotels in the Competitive Set. Nothing in this Section 16.04 shall excuse
either TRS or Management Company from performance of any obligation of such
party to pay any amounts or provide funding as provided in this Agreement.

 

ARTICLE XVII 

PROPRIETARY MARKS; INTELLECTUAL PROPERTY

 

17.01      Proprietary Marks

 

A.           During the Term of this Agreement, the name and branding of
Management Company and/or its Affiliates (to the extent of any such Affiliate’s
connection with the Hotel), whether used alone or in connection with other
another word(s), and all proprietary marks (being all present and future
trademarks, trade names, symbols, logos, insignia, service marks, and the like)
of Management Company or any one of its Affiliates, whether or not registered
(“Proprietary Marks”) shall in all events remain the exclusive property of
Management Company and its Affiliates. TRS shall have no right to use any
Proprietary Mark, except during the Term of this Agreement and solely in
connection with the Hotel. Any signage installed using any Proprietary Mark
shall at all times be in conformance with the specifications provided by
Management Company.

 

B.           Apart from the right of TRS to use the Proprietary Marks pursuant
to this Agreement, TRS shall acquire no right, title, or interest of any kind or
nature whatsoever in or to the Proprietary Marks, or the goodwill associated
with the Proprietary Marks. Upon Termination, any and all use of a Proprietary
Mark by TRS under this Agreement shall immediately cease. Upon Termination,
Management Company shall have the option to purchase, at their then book value,
any items of the Hotel’s Inventories and Fixed Asset Supplies as may be marked
with a Proprietary Mark. In the event Management Company does not exercise such
option, TRS agrees that it will use any such items not so purchased exclusively
in connection with the Hotel until they are consumed.

 



40

 

 

17.02      Computer Software and Equipment

 

All “Software” (meaning all computer software and accompanying documentation,
other than software which is commercially available, which are used by
Management Company in connection with the property management system, any
reservation system, and/or any future electronic systems developed by Management
Company for use in the Hotel) is and shall remain the exclusive property of
Management Company or any one of its Affiliates (or the licensor of such
Software, as the case may be), and TRS shall have no right to use, or to copy,
any Software. Upon Termination, Management Company shall have the right to
remove from the Hotel, without compensation to TRS, all Software, and any
computer equipment which is utilized as part of a centralized property
management system or is otherwise considered proprietary by Management Company.
If any of such computer equipment is owned by TRS, Management Company shall
reimburse TRS for previous expenditures made by TRS for the purchase of such
equipment, subject to a reasonable allowance for depreciation.

 

17.03      Intellectual Property

 

All “Intellectual Property” (meaning all Software and manuals, brochures, and
training materials and other directives issued by Management Company or any of
its Affiliate’s (to the extent of such Affiliate’s connection with the Hotel) to
its employees at the Hotel regarding procedures and techniques to be used in
operating the Hotel) shall at all times be proprietary to Management Company or
its Affiliates, and shall be the exclusive property of Management Company or its
Affiliates. Upon Termination, all Intellectual Property shall be removed from
the Hotel by Management Company, without compensation to TRS.

 

17.04      Proprietary Materials

 

TRS hereby acknowledges that the Proprietary Materials and goodwill associated
therewith are the sole and exclusive property of Management Company and/or its
Affiliates. TRS shall not acquire any right, title or interest of any nature
whatsoever in or to the Proprietary Materials and shall not contest the rights
of Management Company or its Affiliates in respect of the Proprietary Materials.
Upon Termination of the Agreement, all Proprietary Materials (including without
limitation any Proprietary Materials in digital form) shall be returned to and
retained by Management Company and/or its Affiliates and shall not be retained
or used by TRS for any purpose. The provisions of this Article XVII shall
survive any Termination of this Agreement. 

 

41

 



 

ARTICLE XVIII

WAIVER AND INVALIDITY

 

18.01     Waiver

 

The failure of either party to insist upon strict performance of any of the
terms or provisions of this Agreement, or to exercise any option, right, or
remedy herein contained, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right, or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term, provision, option, right, or remedy hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

 

18.02      Partial Invalidity

 

In the event that any portion of this Agreement shall be declared invalid by
order, decree, or judgment of a court, this Agreement shall be construed as if
such portion had not been inserted herein except when such construction would
operate as an undue hardship to Management Company or TRS or constitute a
substantial deviation from the general intent and purpose of said parties as
reflected in this Agreement.

 



42

 



 

ARTICLE XIX

ASSIGNMENT

 

19.01      Assignment by Management Company and TRS

 

A.        Management Company shall not assign or transfer its interest in this
Agreement, or delegate any of its responsibilities hereunder, without the prior
written consent of TRS; provided, however, that Management Company shall have
the right, without such consent, upon notice to TRS, to assign, delegate, or
transfer its interest in this Agreement, or delegate any of its responsibilities
hereunder:

 

   (i) to any Affiliate of Management Company which (a) has adequate experience
in managing hotels and has adequate capital to conduct business as Management
Company under this Agreement, and (b) agrees in writing to be bound by and
comply with the terms of this Agreement (such written agreement to be delivered
to TRS), and following such assignment, such Affiliate shall be deemed to be the
Management Company for all purposes under this Agreement; or

 

   (ii) in connection with a transfer of all or substantially all of the assets
of Management Company, which transfer is being done as part of a merger,
consolidation, or sale of all or substantially all of the business which
consists of Management Company’s managed hotels; or

 

   (iii) as part of any substantial transaction involving Management Company,
pursuant to which either (a) the management team of Management Company remains
in control of day-to-day operations; or (b) the new management team has equal or
greater experience in operating hotel management companies of a size equal to or
greater than Management Company, and, in either event, the newly constituted
Management Company is not a competitor of the TRS.

 

B.         TRS shall not assign or transfer its interest in this Agreement
without the prior written consent of Management Company; provided, however, that
the TRS shall have the right, without such consent, upon notice to Management
Company, to assign or otherwise transfer its interest in this Agreement in
connection with:

 

   (i) a sale of the Hotel that complies with the provisions of Section 20.01 of
this Agreement;

 



43

 



 

   (ii) any sale, assignment, transfer, or other disposition of the Hotel by TRS
to any wholly-owned subsidiary of TRS, provided that such subsidiary owns 100%
of the Hotel;

 

   (iii) the collateral assignment of this Agreement by TRS as security for any
Mortgage securing a Qualified Loan; or

 

   (iv) a merger or consolidation or a sale of all or substantially all of the
assets of TRS, provided, however, that, the provisions of Section 20.01 shall be
complied with.

 

An assignment (either voluntarily or by operation of law) by TRS of its interest
in this Agreement shall not relieve TRS from its obligations under this
Agreement which accrued prior to the date of such assignment; TRS shall be
relieved of such obligations accruing after such date, if the assignment
complies with this Article XIX and if Management Company has received an
assumption agreement executed by the assignee.

 



44

 

 

ARTICLE XX

SALE OR DEMOLITION

 

20.01      Sale of the Hotel

 

A.           TRS shall not enter into any Sale of the Hotel to any individual or
entity which (i) does not, in Management Company’s reasonable judgment, have
sufficient financial resources and liquidity to fulfill TRS’s obligations under
this Agreement; (ii) is known in the community as being of bad moral character,
or has been convicted of a felony in any state or federal court; or (iii) is (or
any of its Affiliates is), a Specially Designated National or Blocked Person.
Notwithstanding anything in this Section 20.01 A to the contrary, if Franchisor
has approved the prospective purchaser or tenant as a franchisee, Management
Company shall be deemed to have approved the Sale of the Hotel to such
prospective purchaser or tenant. TRS shall not enter into a Sale of the Hotel if
TRS is at the time in Default under the terms of this Agreement.

 

B.           If TRS receives a bona fide written offer to enter into a Sale of
the Hotel, TRS shall give written notice thereof to Management Company, stating
the name of the prospective purchaser or tenant. Such notice (the “Seller’s
Notice”) shall include appropriate information relating to such prospective
purchaser or tenant demonstrating compliance with Section 20.01 A. TRS shall
also thereafter provide any additional information reasonably requested by
Management Company. Concurrently with the finalization of such Sale of the
Hotel, the purchaser or tenant shall by appropriate instrument reasonably
satisfactory to Management Company, assume all of TRS’s obligations hereunder.
An executed copy of such assumption agreement shall be delivered to Management
Company at the closing or consummation of such Sale of the Hotel.

 

If Management Company reasonably determines that a Sale of the Hotel to such
prospective purchaser or tenant would violate the provisions of Section 20.01 A,
Management Company shall so notify TRS by no later than thirty (30) days after
Management Company’s receipt of Seller’s Notice, provided, however, that any
decision regarding any such prospective purchaser or tenant shall not be binding
if the information furnished by TRS is inaccurate. If TRS enters into an
agreement for the Sale of the Hotel to a purchaser or tenant notwithstanding
Management Company’s notice of non-compliance, Management Company shall have the
right to terminate this Agreement by delivery of written termination notice to
TRS not earlier than thirty (30) days, nor more than one hundred twenty (120)
days following the date of the giving of such notice. Management Company shall
have the right to change such effective date of Termination to coincide with the
date of the finalization of the proposed Sale of the Hotel. At Management
Company’s election, said notice of Termination shall not be effective if such
Sale of the Hotel is not finalized. If (i) such Termination by Management
Company results from an Default by TRS under Section 20.01 A, or (ii) TRS fails
to deliver Seller’s Notice to Management Company prior to any Sale of the Hotel,
Management Company shall have the right, at its option, to immediately terminate
this Agreement upon thirty (30) days’ notice to TRS and, in either case, an
Event of Default by TRS shall be deemed to have occurred and Management shall
have the right to institute any and all proceedings permitted by law or equity,
including without limitation, actions for specific performance and/or damages.

 



45

 

 

C.           Upon a Sale of the Hotel in compliance with this Article XX, TRS
shall be released of all liabilities and obligations arising under and with
respect to this Agreement on and after the date of such Sale of the Hotel;
provided, however, that TRS shall continue to be liable for all obligations and
amounts due which arise or accrue during the Term of this Agreement before the
date of such Sale of the Hotel. No Sale of the Hotel shall reduce or otherwise
affect: (a) the current level of Working Capital; (b) the current amount
deposited in the Reserve; or (c) the amount in any of the Operating Accounts
maintained by Management Company pursuant to this Agreement. If, in connection
with any such Sale of the Hotel, the selling TRS intends to withdraw, for its
own use, any of the cash deposits described in the preceding sentence, the
selling TRS must obtain the contractual obligation of the new TRS to replenish
those deposits (in identical amounts) simultaneously with such withdrawal. The
selling TRS is hereby contractually obligated to Management Company to ensure
that such replenishment in fact occurs. The obligations described in this
Section 20.01 C shall survive the Sale of the Hotel and Termination of this
Agreement.

 

D.           Each party hereby represents and warrants to the other that neither
party nor any of its Affiliates is a Specially Designated National or Blocked
Person. In connection with the possibility of a Sale of the Hotel achieved by
means of a transfer of the controlling interest in TRS, as the case may be, TRS
shall, from time to time, within thirty (30) days after written request by
Management Company, furnish Management Company a list of the names and addresses
of the direct and indirect owners of capital stock, partnership interest, or
other proprietary interest of TRS, provided that TRS shall not be required to
provide names and addresses of shareholders of a public company.

 

20.02      Termination upon Demolition

 

TRS may, by written notice to Management Company, terminate this Agreement upon
the demolition of the Hotel, such Termination to be effective upon the
expiration of ninety (90) days following Management Company’s receipt of such
notice from TRS. Any such notice shall contain sufficient information to permit
Management Company to comply with any required notices to Hotel employees under
federal or state laws, including, without limitation, the WARN Act.





46

 

 



ARTICLE XXI

MANAGEMENT COMPANY CONDITIONS

 

21.01      Conditions upon Management Company’s Obligations

 

The obligations of Management Company hereunder shall be conditioned upon each
of the following:

 

A.           Receipt of all licenses, permits, decrees, acts, orders, and all
other approvals necessary for the management and operation of the Hotel.

 

B.           The provision by TRS of the Working Capital described in Article
VII.

 

C.           [No default has occurred and remained uncured by a TRS of any of
its obligations under the Pre-Opening Services Agreement.]

 

ARTICLE XXII

MISCELLANEOUS

 

22.01      Right to Make Agreement

 

Each party warrants, with respect to itself, that neither the execution of this
Agreement nor the finalization of the transactions contemplated hereby shall
violate any provisions of law or judgment, writ, injunction, order, or decree of
any court or governmental authority having jurisdiction over it; result in or
constitute a breach or default under any indenture, contract, other commitment,
or restriction to which it is a party or by which it is bound; or require any
consent, vote, or approval which has not been taken, or at the time of the
transaction involved shall not have been given or taken. Each party covenants
that it has and will continue to have throughout the Term of this Agreement and
any extensions thereof, the full right to enter into this Agreement and perform
its obligations hereunder.

 

22.02      Relationship of TRS and Management Company

 

The relationship of TRS and Management Company shall be that of principal and
agent. Nothing contained in this Agreement shall be construed to create a
partnership or joint venture between them or their successors in interest. This
Agreement is for the benefit of TRS and Management Company and shall not create
third party beneficiary rights. To the extent any fiduciary duties would have
the effect of modifying, limiting, or restricting the express provisions of this
Agreement, or expanding or restricting the rights or obligations of either party
that are expressly addressed in this Agreement, the terms of this Agreement
shall prevail and any liability between the parties shall be based solely on
principles of contract law and the express provisions of this Agreement. For the
purposes of assessing Management Company’s fiduciary duties and obligations
under this Agreement, the parties acknowledge that the terms and provisions of
this Agreement and the duties and obligations set forth herein are intended to
satisfy the fiduciary duties which may exist as a result of the relationship
between the parties. The parties hereby unconditionally and irrevocably waive
and release any punitive, exemplary, statutory, or treble damages or any
incidental or consequential damages with respect to any breach of fiduciary
duties.

 



47

 



 

22.03      Failure to Perform

 

If Management Company or TRS at any time fails to make any payments as specified
or required hereunder or fails to perform any other act required on its part to
be made or performed hereunder, then the other party after thirty (30) days'
written notice to the defaulting party may (but shall not be obligated to) pay
any such delinquent amount or perform any such other act on the defaulting
party's part. Any sums thus paid and all costs and expenses incurred in
connection with the making of such payment or the proper performance of any such
act, together with interest thereon at the lesser of the: (i) interest rate
allowed by the applicable usury laws; or (ii) Prime Rate plus three percent
(3%), from the date that such payment is made or such costs and expenses
incurred, shall constitute a liquidated amount to be paid by the defaulting
party under this Agreement to the other party on demand.

 

22.04      Breach of Covenant and Attorneys’ Fees

 

A.           TRS and Management Company and/or their respective affiliated
companies shall be entitled, in case of any breach of this Agreement by the
other party or others claiming through it, to injunctive relief and to any other
right or remedy available at law or in equity.

 

B.           In the event any action or proceeding is commenced to obtain a
declaration of rights hereunder or to enforce any provision of this Agreement,
or to seek rescission of this Agreement for Event of Default or any other relief
in connection with this Agreement, whether legal or equitable, the prevailing
party in such action shall be entitled to recover its reasonable attorneys’ fees
in addition to all other relief to which it may be entitled, whether or not such
action is prosecuted to judgment. If either party to this Agreement is required
to initiate or defend litigation with a third party because of the violation by
the other party of any provision of this Agreement, then such party shall be
entitled to reasonable attorneys’ fees and all other reasonable costs incurred
in connection with such action from the other party.

 

22.05     Consents

 

Except as herein otherwise provided, whenever in this Agreement the consent or
approval of TRS or Management Company is required, such consent or approval
shall not be unreasonably withheld, conditioned, or delayed.

 

22.06     Applicable Law

 

This Agreement shall be construed under and shall be governed by the laws of the
State where the Hotel is located.

 

48

 

 

22.07     Headings

 

Headings of Articles and Sections are inserted only for convenience and are in
no way to be construed as a limitation on the scope of the particular Articles
or Sections to which they refer.

 

22.08      Notices

 

Notices, statements and other communications to be given under the terms of this
Agreement shall be in writing and delivered by hand against receipt or sent by
certified mail, return receipt requested, or by nationally recognized overnight
courier:

 

To TRS:

 

[_______________]

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jonathan Mehlman

 

with a copy to:

 

American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jesse C. Galloway

 



49

 

 

To Management Company:

 

American Realty Capital Hospitality Properties, LLC

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jonathan Mehlman

 

with a copy to:

 

American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jesse C. Galloway

 

or at such other address as from time to time designated by the party receiving
the notice. Any such notice which is properly mailed, as described above, shall
be deemed to have been served as of three (3) business days after said posting.

 

22.09      Environmental Matters

 

A.         For purposes of this Section 22.09, “hazardous materials” means any
substance or material containing one or more of any of the following: “hazardous
material,” “hazardous waste,” “hazardous substance,” “regulated substance,”
“petroleum,” “pollutant,” “contaminant,” or “asbestos,” as such terms are
defined in any applicable environmental law, in such concentration(s) or
amount(s) as may impose clean-up, removal, monitoring, or other responsibility
under any applicable environmental law, or which may present a significant risk
of harm to guests, invitees, or employees of the Hotel.

 

B.         Regardless of whether or not a given hazardous material is permitted
on the Hotel premises under applicable environmental law, Management Company
shall only bring on the premises such hazardous materials as are needed in the
normal course of business of the Hotel. Management Company shall indemnify,
defend, and hold harmless the TRS and its Affiliates (and their respective
directors, officers, shareholders, employees and agents) from and against all
loss, costs, liability, and damage (including, without limitation, engineers’
and attorneys’ fees and expenses, and the cost of litigation) arising from the
placing, discharge, leakage, use, or storage of hazardous materials in violation
of applicable environmental laws on the Hotel premises or in the Hotel by
Management Company during the Term of this Agreement.

 



50

 

 

C.         In the event of the discovery of hazardous materials (as such term
may be defined in any applicable environmental law) on the Hotel premises or in
the Hotel during the Term of this Agreement, TRS shall (except to the extent
such removal is Management Company’s responsibility pursuant to Section 22.09 B)
promptly remove, if required by applicable environmental law, such hazardous
materials, together with all contaminated soil and containers, and shall
otherwise remedy the problem in accordance with all environmental laws. TRS
shall (except to the extent that the removal of such hazardous materials is
Management Company’s responsibility pursuant to Section 22.09 B) indemnify,
defend, and hold harmless Management Company and its Affiliates (and their
respective directors, officers, shareholders, employees and agents) from and
against all loss, costs, liability, and damage (including, without limitation,
engineers’ and attorneys’ fees and expenses, and the cost of litigation) arising
from the presence of hazardous materials on the Hotel premises or in the Hotel.
All costs and expenses of the removal of hazardous materials pursuant to this
Section 22.09 C, and of compliance with all environmental laws, and any amounts
paid to Management Company pursuant to the indemnity set forth above, shall be
paid by TRS from its own funds, not as an Operating Expense or from the Reserve.

 

22.10       Equity and Debt Offerings

 

Neither TRS nor Management Company (as an “issuing party”) shall make reference
to the other party (the “non-issuing party”) or any of its Affiliates in any
prospectus, private placement memorandum, offering, offering circular, or
offering documentation related thereto (collectively referred to as the
“Prospectus”), issued by the issuing party, unless the non-issuing party has
received a copy of all such references. In no event will the non-issuing party
be deemed a participant or sponsor of the offering described in any such
Prospectus, nor will it have any responsibility for the issuing party’s
obligations in connection with such offering or for the Prospectus, and the
Prospectus shall affirmatively so state. The issuing party shall not include any
proprietary mark or proprietary materials of the non-issuing party and shall not
include a summary of this Agreement without prior written consent of the
non-issuing party. The Prospectus shall further disclose that the non-issuing
party has made no representations, warranties, or guarantees whatsoever with
respect to any of contents of or the materials contained in the Prospectus or
the Prospectus itself. The issuing party shall only make use of any forecasts,
annual plans or projections prepared in the issuing party’s name (or the names
of any of the issuing party’s affiliates). The issuing party shall indemnify,
defend, and hold harmless the non-issuing party and its Affiliates (and their
respective directors, officers, shareholders, employees and agents) from and
against all loss, costs, liability, and damage (including attorneys’ fees and
expenses, and the cost of litigation) arising out of any Prospectus or the
offering described therein. Notwithstanding any of the foregoing, Owner, its
affiliates, AR Capital, LLC, Realty Capital Securities, LLC, or any lender
making a loan secured by the Hotel (individually and collectively, a “Disclosing
Party”) may reference Management Company as the manager of the Hotel in any
Prospectus, provided such Disclosing Party shall not disclose anything other
than the name of the Management Company (without the use of any proprietary
marks or materials) without the prior written consent of Management Company (not
to be unreasonably withheld).

 



51

 

  

22.11    Estoppel Certificates

 

TRS and Management Company will, at any time and from time to time within
fifteen (15) days of the request of the other party or a Qualified Lender,
execute, acknowledge, and deliver to the other party and such Qualified Lender,
if any, a certificate certifying:

 

A.           That the Agreement is unmodified and in full force and effect (or,
if there have been modifications, that the same is in full force and effect as
modified and stating such modifications);

 

B.           The dates, if any, on which the distributions of Operating Profit
have been paid;

 

C.           Whether there are any existing Defaults by the other party to the
knowledge of the party making such certification, and specifying the nature of
such Defaults, if any; and

 

D.           Such other matters as may be reasonably requested.

 

Any such certificates may be relied upon by any party to whom the certificate is
directed.

 

22.12      Entire Agreement

 

This Agreement, together with other writings signed by the parties expressly
stated to be supplementary hereto and together with any instruments to be
executed and delivered pursuant to this Agreement, constitutes the entire
agreement between the parties and supersedes all prior understandings and
writings, and may be changed only by a writing signed by the parties hereto.
This instrument may be executed in counterparts, each of which shall be deemed
an original and all such counterparts together shall constitute one and the same
instrument.

 



52

 

 

22.13      Confidentiality

 

TRS and Management Company agree that the terms, conditions, and provisions set
forth in this Agreement are strictly confidential. Further, TRS agrees to keep
strictly confidential all Proprietary Materials of Management Company and/or its
Affiliates and the parties agree to keep strictly confidential any information
of a proprietary or confidential nature about or belonging to the other party,
or to any Affiliate of such other party, to which such party gains or has access
by virtue of the relationship between the parties. Except as disclosure may be
required to obtain financing for the Hotel from a Secured Lender, or as may be
required by law or by the order of any government, regulatory authority, or
tribunal or otherwise to comply with Legal Requirements (including, as
necessary, to obtain licenses, permits, and other public approvals required for
the operation of the Hotel), each party shall make every effort to ensure that
the information described in this Section 22.13 is not disclosed to any outside
person or entities (including any announcements to the press) without the prior
approval of the other party. It is understood and agreed that this Section 22.13
is not intended to prohibit or limit disclosure of the matters set forth in this
Section 22.13 by TRS or Management Company (i) to their respective officers,
directors, employees, financial advisors, attorneys, accountants, potential
lenders, consultants, and representatives on a need to know basis, or (ii) as
required by any governmental agency or any federal or state law or regulation,
or (iii) as required pursuant to the rules of any exchange or securities system
on which such party’s (or any of its Affiliates’) shares are traded, or (iv) to
the extent legally compelled by legal process. The obligations of this Section
22.13 shall survive any Termination of this Agreement.

 

22.14      No Party Deemed Drafter

 

TRS and Management Company agree that (i) no party shall be deemed to be the
drafter of this Agreement and (ii) in the event that his Agreement is ever
construed by a court of law, such court shall not deem either party to be the
drafter of this Agreement.

 

[Signatures Follow on Next Page]

 

53

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.

 

  TRS:         [TRS], a Delaware limited liability company]           By:      
Name:       Title:             MANAGEMENT COMPANY:         AMERICAN REALTY
CAPITAL HOSPITALITY PROPERTIES, LLC, a Delaware limited liability company      
    By:       Name:       Title:  

 

54

 

 

Exhibit A

 

Legal Description of Hotel Site

 

55

 

 

[Exhibit B]

 

Pre-Opening Services Agreement

 

THIS PRE-OPENING AND HOTEL SYSTEMS SERVICES AGREEMENT is entered into this _____
day of __________ 20[ ] (“Effective Date”), between

________________________, a _____________________ (“TRS”) and
________________________, a _____________________ (“Management Company”).

 

WITNESSETH:

 

WHEREAS, the TRS is currently in the process of constructing, furnishing, and
equipping the [          ] Hotel (Hotel”) located at [                 ]; and

 

WHEREAS, TRS has engaged Management Company to manage and operate the Hotel as
of the Management Commencement Date (defined below) on TRS’s behalf, pursuant to
that certain Management Agreement of even date herewith (“Management
Agreement”); and

 

WHEREAS, TRS and Management Company recognize that certain activities must be
undertaken well in advance of the completion of the Hotel, so that the Hotel can
function in an appropriate and orderly manner upon completion and thereafter.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, TRS and Management Company, intending to be legally bound, do
hereby covenant and agree as follows:

 

11.18.1.1.          ARTICLE 1

 

11.18.1.2.          DEFINITIONS AND GENERAL MATTERS

 

1.1           “Agreement” means this Pre-Opening and Hotel Systems Services
Agreement, as modified, amended or supplemented from time to time.

 

1.2           “Franchise Agreement,” “Franchisor” and “Franchisee” shall each
have the meaning as set forth in the Management Agreement.

 

1.3           “Management Commencement Date” shall mean the date upon which
Management Company commences operation of the Hotel, as that term is further
defined in the Management Agreement. In no event shall the Management
Commencement Date be earlier than the date upon which all elements of the Hotel
have been substantially completed and ready for their intended use and occupancy
and accepted and approved for opening by the Franchisor. 

  

56

 



 

1.4           “Pre-Opening Account” shall mean a special account or accounts,
bearing the name of the Hotel, established by Management Company in a bank or
trust company selected by Management Company, and subject to the approval of the
TRS. The Pre-Opening Account shall provide that Management Company’s designees
shall be the only parties authorized to draw upon the account. Management
Company shall use funds in the Pre-Opening Account for the payment of Hotel
Systems Expenses and Pre-Opening Expenses incurred pursuant to the terms of this
Agreement and the Pre-Opening Fee as further described below.

 

1.5           “Pre-Opening Expenses” shall mean those expenses actually incurred
(without markup or profit to Management Company or its affiliates) by Management
Company in accordance with this Agreement prior to and after the Management
Commencement Date which are necessary to the preparation of the Hotel for
operation under the Franchise Agreement including, without limitation, salaries
and wages (including those of personnel of Management Company and its affiliated
companies), costs and fees of an independent technical consultant (to be
selected by Management Company, if it decides to retain such a consultant) of
Management Company for services in connection with the Project (defined below),
costs of interim office space, furniture, equipment and systems, professional
fees, telephone expenses, staff hiring and training costs, travel and moving
expenses, costs of entertainment, opening celebrations and functions (including,
without limitation, food, beverage, labor and room accounts of invitees), the
cost of heat, light, power and clean-up expenses not chargeable to the cost of
acquiring or constructing the Hotel, payment of expenses (including, without
limitation, any legal expenses) in connection with obtaining the permits and/or
licenses necessary for the operation of the Hotel or any facilities located
therein, including, without limitation, any liquor licenses, advertising, public
relations and promotion expenses, employee benefits and meals prior to opening,
classified advertising, agency fees and recruitment costs, pro rata costs of
Management Company or its affiliates in performing such services including
personnel costs and expenses allocated in a reasonable manner, and other
associated and miscellaneous expenses, all as are consistent with, and within
the limits established by, the budgets approved from time to time by TRS (as
approved by TRS and Management Company, the “Pre-Opening and Hotel Systems
Services Budget” or “Budget”). The initial Pre-Opening and Hotel Systems
Services Budget, which includes, among other estimates, a budget for Hotel
Systems and Equipment, as further described in Section 2.3, and a budget for
Pre-Opening Expenses, as further described in Section 3.2, is attached to this
Agreement as Exhibit A and incorporated herein.

 

1.6            “Project” shall mean the design, construction of the Hotel
including the related public and support service areas and facilities located at
the site, completely furnished and equipped.

 

1.7           “Target Commencement Date” shall mean on or about _______________.
Any modification of the Target Commencement Date shall be agreed upon and
confirmed in writing by TRS and Management Company.

 

11.18.1.3.          ARTICLE 2

 

11.18.1.4.          HOTEL SYSTEMS SERVICES AND RESPONSIBILITIES

 



57

 

 

RESPONSIBILITIES

 

2.1          TRS’s Responsibilities.

 

A.           TRS shall be responsible for the cost of the planning, designing,
constructing, furnishing and equipping of the Hotel (collectively referred to as
the “Construction Activities”) in accordance with the terms of the Franchise
Agreement. Management Company shall have no responsibilities for the performance
and/or cost of any Construction Activities, other than the performance of such
services as are specifically to be provided by Management Company pursuant to
this Agreement.

 

B.           Prior to the Management Commencement Date, TRS shall deliver to
Management Company, a punch list of incomplete or unsatisfactory items or
deficiencies items remaining to be completed prior to or after the Management
Commencement Date. The punch list will clearly identify such items to be
completed, a plan to coordinate the final completion of such items with the
applicable contractors and a date for completion of each punch list item.
Notwithstanding anything in this Agreement, the Management Commencement Date
shall not occur until such punch list is approved by the Franchisor pursuant to
the Franchise Agreement; or if no Franchise Agreement, as reasonably approved by
Management Company.

 

C.           TRS shall include all furniture, fixtures and equipment, Hotel
Systems and Equipment, OS&E, and other “contents” as the same are delivered to
the Project, on TRS’s policies of personal property insurance, which insurance
shall name TRS as the named insureds and Management Company as additional named
insured, as their respective interests may appear, and to include any other
additional insureds as required by TRS. TRS shall deliver to Management Company
a certificate for such insurance at least four (4) months prior to the Target
Commencement Date.

 

2.2          Management Company’s Responsibilities. Management Company shall:

 

A.           Appoint a representative of Management Company through whom all
communication with TRS shall be channeled and who shall have the authority to
make decisions on behalf of Management Company under this Agreement. Management
Company’s initial representative shall be Terri Ryan, who may be replaced by
Management Company at any time and from time to time upon written notice to TRS.

 

B.           Provide operational assistance to TRS in development of criteria
for the Project.

 



58

 

 

C.           Subject to the Pre-Opening and Hotel Systems Services Budget and
subject to reimbursement from TRS as described below, select for procurement by
an independent consultant (to be selected by Management Company) (“Consultant”),
as TRS’s contractor, all necessary computer systems and related software as
described in the Budget pursuant to Section 2.3(a) below (excluding cabling
within the structures of the walls, floors and ceilings of the Project and
termination of all such cabling which shall be terminated in accordance with
Management Company’s specifications) and the telephone system and related
software (excluding cabling within the structures of the walls, floors and
ceilings of the Project and termination of all such cabling which shall be
terminated in accordance with Management Company’s specifications)
(collectively, the “Hotel Systems and Equipment”), all in compliance with any
applicable standards therefor (the “Franchisor Standards”) as required under the
Franchise Agreement. TRS shall arrange or cause the Consultant to arrange for
the installation of all Hotel Systems and Equipment (excluding cabling other
than as expressly described above); Management Company shall coordinate the
training of all personnel in connection with the use of such items, with the
cost of such training, subject to the Pre-Opening and Hotel Systems Services
Budget, to be included in Pre-Opening Expenses. TRS shall provide secure and
locked storage space in the Project to hold the Hotel Systems and Equipment upon
delivery to the Project until installation of such equipment is completed.

 

D.           Management Company shall provide advisory services with respect to
operating supplies and equipment (“OS&E”) for the Project. TRS shall be
responsible for preparation of a budget for OS&E, and the selection and
procurement of OS&E necessary for the Project to function as an operating Hotel
upon the Management Commencement Date, all in compliance with the Franchisor
Standards. Management Company shall arrange for the installation of all OS&E and
shall coordinate the schedule for installation of all OS&E with the TRS and
Management Company shall arrange the training of personnel in connection with
the use of such items, with the cost of such advisory services and training to
be in Pre-Opening Expenses. TRS shall provide secure and locked storage space in
the Project to hold the OS&E upon delivery to the Project until installation of
such equipment is completed.

 

2.3          Hotel Systems Services Budget.

 

A.           The Pre-Opening and Hotel Systems Services Budget contains
estimates of expenses for hotel systems services procurement items (the “Hotel
Systems Expenses”). Hotel Systems Expenses shall include the cost of Hotel
Systems and Equipment. The parties hereto acknowledge and agree that if the
Management Commencement Date is delayed or postponed beyond the Target
Commencement Date for any reason other than a delay caused by Management
Company’s failure to perform its obligations under this Agreement or by an “TRS
Delay” (defined as any action or inaction by TRS which is the cause of a delay
in the Management Commencement Date), the amount of Hotel Systems Expenses shall
be adjusted in the Pre-Opening and Hotel Systems Services Budget to reflect any
adjustments in estimated Hotel Systems Expenses occasioned by such delay or
postponement. TRS shall notify Management Company in advance of any impending
delay or postponement of the Target Commencement Date to enable Management
Company (to the maximum extent reasonably practicable) to minimize or otherwise
avoid incurring increases in Hotel Systems Expenses occasioned thereby. It is
understood, that to the extent that such a delay or postponement (a) resulting
from an TRS Delay causes increased Hotel Systems Expenses that cannot reasonably
be avoided, TRS shall promptly pay such increased Hotel Systems Expenses, and
(b) resulting from Management Company’s failure to perform its obligations under
this Agreement causes increased Hotel Systems Expenses that cannot reasonably be
avoided, Management Company shall promptly pay such increased Hotel Systems
Expenses. 

 

59

 



 

B.           In addition to the monthly accountings provided to TRS in
accordance with Section 2.4, within ninety (90) days after the Management
Commencement Date, Management Company shall furnish TRS with a final accounting
and reconciliation disclosing in reasonable detail the total amount of Hotel
Systems Expenses actually incurred, it being understood that such final
accounting may require adjustment pending Management Company’s receipt of all
outstanding invoices.

 

2.4          Funding of Hotel Systems Expenses. Subject to the approved
Pre-Opening and Hotel Systems Services Budget, TRS shall provide all funds to
pay any amounts or, as applicable, reimburse any deficiencies that are to be
paid by TRS hereunder arising in connection with the Hotel Systems Expenses. TRS
shall reimburse or advance to Management Company all funds properly invoiced by
Management Company in a “Request for Funds” to be submitted by Management
Company to TRS, together with supporting documents, monthly by the twenty-fifth
(25th) day of each month. TRS shall pay to Management Company such amounts
within five (5) days following TRS’s receipt of Management Company’s Request for
Funds.

 

11.18.1.5.          ARTICLE 3

 

11.18.1.6.          PRE-OPENING ACTIVITIES

 

3.1          Pre-Opening Activities. Management Company agrees to perform the
following “Pre-Opening Activities” in connection with the opening of the Hotel:

 

(a)          Recruit, train and employ the staff required for the orderly
operation of the Hotel;

 

(b)          Undertake pre-opening promotion and advertising, including opening
celebrations and related activities;

 

(c)          Test the operations of the Hotel and, if necessary and previously
approved by TRS, implement modifications thereto;

 

(d)          Provide a task force of personnel to supervise and assist the
pre-opening and opening operations;

 

(e)          On behalf of TRS and subject to the terms of the Management
Agreement, negotiate and enter into leases, licenses and concession agreements
for shops and other facilities within the Hotel;

 

(f)          Apply for the initial licenses and permits required for the
operation of the Hotel; and

 



60

 

 

(g)          In general, perform such other miscellaneous services incidental to
the preparation and organization of the Hotel’s operations as may be reasonably
required for the Hotel to be adequately staffed and capable of operating on the
Management Commencement Date and thereafter, including development and
implementation of marketing and sales programs, accounting and budgeting
controls and similar operation items, and as may be required under the Franchise
Agreement.

 

3.2          Pre-Opening Services Budget.

 

A.        The Pre-Opening and Hotel Systems Services Budget contains estimates
of Pre-Opening Expenses related to Pre-Opening Activities, including the
Pre-Opening Fee as described in Section 4.1. The parties hereto acknowledge and
agree that if the Management Commencement Date is delayed or postponed beyond
the Target Commencement Date for any reason other than a delay caused by
Management Company’s failure to perform its obligations under this Agreement or
by an TRS Delay, the amount of Pre-Opening Expenses shall be adjusted in the
Pre-Opening and Hotel Systems Services Budget to reflect any adjustments in
estimated Pre-Opening Expenses occasioned by such delay or postponement. TRS
shall notify Management Company in advance of any impending delay or
postponement of the Target Commencement Date to enable Management Company (to
the maximum extent reasonably practicable) to minimize or otherwise avoid
incurring increases in Pre-Opening Expenses occasioned thereby. It is
understood, that to the extent that such a delay or postponement (a) resulting
from an TRS Delay causes increased Pre-Opening Expenses that cannot reasonably
be avoided, TRS shall promptly pay such increased Pre-Opening Expenses, and (b)
resulting from Management Company’s failure to perform its obligations under
this Agreement causes increased Pre-Opening Expenses that cannot reasonably be
avoided, Management Company shall promptly pay such increased Pre-Opening
Expenses. For purposes of the preceding sentence, the term “increased
Pre-Opening Expenses” shall include, without limitation, all out-of-pocket
cancellation penalties in the event Management Company must cancel reservations
made for guest rooms, meeting rooms and other facilities within the Hotel made
within six (6) months of the originally scheduled Target Commencement Date
established by TRS in accordance with this Agreement (or within six (6) months
of any revised Target Commencement Date).

 

B.        In addition to the monthly accountings provided to TRS in accordance
with Section 3.3, within ninety (90) days after Management Commencement Date,
Management Company shall furnish TRS with a final accounting and reconciliation
disclosing in reasonable detail the total amount of Pre-Opening Expenses
actually incurred, it being understood that such final accounting may require
adjustment pending Management Company’s receipt of all outstanding invoices.

 

3.3          Funding of Pre-Opening Expenses. Subject to the Pre-Opening and
Hotel Systems Services Budget, TRS shall provide all funds to pay any amounts
or, as applicable, reimburse any deficiencies that are to be paid by TRS arising
in connection with the Pre-Opening Expenses. On a monthly basis, TRS shall
advance to Management Company all funds required by Management Company for such
Pre-Opening Expenses in the amounts specified by Management Company in a
“Request for Funds” to be submitted by Management Company to TRS by the
twenty-fifth (25th) day of each month. TRS shall pay to Management Company such
amounts within five (5) days following TRS’s receipt of Management Company’s
Request for Funds.

 



61

 

 

3.4          Payment of Pre-Opening Expenses: Accounting. All Pre-Opening
Expenses shall be paid out of funds in the Pre-Opening Account. On or before the
twenty-fifth (25th) day of each calendar month following the incurrence of
Pre-Opening Expenses hereunder, along with Management Company’s Request for
Funds, Management Company shall deliver to TRS an accounting showing in
reasonable detail the Pre-Opening Expenses paid during the monthly period just
ended and showing the cumulative amount of all Pre-Opening Expenses paid through
the end of such monthly period as compared to the budget previously approved by
TRS.

 

ARTICLE 4

FEES AND OTHER MATTERS

 

4.1          Fee. TRS shall pay to Management Company a fee for services
rendered pursuant to this Agreement in the amount of $________ (the “Pre-Opening
Fee”), which shall be paid to Management Company in five equal monthly
installments, starting with the month that is five months prior to the Target
Commencement Date, subject to any adjustment of the Fee as provided below in
this Section 4.1. Each installment of the Pre-Opening Fee shall be included in
Management Company’s “Request for Funds” to be submitted by Management Company
to TRS by the twenty-fifth (25th) day of each month. TRS shall pay each
respective installment to Management Company within five (5) days following
TRS’s receipt of Management Company’s Request for Funds. In the event that the
Target Commencement Date is delayed or postponed for more than thirty (30) days
(for any reason other than a delay caused by Management Company’s failure to
perform its obligations under this Agreement), the Pre-Opening Fee to be paid to
Management Company shall be increased on a pro-rata per-diem basis of Five
Hundred Dollars ($500.00) per day commencing on the thirty-first (31st) day
after the Target Commencement Date to the Management Commencement Date.

 

4.2          Late Charge. If TRS fails to reimburse or advance any amounts due
Management Company for Hotel Systems Expenses or Pre-Opening Expenses when due
or to pay amounts due Management Company for its Pre-Opening Fee within the time
periods specified in this Agreement, Management Company reserves the right to
include a late charge of one percent (1%) per month thereafter on all amounts
due. In addition, Management Company may, after giving seven (7) days’ written
notice to TRS, suspend services under this Agreement until Management Company
has been paid in full all amounts due it by TRS, as the case may be, for
services and expenses.

 

4.3          Unused Advances. Following completion of all Pre-Opening Activities
by Management Company and the payment of all Hotel Systems Expenses and
Pre-Opening Expenses, including, without limitation, the Pre-Opening Fee, any
amounts advanced by TRS which remain in the Pre-Opening Account shall be
promptly transferred to TRS.

 



62

 



 

4.4          Re-allocation of Expenses. Notwithstanding anything herein to the
contrary, Management Company shall have the right to re-allocate the Hotel
Systems Expenses and Pre-Opening Expenses incurred by Management Company
hereunder in connection with the Hotel among the various line items in the
Pre-Opening and Hotel Systems Services Budget for the Hotel provided there may
be no increase in or re-allocation of the Pre-Opening Fee payable hereunder, and
provided further that all Hotel Systems and Equipment and OS&E continue to
satisfy the Franchisor Standards. In the event that the total amount of Hotel
Systems Expenses plus Pre-Opening Expenses actually incurred by Management
Company exceeds the total amount for such expenses, stated as “Total Pre-Opening
Costs,” on the Pre-Opening and Hotel Systems Services Budget mutually agreed
upon by TRS and Management Company from time to time, Management Company shall
pay for any such excess to the extent that such excess amount results from
Management Company’s failure to perform its obligations under this Agreement and
is not otherwise caused by an TRS Delay.

 

ARTICLE 5 

11.18.1.7.          COVENANTS OF OWNER

 

TRS covenants and agrees, in addition to the other covenants of TRS herein, to:

 

5.1          Authorized Representative. Designate a representative who is
authorized to act on TRS’s behalf and whose decisions, notices and directives
shall be binding upon TRS with respect to this Agreement. TRS’s initial
representative shall be ______________, who may be replaced by TRS at any time
and from time to time upon written notice to Management Company.

 

5.2          Information. Furnish the required information and services and
shall render approvals and decisions as expeditiously as reasonably necessary
for the orderly progress of Management Company’s services.

 

5.3          Construction. Construct, furnish and equip the Hotel is in
compliance with the Franchise Agreement, and free of liens for labor, services
or materials and in full compliance with the requirements of all governmental
authorities.

 

11.18.1.8.          ARTICLE 6

 

11.18.1.9.          TERM

 

6.1          Term. This Agreement shall commence on the Effective Date and,
unless terminated at an earlier date as provided in Section 6.2 below, shall
expire upon the date that the parties have fully completed all of the
obligations contemplated by this Agreement.

 



63

 



 

6.2          Termination. This Agreement may be terminated by either party upon
the other party’s failure to perform its duties and obligations hereunder, if
such failure shall continue for more than thirty (30) days following written
notice thereof from the non-defaulting party to the defaulting party, or in the
event the Management Agreement or related development agreement is terminated
for any reason. If this Agreement is terminated, TRS shall pay to Management
Company within ten (10) days after such termination, the Hotel Systems Expenses
and Pre-Opening Expenses incurred but unpaid prior to the date of the
termination and the pro-rata portion of the Pre-Opening Fee owed to Management
Company (but not paid) as of the date of termination.

 

11.18.1.10.         

 

11.18.1.11.         ARTICLE 7

 

11.18.1.12.         MISCELLANEOUS

 

7.1          Cooperation. A policy of full cooperation shall prevail between the
parties and their authorized representatives with respect to any and all matters
contemplated by this Agreement.

 

7.2          Notices. Any consent, approval or notice to be given by a party
hereto shall be in writing and shall be effective by forwarding via
hand-delivery or registered or certified mail with return receipt requested or
overnight delivery by nationally recognized overnight courier service:

 

To TRS:

 

[_______________]

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jonathan Mehlman

 

with a copy to:

 

American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jesse C. Galloway

 



64

 

 

To Management Company:

 

American Realty Capital Hospitality Properties, LLC

c/o American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jonathan Mehlman

 

with a copy to:

 

American Realty Capital

405 Park Avenue

New York, New York 10022

Attention: Jesse C. Galloway

 

or at such other address as from time to time designated by the party receiving
the notice.

 



65

 

 

7.3          Assignment. Management Company shall have the right, without TRS’
consent, upon notice to TRS, to assign or transfer its interest in this
Agreement, or delegate any of its responsibilities hereunder, to any Affiliate
of Management Company which (a) has adequate experience in managing hotels and
has adequate capital to conduct business as Management Company under this
Agreement, and (b) agrees in writing to be bound by and comply with the terms of
this Agreement (such written agreement to be delivered to TRS), and following
such assignment, such Affiliate shall (to the extent of such
assignment/transfer/delegation) be deemed to be the Management Company for all
purposes under this Agreement. “Affiliate” shall mean (i) Crestline Hotels &
Resorts, LLC, a Delaware limited liability company; and/or (ii) any individual
or entity, directly or indirectly through one or more intermediaries,
controlling, controlled by, or under common control with a party. The term
“control,” as used in the immediately preceding sentence, means, with respect to
a corporation, the right to exercise, directly or indirectly, fifty percent
(50%) or more of the voting rights attributable to the shares of the controlled
corporation, and, with respect to an entity that is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled entity.

 

7.4           Third-Party Rights. Nothing herein shall be construed to give any
rights or benefits hereunder to any person or entity, other than TRS or
Management Company, and the rights of third-party beneficiaries are hereby
expressly negated.

 

7.5           Governing Law. The laws of the state where the Hotel are located
shall govern the validity, construction, performance and effect of this
Agreement.

 

7.6           Counterparts. This Agreement may be executed in one or more
counterparts having the signature of the parties and each such counterpart
shall, for all purposes, be deemed an original, but all such counterparts shall
constitute one and the same instrument.

 

7.7           Force Majeure. Subject to Sections 2.3, 3.2 and 4.1 (regarding
increased expenses and fees in the event the Target Commencement Date is delayed
or postponed) no party shall be liable to the other for any delay in the
performance of its obligations hereunder to the extent such delay is due to acts
of God, acts of a public enemy, war, blockade, insurrection, strikes, boycotts,
picketing, work stoppages, failures of delays of utilities, suppliers, or
carriers, or other labor actions affecting the construction or operation of the
Hotel not within the reasonable control of such party, or its agents, employees
or contractors.

 

[SIGNATURE PAGES FOLLOW]

 

66

 

 

IN WITNESS WHEREOF, TRS and Management Company have executed this Agreement
under seal as of the date first above written.

 

  TRS:       [TRS], a Delaware limited liability company]           By:      
Name:       Title:             MANAGEMENT COMPANY:       AMERICAN REALTY CAPITAL
HOSPITALITY PROPERTIES, LLC, a Delaware limited liability company           By:
      Name:       Title:  

 

E- 68

 

 

EXHIBIT A TO PRE-OPENING AND HOTEL SYSTEMS SERVICES AGREEMENT

 

Pre-Opening and Hotel Systems Services Budget

 

E- 69

 

 

Exhibit F

 

Form of Promissory Note

 

PROMISSORY NOTE

(Purchase Price)

 



$[________________] _____________ ___, 201__

 

FOR VALUE RECEIVED, [American Realty Capital Hospitality Trust, Inc.], a
Maryland corporation (“Maker”), whose principal office is located at
[____________________] promises to pay to the order of [___________________]
(together with any and all of its successors and assigns and/or any other holder
of this Note, “Seller”), whose principal office is located at
[_______________________], in lawful money of the United States of America, at
its office indicated above or wherever else Seller may specify, the sum of
[_________________________ and ___/100 Dollars ($[_________________]), on the
terms provided in this Promissory Note (including all renewals, extensions or
modifications hereof, this “Note”).

 

1.          USE OF PROCEEDS. Indebtedness evidenced by this Note constitutes a
portion of the purchase price (the “Purchase Price”) required to be paid in
accordance with that certain Agreement of Purchase and Sale dated as of ________
___, 201_ between Maker and Seller (the “Purchase Agreement”). Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Purchase Agreement. The principal amount of this Note may be increased on the
first and second anniversary of the Closing Date, in accordance with Section
2.2.2 (c) and/or (d) of the Purchase Agreement, which such sections are hereby
incorporated herein by reference.

 

2.          MATURITY DATE. The entire principal balance of this Note shall be
fully and immediately due and payable upon written demand by Seller at any time
(upon at least ten (10) business days notice from Seller) after the date that
Maker has raised common equity in an aggregate amount equal to or greater than
One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00) (the “Trigger
Date”). From and after the date hereof, Maker shall provide written updates at
least monthly to Seller of the aggregate amount of common equity raised by Maker
and shall provide written notice to Seller with within ten (10) business days
after the occurrence of the Trigger Date. The “Maturity Date” is the date
selected by Seller and set forth in Seller’s written demand (with at least ten
(10) business days’ advance notice to Maker) made at any time after the Trigger
Date.

 

3.          INTEREST RATE. Commencing on the date hereof and continuing until
the Maturity Date, interest shall accrue on the unpaid principal balance of this
Note at a rate of interest equal to the initial dividend rate provided by Maker
to its investors (the “Interest Rate”), compounded annually.

 



F- 1

 

 

4.          INTEREST AND FEE(S) COMPUTATION (ACTUAL/365). Interest and fees, if
any, shall be computed, payable and allocated on the basis of a 360-day year
consisting of twelve 30-day months.

 

5.          MONTHLY PAYMENTS. Subject to the remainder of this Section 5,
interest shall be paid by Maker to Seller monthly, in arrears, beginning on
______ 1, 201__2 and continuing on the first day of each following month (each,
a “Monthly Payment Date”). The outstanding principal balance of this Note,
together with all accrued and unpaid interest thereon, if any, and any and all
other amounts payable by Maker under this Note shall be due and payable on the
Maturity Date. Notwithstanding the foregoing, Maker may defer any amounts due to
Seller on a Monthly Payment Date that occurs prior to [_________________]3 (the
“Defer Period”); provided however, that on the first Monthly Payment Date to
occur after the Defer Period, Maker shall pay to Seller all accrued, but unpaid
interest then outstanding.

 

6.          PREPAYMENT TERMS. Maker may pay the principal amount outstanding
under this Note, in whole or in part, together with any accrued and unpaid
interest thereon, at any time or from time to time, without penalty or premium.

 

7.          METHOD AND APPLICATION OF PAYMENTS. All payments made hereunder
shall be made in lawful money of the United States of America. Monies received
by Seller from any source for application toward payment of the Obligations
shall be applied first, to cost of enforcement (as set forth in Section 11 of
this Note), second, to accrued interest, and third, to principal. If any payment
received by Seller under this Note is rescinded, avoided, invalidated, declared
to be fraudulent or preferential, set aside, or for any reason returned by
Seller (or repaid by Seller) because of any adverse claim or threatened action,
the returned or repaid payment shall remain payable as an Obligation under this
Note as though such payment had not been made. Remittances shall be made without
offset, demand, counterclaim, deduction, or recoupment (each of which is hereby
waived) and shall be accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practice of the collecting
bank or banks. Acceptance by Seller of any payment in an amount less than the
amount then due pursuant to this Note shall be deemed an acceptance on account
only, notwithstanding any notation on or accompanying such partial payment to
the contrary, and shall not in any way (a) waive, impair or extinguish any right
or remedy available to Seller hereunder or under the Purchase Agreement, or (b)
waive the requirement of punctual payment and performance or constitute a
novation in any respect. Payments received after 2:00 p.m. EDT shall be deemed
to be received on, and shall be posted as of, the following business day.
Whenever any payment under this Note falls due on a day which is not a business
day, such payment may be made on the next succeeding business day.

 

8.          EVENTS OF DEFAULT. Each of the following shall constitute an event
of default by Maker under this Note (each, an “Event of Default”)

 



 



1 Insert first day of the month after date of the Note.



 

2 Insert the day that is six months after Maker’s effective date.

 



F- 2

 

 

a.     Failure to make any Monthly Payment or other payment due hereunder within
two (2) days after written notice from Seller that such failure has occurred;
and

 

b.     Failure to comply with any covenant or obligation set forth in this Note,
not otherwise provided for in Section 8(a) within ten (10) days after written
notice from Seller that such failure has occurred.

 

9.          REMEDIES; DEFAULT INTEREST RATE. Upon the occurrence of an Event of
Default, Seller may take such action at law or equity, without notice or demand,
as it deems advisable to protect and enforce its rights hereunder, including,
but not limited to, declaring the entire principal then outstanding, together
with any accrued interest thereon, immediately due and payable. Without limiting
the foregoing, if, and for so long as, any Monthly Payment or other payment due
under this Note (subject to Maker’s right to defer Monthly Payments during the
Defer Period) remains past due for five (5) days or more, interest under this
Note shall accrue on the unpaid principal balance at the rate of twenty percent
(20%) per annum (the “Default Interest Rate”), compounded monthly, beginning on
the date such payment was due until such time as Maker pays to Seller such past
due amounts together with any amounts that become due during such time.

 

10.         DEFINITIONS. Obligations. The term “Obligations”, as used in this
Note refers to any and all indebtedness and other obligations under this Note of
Maker to Seller.

 

11.         COST OF ENFORCEMENT; ATTORNEYS’ FEES AND OTHER COSTS. Maker shall
pay all of Seller’s reasonable expenses incurred to (1) enforce its right under
this Note, and (2) to enforce or collect any of the Obligations, including,
without limitation, as a result of an Event of Default by Maker, in each case,
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

 

12.         USURY. If at any time the effective interest rate under this Note
(including the Default Interest Rate) would, but for this paragraph, exceed the
maximum lawful rate, the effective interest rate under this Note shall be the
maximum lawful rate, and any amount received by Seller in excess of such rate
shall be applied to principal and then to fees and expenses, or, if no such
amounts are owing, returned to Maker.

 

13.         WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of
this Note shall be valid unless in writing and signed by an officer of Seller.
No waiver by Seller of any default shall operate as a waiver of any other
default or the same default on a future occasion. Neither the failure nor any
delay on the part of Seller in exercising any right, power, or remedy under this
Note or the Purchase Agreement shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. Except to the
extent otherwise provided by the Purchase Agreement or prohibited by law, Maker
waives presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind.

 



F- 3

 

 

14.         NOTICES. Any notice, request, demand, consent, approval or other
communication under or in accordance with this Note shall be in writing and
delivered by hand against receipt or sent by recognized overnight delivery
service or by facsimile. All notices shall be addressed as follows:

 

If to Seller: with a copy to:     Simon Pedro Barceló Holland & Knight LLP C/.
José Rover Motta, 27 1600 Tysons Boulevard 07006 Palma de Mallorca Suite 700
Spain Tysons Corner, Virginia 22102 Phone:  011 34 (971) 771 700 Attn:  William
J. Mutryn Fax:  011 34 (971) 466 720 Phone:  (703) 720-8069   Fax:  (703)
720-8610     If to Maker: with a copy to:     [______________] Jesse Galloway
405 Park Avenue, 15th Floor c/o AR Capital, LLC New York, NY 10022 405 Park
Avenue, 15th Floor Tel. No.: 212.415.6505 New York, NY 10022 Fax
No.:  857.207.3397 Tel. No.: (212) 415-6516 Attention: __________________ Fax
No.: (646) 861-7751 Tel. No.: ___________________   Fax No.: ___________________
     

or to such other addresses as may be designated by a proper notice. Notices
shall be deemed to be effective upon receipt (or refusal thereof) if personally
delivered or sent by recognized overnight delivery service, or upon
electronically verified transmission, if such delivery is by facsimile. Notices
may be given on behalf of a party by such party’s legal counsel.

 



F- 4

 

 

15.         MISCELLANEOUS PROVISIONS. Assignment. This Note shall inure to the
benefit of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Seller’s interests in and rights under
this Note are freely assignable, in whole or in part, by Seller. Maker shall not
assign its rights and interest hereunder without the prior written consent of
Seller, and any attempt by Maker to assign without Seller’s prior written
consent is null and void. Any assignment shall not release Maker from the
Obligations. Applicable Law; Conflict Between Documents. This Note shall be
governed by and construed under the laws of the State of New York without regard
to the conflict of laws principles thereof. Jurisdiction. Maker irrevocably
agrees to nonexclusive personal jurisdiction in the State of New York.
Severability. If any provision of this Note shall be prohibited or invalid under
applicable law, such provision shall be ineffective but only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note. Interpretation; Captions.
Any reference in this Notice to the term “person” shall mean any individual,
person or entity; as required by the context, the singular shall include the
plural, the plural the singular, the neuter gender shall include the male gender
and female gender and vice versa. The captions contained in this Note are
inserted for convenience only and shall not affect the meaning or interpretation
of this Note. Posting of Payments. All payments received on business days after
[2:00 p.m. EDT] at the office of Seller first shown above shall be deemed
received at the opening of the next business day. Fees and Taxes. Maker shall
promptly pay all documentary, intangible recordation and/or similar taxes on
this transaction assessed or arising from time to time. LIMITATION ON LIABILITY;
WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING SELLER BY
ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS NOTE OR THE OBLIGATIONS EVIDENCED HEREBY
OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO
THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR
EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE
SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. FINAL
AGREEMENT. This Note and the Purchase Agreement represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

16.         WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF MAKER BY EXECUTION HEREOF AND SELLER BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH
THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION
IS A MATERIAL INDUCEMENT TO SELLER TO ACCEPT THIS NOTE. EACH OF THE PARTIES
AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT
RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED IN THE PURCHASE
AGREEMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION
WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS
NOTE.

 

17.         PROMISSORY NOTE SUBORDINATION TO THE LOAN. This Note shall be
subject and subordinate at all times to the Loan from General Electric Capital
Corporation to Maker (the “Loan”) and to all of the provisions, covenants,
agreements, terms and conditions of the Loan, and Seller shall not do or permit
anything to be done in connection with this Note which would violate any of said
provisions, covenants, agreements, terms and conditions.

 

[remainder of page intentionally left blank]

 

F- 5

 

 

IN WITNESS WHEREOF, Maker, on the day and year first above written, has caused
this Note to be executed under seal. 

 

  MAKER       [American Realty Capital Hospitality Trust, Inc.]         By:    
Name:     Title:  

 

F- 6

 

 

Exhibit G

 

Form of Assignment of Ground Lease

 

Form of Assignment and Assumption of Ground Lease

 

ASSIGNMENT AND ASSUMPTION OF GROUND LEASE

 

 



 

(Space above line for recorder’s use only)

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

ASSIGNMENT AND ASSUMPTION OF GROUND LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE (“Assignment”) is executed as of
_________________, 201_ (“Effective Date”), by and between CC Technology Square,
LLC, a Delaware limited liability company (“Assignor”), and
_________________________, a _________________________________ (“Assignee”).

 

RECITALS:

 

A.           Assignor leases certain real property described on Exhibit A
attached hereto (“Real Property”), together with the buildings, structures and
other improvements located thereon (“Improvements”), from Fifth Street Hotel,
LLC, a Georgia limited liability company (“Landlord”), on the terms and subject
to the conditions of that certain Hotel Lease Agreement, dated October 29, 2001,
between Landlord and Assignor as evidenced by that certain Memorandum of Lease,
dated October 29, 2001, between Landlord and Assignor and recorded as Instrument
No. _________ in the land records of [Atlanta, Georgia] (as amended, assigned or
otherwise modified from time to time, the “Ground Lease”).

 



G- 1

 

 

B.           Pursuant to the Agreement of Purchase and Sale dated as of
___________________ 201__ ([as amended/the], “Purchase Agreement”), by and
between Assignor and Assignee, Assignor has agreed to assign all of Assignor’s
right, title and interest as tenant under the Ground Lease to Assignee, and
Assignee has agreed to accept such assignment and to assume and perform all of
Assignor’s liabilities and obligations under or otherwise associated with the
Ground Lease on the terms and subject to the conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.          Assignment. Assignor hereby assigns, sells and transfers to Assignee
as of the Effective Date, (i) Assignor’s right, title and interest as tenant
under the Ground Lease (including, without limitation, any and all rights or
interests of Assignor in or to the Real Property or the Improvements, or any
part thereof or interest therein, arising under the Ground Lease) and
(ii) Assignor’s interest in any tenant security deposit held by Landlord in
connection with the Ground Lease on the terms and subject to the conditions
contained in the Ground Lease. Assignee hereby accepts the foregoing assignment.

 

2.          Assumption. Assignee hereby assumes and agrees to be bound by and to
fully perform, observe, pay and discharge each and every term, covenant,
obligation, duty, liability, undertaking and agreement of Assignor under or
pursuant to the Ground Lease, in each case whether absolute, accrued,
contractual, contingent or otherwise, arising from and after the Effective Date.

 

3.          Encumbrances. THIS ASSIGNMENT IS SUBJECT TO ALL MATTERS OF RECORD.
Other than the matters of record, Assignor does hereby covenant with Assignee
that at the time of delivery of this Assignment, Assignor’s leasehold interest
in the Real Property was free from all encumbrance made by Assignor, and that
Assignor will warrant and defend the same against the lawful claims and demands
of all persons claiming by, through and under Assignor.

 

4.          Successors and Assigns. This Assignment shall be binding upon and
shall inure to the benefit of Assignor and Assignee and their respective
successors and assigns.

 

5.          Counterparts. This Assignment may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

6.          Governing Law. This Assignment shall be governed by, and construed
and enforced in accordance with, the laws of the State of Georgia, without
reference to principles of conflicts of law.

 

7.          Exhibits. All exhibits and schedules attached hereto are
incorporated herein by this reference.

 

G- 2

 

 

IN WITNESS WHEREOF, CC Technology Square, LLC, a Delaware limited liability
company, has duly executed this Assignment and Assumption of Ground Lease, as of
the day and year first written above

 

  CC TECHNOLOGY SQUARE, LLC, a Delaware
limited liability company         By:           By:     Name:     Its:  

 

STATE OF _________________   )     ) ss:     COUNTY OF _______________   )

 

This instrument was acknowledged before me on this ____ day of _____________,
20__, by ______________________, the ____________________ of , a , which is the
_________________ of CC Technology Square, LLC, a Delaware limited liability
company.

 

      Notary Public

 

[Notarial Seal]

 

My commission expires: ______________________

 

G- 3

 

 

Exhibit A

to Assignment and Assumption of Ground Lease

 

Legal Description

 

G- 4



 

